Exhibit 10.1

MEMORANDUM OF DESIGNATION AND UNDERSTANDING

This MEMORANDUM OF DESIGNATION AND UNDERSTANDING (“Agreement”) is entered into
as of April 10, 2015, by and among (i) BRE Imagination Holdco LLC (“Purchaser”),
Blackstone Real Estate Partners VIII L.P. (together with its parallel funds and
applicable alternative investment vehicles, “BREP VIII”; and, together with the
Purchaser, the “Blackstone Parties”) on the one hand, and (ii) Blackstone
Mortgage Trust, Inc., a Maryland corporation (“BXMT”) on the other hand, to
memorialize the understanding of the Blackstone Parties and BXMT in respect of
their acquisition of a specified portfolio of real estate-related assets, loans,
mortgages and other interests being sold by one or more affiliates of General
Electric Capital Corporation (such portfolio, the “Kensington Portfolio”).
Capitalized terms used but not defined herein have the meanings given to them in
the Purchase and Sale Agreement, dated as of April 10, 2015, by and among the
Seller Parties and Purchaser, a copy of which is attached as Schedule I hereto
(as it may be amended or supplemented from time to time in accordance with this
Agreement, the “Purchase and Sale Agreement”) regarding the acquisition of the
Kensington Portfolio.

RECITALS:

A. BREP VIII has identified the Kensington Portfolio as an investment to be
pursued and consummated by BREP VIII and/or its parallel funds, applicable
alternative investment vehicles and/or subsidiaries and certain other investment
funds, vehicles, accounts, trusts or companies sponsored or managed by
affiliates of BREP VIII (“Other Blackstone Funds” and, together with BREP VIII
and their respective affiliates, collectively, “Blackstone”).

B. Purchaser is a subsidiary of BREP VIII and pursuant to that certain Limited
Guaranty dated as of April 10, 2015, BREP VIII has guaranteed certain of the
obligations of the Purchaser under the Purchase and Sale Agreement.

C. Subject to its rights under the Purchase and Sale Agreement, BXMT anticipates
acquiring, or certain of BXMT’s Affiliates acquiring, the portion of the
Kensington Portfolio specified on Schedule II attached hereto (the “BXMT
Allocated Loans”) from the Seller Parties on the terms and conditions set forth
in the Purchase and Sale Agreement.

D. Subject to its rights under the Purchase and Sale Agreement, the balance of
the Kensington Portfolio not being acquired by BXMT is intended to be acquired
directly or indirectly by BREP VIII and the Other Blackstone Funds and by Wells
Fargo Bank, N.A. (the “Other Allocated Assets”). Commercial Loans included in
the Other Allocated Assets shall be referred to in this Agreement as the “Other
Allocated Loans”.

E. (i) The purchase price allocation relating to the acquisition of the BXMT
Allocated Loans by BXMT has been reviewed by an independent valuation expert and
by a special committee of the Board of Directors of BXMT and (ii) the
determination of the allocation of the investment opportunity relating to the
Kensington Portfolio and the BXMT Allocated Loans has been made by Blackstone in
good faith in accordance with its investment allocation policies and procedures
and the terms and conditions of the Second Amended and Restated Management
Agreement, dated as of October 23, 2014, by and between BXMT and BXMT Advisors
L.L.C.

F. In connection with the foregoing, the parties desire to enter into this
Agreement with respect to BXMT’s acquisition of the BXMT Allocated Loans, and
certain other agreements with respect to the rights of the parties with respect
to the transactions contemplated under the Purchase and Sale Agreement.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, each of the
parties hereto agree as follows:

1. Designation. Pursuant to Section 12.9 of the Purchase and Sale Agreement,
Purchaser agrees to promptly designate BXMT, or such Affiliate or Affiliates of
BXMT as BXMT may designate, as the Purchaser Party Designee for the BXMT
Allocated Loans and BXMT agreed to accept such designation.

2. Purchase and Sale Agreement Obligations.

a. BXMT’s Performance of Obligations. Except for obligations that BXMT is not
reasonably capable of performing because Purchaser is the signatory and the
Purchaser Representative under the Purchase and Sale Agreement (which
obligations the Blackstone Parties agree to timely perform or to cause one of
the Other Blackstone Funds or any of their respective Affiliates to timely
perform, in each case as required under the Purchase and Sale Agreement), BXMT
agrees to timely perform all of the obligations of the Purchaser Parties under
the Purchase and Sale Agreement with respect to the BXMT Allocated Loans in
accordance with the terms and conditions of the Purchase and Sale Agreement.
Without limiting the foregoing, and subject to the terms and conditions of the
Purchase and Sale Agreement and BXMT’s rights under this Agreement, at each
Closing that includes BXMT Allocated Loans, BXMT agrees to pay to the applicable
Seller Parties the portion of the Unadjusted Purchase Price allocable to such
BXMT Allocated Loans under the Purchase and Sale Agreement, as such amount shall
be adjusted as expressly provided for under the Purchase and Sale Agreement.

b. Blackstone Parties’ Performance of Obligations. Subject to the terms and
conditions of the Purchase and Sale Agreement, the Blackstone Parties agree to
timely perform or to cause one of the Other Blackstone Funds or any of their
respective Affiliates to timely perform, all of the obligations of the Purchaser
Parties under the Purchase and Sale Agreement with respect to the Other
Allocated Assets. Without limiting the foregoing, and subject to the terms and
conditions of the Purchase and Sale Agreement and the Blackstone Parties’ rights
under this Agreement, at each Closing that includes Other Allocated Assets, the
Blackstone Parties agree to pay or to cause one of the Blackstone Parties’
Affiliates to pay to the applicable Seller Parties the portion of the Unadjusted
Purchase Price allocable to such Other Allocated Assets under the Purchase and
Sale Agreement, as such amount shall be adjusted as expressly provided for under
the Purchase and Sale Agreement.

3. Other Rights and Obligations under Purchase and Sale Agreement. Purchaser and
BXMT also agree as follows:

a. Amendments; Consents; Approvals. Purchaser agrees that, without the prior
written consent of BXMT, which may be withheld in its sole discretion, it shall
not amend, supplement or modify the Purchase and Sale Agreement, grant consents
or approvals or waive any conditions thereto, in each case to the extent the
same affects the BXMT Allocated Loans or the rights or obligations of BXMT (or
any Affiliate of BXMT) as a Purchaser Party Designee. Purchaser shall:
(i) provide BXMT no less than two (2) days’ advance written notice of any
proposed amendments, modifications or supplements to the Purchase and Sale
Agreement; (ii) promptly provide BXMT with copies of (A) any written materials
received



--------------------------------------------------------------------------------

from the Seller Parties (including, without limitation, memoranda, summaries,
complaints and any other materials provided to Purchaser pursuant to the
Purchase and Sale Agreement), and (B) written notices from or to the Seller
Parties, the Blackstone Parties, any third-parties or any Governmental Entity
given to or received by the Blackstone Parties, in each case relating to the
BXMT Allocated Loans or the rights or obligations of BXMT (or any Affiliate of
BXMT) as a Purchaser Party Designee; and (iii) endeavor to keep BXMT reasonably
informed of the transactions contemplated by the Purchase and Sale Agreement.

b. Exercise of Pre-Closing Rights. As the Purchaser Representative under the
Purchase and Sale Agreement, Purchaser agrees to deliver any notice or election
to the Seller Parties with respect to the BXMT Allocated Loans or any of the
Purchaser Party rights that relate to BXMT’s rights or obligations under the
Purchase and Sale Agreement as directed by BXMT.

c. Pro Rata Share.

i. “BXMT Pro Rata Share” shall mean the fraction, expressed as a percentage
(x) the numerator of which is the aggregate Unpaid Principal Balance of the BXMT
Allocated Loans as shown on the Signing Portfolio Tape and (y) the denominator
of which is the aggregate Unpaid Principal Balance of all of the Commercial
Loans as shown on the Signing Portfolio Tape.

ii. “Blackstone/Wells Fargo Pro Rata Share” shall mean the fraction, expressed
as a percentage (x) the numerator of which is the aggregate Unpaid Principal
Balance of the Other Allocated Loans as shown on the Signing Portfolio Tape and
(y) the denominator of which is the aggregate Unpaid Principal Balance of all of
the Commercial Loans as shown on the Signing Portfolio Tape.

d. Indemnification Claims Against Seller.

i. Cooperation. The Blackstone Parties and BXMT agree to cooperate fully and to
keep each other reasonably informed in connection with respect to any claims for
indemnification made against the Seller Parties under the Purchase and Sale
Agreement and with respect to any Third Party Claims.

 

  ii. Allocation of Indemnity Claims. Pursuant to Section 11.6(c)(i)(B) of the
Purchase and Sale Agreement, the liability of the Seller Parties with respect to
Section 11.2(a) with respect to Purchased Commercial Loans shall not exceed $250
Million (the “Non-Fundamental Loan Rep Cap”); and pursuant to
Section 11.6(c)(iii) of the Purchase and Sale Agreement, the liability of the
Seller Parties under Article XI shall not exceed $6 Billion (the “Aggregate
Liability Cap”). BXMT shall promptly notify Purchaser of any claims that BXMT
makes against the Seller Parties seeking a recovery under Article XI of the
Purchase and Sale Agreement (“BXMT Claims”). BXMT agrees not to pursue or
recover from the Seller Parties’ amounts on account of BXMT Claims in excess of
the BXMT Pro Rata Share of the Non-Fundamental Loan Rep Cap or the BXMT Pro Rata
Share of the Aggregate Liability Cap without the consent of Purchaser, which may
be withheld in its sole discretion. The Blackstone Parties shall promptly notify
BXMT of any claims that the Blackstone Parties make against the Seller Parties
seeking a recovery under Article XI of the Purchase and Sale Agreement (together
with the matters referred to in Section 11.2(a) of the French PSA) (“Blackstone
Claims”). The Blackstone Parties agree not to pursue or recover from the Seller
Parties amounts on account of Blackstone Claims in excess of the
Blackstone/Wells Fargo Pro Rata Share of the Non-Fundamental Loan Rep Cap or the
Blackstone/Wells Fargo Pro Rata Share of the Aggregate Liability Cap without the
consent of BXMT, which may be withheld it its sole discretion.



--------------------------------------------------------------------------------

  iii. Equitable Allocation of Deductible. The Blackstone Parties and BXMT agree
to equitably allocate between them any recoveries by the Blackstone Indemnity
Parties (as hereinafter defined) and the BXMT Indemnity Parties (as hereinafter
defined) that are subject to the deductibles set forth in Section 11.6(b) of the
Purchase and Sale Agreement in proportion to the BXMT Pro Rata Share and the
Blackstone/Wells Fargo Pro Rata Share.

e. Third-Party Claims.

 

  i. Purchaser Indemnification. Subject to BXMT’s obligation to first seek
recovery from the Seller Parties for Losses recoverable from the Seller Parties
under the Purchase and Sale Agreement, the Purchaser shall indemnify, defend and
hold harmless BXMT and its subsidiaries, Affiliates, consultants, contractors
and subcontractors and their respective employees, agents and representatives
(collectively, the “BXMT Indemnity Parties”) from and against any Losses to the
extent such Losses arise directly or indirectly from, result from or relate to
the Other Allocated Assets that are Transferred to Blackstone.

 

  ii. BXMT Indemnification. Subject to the Blackstone Parties’ obligation to
first seek recovery from the Seller Parties for Losses recoverable from the
Seller Parties under the Purchase and Sale Agreement, BXMT shall indemnify,
defend and hold harmless each Blackstone Party and its subsidiaries, Affiliates,
consultants, contractors and subcontractors and their respective employees,
agents and representatives (collectively, the “Blackstone Indemnity Parties”)
from and against any Losses to the extent such Losses arise directly or
indirectly from, result from or relate to the BXMT Allocated Loans that are
Transferred to BXMT.

 

  iii. Notice of Claims. Each Person entitled to indemnification pursuant to
Sections 3(e)(i) and 3(e)(ii) (an “Indemnified Party”) shall give written notice
to the indemnifying party or parties from whom the indemnity is sought (the
“Indemnifying Party”) promptly after obtaining knowledge of any claims that it
may have under Sections 3(e)(i) and 3(e)(ii), as applicable. The notice shall
set forth in reasonable detail the claim and the basis for indemnification.
Failure to give notice shall not release the Indemnifying Party from its
obligations under Sections 3(e)(i) and 3(e)(ii), as applicable, except to the
extent that the failure prejudices the ability of the Indemnifying Party to
contest that claim. None of BXMT or the Purchaser shall have any obligation or
liability pursuant to this Section 3(e) with respect to any Third Party Claims
unless notice of a claim pursuant to this Section 3(e)(iii) shall have been
given within two (2) years of the Initial Closing.

 

  iv.

Defense of Third Party Claims. If a claim for indemnification pursuant to
Sections 3(e)(i) and 3(e)(ii) arises from any Action made or brought by a third
party that would reasonably be expected to result in indemnifiable Losses (a
“Third Party Claim”), the



--------------------------------------------------------------------------------

  indemnifying party may assume the defense of the Third Party Claim. If the
Indemnifying Party assumes the defense of the Third Party Claim, the defense
shall be conducted by counsel chosen by the Indemnifying Party, who shall be
reasonably acceptable to the Indemnified Party, provided that the Indemnified
Party shall retain the right to employ its own counsel and participate in the
defense of the Third Party Claim at its own expense (which shall not be
recoverable from the Indemnifying Party under this Section 3 unless (1) the
Indemnified Party is advised by counsel that (x) there may be one or more legal
defenses available to the Indemnified Party which are not available to the
Indemnifying Party, or available to the Indemnifying Party and the assertion of
which would be adverse to or in conflict with the interests of the Indemnified
Party, or (y) that representation of both parties by the same counsel would be
otherwise inappropriate under applicable standards of professional conduct,
(2) the Indemnifying Party shall not have employed counsel to represent the
Indemnified Party within thirty (30) Business Days after notice of the assertion
of any such claim or institution of any such Third Party Claim, or (3) the
Indemnifying Party shall authorize the Indemnified Party in writing to employ
separate counsel at the expense of the Indemnifying Party, in each of which
cases the reasonable expenses of counsel to the Indemnified Party shall be
reimbursed by the Indemnifying Party). Notwithstanding the foregoing provisions
of this Section 3(e)(iv), (1) no Indemnifying Party shall be entitled to settle
any Third Party Claim for which indemnification is sought under Sections 3(e)(i)
and 3(e)(ii) without the Indemnified Party’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed, unless it has assumed the
defense of such Third Party Claim and as part of the settlement the Indemnified
Party is released from all liability with respect to the Third Party Claim and
the settlement does not impose any equitable remedy on the Indemnified Party or
require the Indemnified Party to admit any fault, culpability or failure to act
by or on behalf of the Indemnified Party, and (2) no Indemnified Party shall be
entitled to settle any Third Party Claim for which indemnification is sought
under Sections 3(e)(i) and 3(e)(ii) without the Indemnifying Party’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing provisions of this Section 3(e)(iv), if
the Indemnifying Party does not notify the Indemnified Party within thirty
(30) Business Days after receipt of the Indemnified Party’s notice of a Third
Party Claim of indemnity hereunder that it elects to assume the control of the
defense of any Third Party Claim, the Indemnified Party shall have the right to
contest the Third Party Claim but shall not thereby waive any right to indemnity
therefor pursuant to this Agreement and the costs of such Actions by the
Indemnified Party shall be paid by the Indemnifying Party.

 

  v. Limitations on Third Party Claims Liability.

 

  1.

Notwithstanding the indemnifications set forth in Sections 3(e)(i) and 3(e)(ii),
the Purchaser shall not have any obligation or liability to the BXMT Indemnity
Parties and



--------------------------------------------------------------------------------

  BXMT shall not have any obligation or liability to the Blackstone Indemnity
Parties with respect to any indirect, incidental, consequential, special or
punitive damages.

 

  2. An Indemnified Party shall first seek full recovery for any indemnifiable
claims under this Agreement from the Seller Parties pursuant to and to the
extent available under the Purchase and Sale Agreement. The Indemnifying Party’s
obligation under this Agreement shall be reduced by the amount of any such
recovery from the Seller Parties under the Purchase and Sale Agreement, to the
extent collected. If the amount of any Losses suffered by any Indemnified Party
is reduced by recovery from the Seller Parties under the Purchase and Sale
Agreement, an amount equal to the amount of such reduction (not to exceed, in
any event, the amount so previously paid in respect thereof by the Indemnifying
Party) shall promptly be repaid by the Indemnified Party to the Indemnifying
Party.

 

  vi. The provisions of this Paragraph 3 shall be the sole and exclusive
remedies available to a party with respect to any Third Party Claim.

f. Commercially Reasonable Efforts; HSR Act; Expenses Under Purchase and Sale
Agreement. BXMT and Purchaser each agree to comply with the provisions of
Section 5.2 of the Purchase and Sale Agreement, including with respect to
(A) using Commercially Reasonable Efforts to promptly take, or cause to be
taken, as applicable, all actions, and to promptly do, or cause to be done, and
to assist and cooperate with the other Parties in doing, all things necessary,
proper or advisable under applicable Laws to consummate and make effective the
purchase and sale of the BXMT Allocated Loans and the Other Allocated Assets as
contemplated in the Purchase and Sale Agreement, and (B) making any filings
pursuant to the HSR Act or any other Antitrust Law as provided in the Purchase
and Sale Agreement. To the extent the Purchase and Sale Agreement allocates any
costs or expenses to the “Purchaser Parties,” BXMT and the Purchaser agree that
such costs or expenses will be the responsibility (i) of the Purchaser Party for
which the benefit of such cost or expense relates (or ratably shared between the
applicable Purchaser Parties) and/or (ii) of the Purchaser Party for which such
cost or expense is necessary.

4. Confidentiality. BXMT acknowledges and agrees to be bound by the
confidentiality and press release provisions of the Purchase and Sale Agreement,
as if such provisions were set forth herein in their entirety. In addition,
neither the Blackstone Parties nor BXMT shall disclose any information with
respect to the transaction contemplated under this Agreement nor the existence
of this Agreement to any person or entity without the written consent of the
other party, other than: (a) their respective officers, directors, employees,
agents, attorneys, accountants, advisors; (b) as required by any law, rule or
regulation or judicial process (including any Required Filing) or as necessary
for the enforcement of this Agreement; (c) as requested or required by any
state, federal or foreign authority or examiner regulating Purchaser or BXMT;
and (d) to the Seller Parties. The Blackstone Parties and BXMT agree to seek the
other’s prior written consent (not to unreasonably withheld, conditioned or
delayed) prior to issuing any press release with respect to the transactions
contemplated by the Purchase and Sale Agreement. Notwithstanding the foregoing,
but otherwise subject to the terms of this Agreement and the Purchase and Sale
Agreement, each of BXMT and the Blackstone Parties shall be permitted to make
any Required Filings without the consent of any other party.



--------------------------------------------------------------------------------

5. Remedies.

 

  a. In the event BXMT defaults in the performance of its obligations under this
Agreement and the Purchase and Sale Agreement to purchase the BXMT Allocated
Loans (a “BXMT Purchase Default”), BXMT shall indemnify, defend and hold
harmless the Blackstone Indemnity Parties from and against any Losses to the
extent such Losses arise directly or indirectly from, result from such BXMT
Purchase Default. Notwithstanding the indemnifications set forth in this clause
5(a), BXMT shall not have any obligation or liability to the Blackstone
Indemnity Parties (A) for any amounts in excess of the amount of the Termination
Fee, and the amount of any actual third party costs and expenses paid by the
Blackstone Indemnity Parties in connection with pursuing the Transaction or
(B) with respect to any indirect, incidental, consequential, special or punitive
damages.

 

  b. In the event the Blackstone Parties default in the performance of their
obligations under this Agreement and the Purchase and Sale Agreement to purchase
the Other Allocated Assets (a “Blackstone Purchase Default”) and no BXMT
Purchase Default has occurred, (i) BXMT shall not be responsible for payment of
any portion of the Termination Fee, (ii) the Blackstone Parties shall reimburse
BXMT for the amount of any actual third party costs and expenses paid by the
BXMT Indemnity Parties in connection with pursuing the Transaction and (iii) the
Blackstone Parties shall not be responsible for any indirect, incidental,
consequential, special or punitive damages.

 

  c. The provisions of this Paragraph 5 shall be the sole and exclusive remedies
available to a party in the event of a BXMT Purchase Default or Blackstone
Purchase Default.

6. Further Assurances. Purchaser and BXMT shall use commercially reasonable
efforts to execute such instruments, documents, approvals and consents as are
reasonably necessary or proper in order to complete and ensure the transactions
contemplated hereby.

7. Effect of Agreement. This Agreement memorializes the understanding and
agreement of the parties hereto with respect to the subject matter hereof, and
each of the parties hereto hereby represents and warrants as of the date hereof
that (i) this Agreement has been duly authorized, executed and delivered thereby
and is the valid and legally binding obligation thereof in accordance with and
subject to the terms and conditions of this Agreement and (ii) the execution,
delivery and performance of this Agreement by such party and the consummation of
the transactions contemplated hereby will not, with or without the giving of
notice or the lapse of time, or both violate any provision of law, statute,
rule, regulation or executive order to which such party is subject; violate any
judgment, order, writ or decree of any court applicable to such party; or result
in the breach of or conflict with any term, covenant, condition or provision of,
or constitute a default under, any material contract or other agreement or
instrument, to which such party is or may be bound or affected.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the respective permitted successors, assigns, and legal
representatives of the parties hereto. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto or
their respective successors and assigns, any rights or benefits under or by
reason of this Agreement. Neither this Agreement, nor any of the rights,
obligations under this Agreement, may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other party.

9. Entire Agreement. It is expressly understood and agreed that this Agreement
contains the entire agreement and understanding concerning the subject matter
herein, and supersedes and replaces all prior negotiations and agreements
between the parties hereto, whether written or oral.



--------------------------------------------------------------------------------

The parties hereto acknowledge that they have read this Agreement and have
executed it without relying upon any statements, representations, or warranties,
written, or oral, not expressly set forth herein or incorporated herein by
reference.

10. Waiver, Modification and Amendment. No provision herein may be waived unless
in writing signed by the party whose rights are thereby waived. Waiver of any
one provision herein shall not be deemed to be a waiver of any other provision
herein. This Agreement may be modified or amended only by written agreement
executed by all of the parties hereto.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

12. Severability. In the event that one or more of the provisions or portions
thereof of this Agreement is determined to be illegal or unenforceable, the
remainder of this Agreement shall not be affected thereby, and each of the
remaining provisions or portion thereof shall remain, continue to be valid and
effective and be enforceable to the fullest extent permitted by law.

13. No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto, the Persons entitled to
indemnification hereunder, and in each case their respective successors, heirs,
legal representatives, and permitted assigns.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all when taken together shall
constitute the Agreement. This Agreement may be executed by facsimile signature
or in portable document format (PDF).

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

BRE IMAGINATION HOLDCO LLC By:  

/s/ Kenneth A. Caplan

  Name:   Kenneth A. Caplan   Title:   Senior Managing Director BLACKSTONE REAL
ESTATE PARTNERS VIII L.P. on behalf of itself and/or one or more of its parallel
funds, alternative investment vehicles and/or subsidiaries By:   Blackstone Real
Estate Associates VIII L.P., its general partner By:   BREA VIII L.L.C., its
general partner By:  

/s/ Kenneth A. Caplan

  Name:  

Kenneth A. Caplan

  Title:  

Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE MORTGAGE TRUST, INC. By:  

/s/ Randall S. Rothschild

  Name:   Randall S. Rothschild   Title:  

Secretary and Managing Director,

Head of Legal and Compliance



--------------------------------------------------------------------------------

Schedule I

Purchase and Sale Agreement

(See attached)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

BY AND AMONG

GENERAL ELECTRIC CAPITAL CORPORATION

and Certain Affiliates

as Seller Parties,

and

BRE IMAGINATION HOLDCO LLC,

BRE IMAGINATION GERMANY I LLC

AND

BRE IMAGINATION GERMANY II LLC

as Purchaser

Dated April 10, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS:

  1   

ARTICLE I PURCHASE AND SALE

  2   

1.1

Purchase and Sale of Purchased Interests, Transferred Properties and Purchased
Commercial Loans

  2   

1.2

Purchase Price

  3   

1.3

Payment of Estimated Initial Purchase Price and Estimated Deferred Purchase
Price

  6   

1.4

Prorations, Calculations and Other Adjustments

  6   

1.5

Alternative Transactions

  15   

1.6

Allocations

  15   

ARTICLE II INSPECTION AND TITLE MATTERS

  16   

2.1

Purchaser Parties’ Inspections and Due Diligence

  16   

2.2

Due Diligence Indemnity

  17   

2.3

Title Matters

  17   

2.4

Potentially Excluded Equity Assets

  22   

2.5

Potentially Excluded Purchased Commercial Loans

  23   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

  23   

3.1

Organization, Power and Authority of the Seller Parties

  23   

3.2

Purchased Interests

  24   

3.3

Noncontravention; Consents

  24   

3.4

Capitalization, Subsidiaries and Joint Ventures

  25   

3.5

Existing Policies and Surveys; Ground Leases

  26   

3.6

Absence of Material Adverse Change

  26   

3.7

Litigation

  26   

3.8

Portfolio Tape

  26   

3.9

Tax Matters

  27   

3.10

Employees; Benefit Plans

  29   

3.11

No Condemnation

  29   

3.12

Environmental Matters

  29   

3.13

Rent Rolls

  30   

3.14

Purchased Commercial Loans

  30   

3.15

Material Contracts

  32   

3.16

Financial Advisor

  33   

3.17

Insurance

  33   

3.18

Certain Payments

  33   

3.19

Compliance with Laws

  33   

3.20

Affiliate Transactions

  33   

3.21

Existing Loans

  34   

3.22

Compliance

  34   

3.23

LIMITATIONS ON REPRESENTATIONS AND WARRANTIES

  34   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER PARTIES

  36   

4.1

Organization, Power and Authority of the Purchaser

  36   

4.2

Noncontravention; Consents

  36   

4.3

Financial Advisor

  36   

4.4

Litigation

  36   

4.5

Funding

  37   

4.6

Investment Representation

  37   

4.7

Solvency

  37   

4.8

Compliance

  37   

4.9

Canada Value Added Tax

  38   

4.10

No Other Representations and Warranties; No Reliance; Purchaser Parties
Investigation

  38   

ARTICLE V COVENANTS

  38   

5.1

Conduct of the Business Pending Transfer

  38   

5.2

Commercially Reasonable Efforts

  42   

5.3

Public Announcements

  44   

5.4

Confidentiality

  45   

5.5

Transfer Taxes

  45   

5.6

Tax Treatment; Tax Returns

  46   

5.7

Real Property Taxes

  48   

5.8

Tax Elections

  49   

5.9

Termination of Rights to GE Names and GE Marks

  49   

5.10

Distributions

  50   

5.11

Post-Closing Access

  50   

5.12

Mutual Release of the Other Parties

  50   

5.13

Certain State Disclosure Requirements

  51   

5.14

Resignations

  51   

5.15

Compliance with ROFRs and Pre-Emptive Rights

  52   

5.16

Employment Matters

  52   

5.17

Transition Services Arrangements

  52   

5.18

Financing Arrangements

  52   

5.19

Purchaser Party Designee

  53   

5.20

Existing Loans

  53   

5.21

Seller Financing

  54   

5.22

Works Councils/Employee Representative Bodies

  54   

5.23

Commercial Loan Backlog

  54   

5.24

Loan Transfers

  54   

5.25

Excluded Asset Benefits

  55   

5.26

Certain Prohibited Transfers

  55   

5.27

Bulk Sales

  55   

5.28

Certain Insurance Matters

  55   

5.29

Local Transfer Agreements

  56   

5.30

Certain Credit Support Arrangements

  57   

5.31

Certain Loan Documentation

  57   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VI OPTION ASSETS

     58   

6.1

  

Option Assets

     58   

6.2

  

Exercise of Option

     58   

6.3

  

Option Unadjusted Asset Purchase Price Amounts

     58   

6.4

  

Effect of Option Exercise

     58   

6.5

  

Kick-Out Rights

     58   

ARTICLE VII DEFERRED ASSETS AND ROFR AND PRE-EMPTIVE RIGHTS

     59   

7.1

  

Deferred Assets

     59   

7.2

  

Effect of Deferring the Transfer of the Deferred Interests

     60   

7.3

  

ROFR and Pre-Emptive Right Assets

     61   

ARTICLE VIII CASUALTY AND CONDEMNATION

     63   

8.1

  

In General

     63   

8.2

  

Insurance and Condemnation Proceeds

     63   

8.3

  

Restoration Plans

     63   

ARTICLE IX CLOSING

     63   

9.1

  

Initial Closing

     63   

9.2

  

Conditions to each Party’s Obligation to effect the Transactions

     64   

9.3

  

Conditions to Obligations of the Seller Parties to the Initial Closing

     65   

9.4

  

Conditions to Obligations of Purchaser Parties to the Initial Closing

     66   

9.5

  

Deferred Closing

     67   

9.6

  

Conditions to Obligations of the Seller Parties to the Deferred Closing

     67   

9.7

  

Conditions to Obligations of the Purchaser Parties to the Deferred Closing

     67   

9.8

  

Non-United States Properties and Purchased Interests

     68   

ARTICLE X TERMINATION; DEFAULT AND REMEDIES

     68   

10.1

  

Termination

     68   

10.2

  

Effect of Termination

     69   

10.3

  

Defaults and Remedies

     69   

10.4

  

Termination with respect to Deferred Closing

     70   

10.5

  

Termination Fee

     71   

ARTICLE XI SURVIVAL; INDEMNIFICATION

     72   

11.1

  

Survival of Representations and Warranties

     72   

11.2

  

Indemnification by the Seller Parties

     72   

11.3

  

Indemnification by the Purchaser Parties

     72   

11.4

  

Character of Indemnity Payments

     73   

11.5

  

Notice and Resolution of Claims

     73   

11.6

  

Limitations on Liability

     75   

11.7

  

Exclusive Remedy; Nature of Representations and Warranties

     78   

ARTICLE XII GENERAL PROVISIONS

     78   

12.1

  

Amendment

     78   

12.2

  

Extension; Waiver

     78   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

12.3

  

Representative

     78   

12.4

  

Notices

     79   

12.5

  

Interpretation

     80   

12.6

  

Counterparts

     80   

12.7

  

Entire Agreement; No Third-Party Beneficiaries

     80   

12.8

  

Governing Law

     80   

12.9

  

Assignment; Binding Agreement

     80   

12.10

  

Enforcement

     81   

12.11

  

Severability

     82   

12.12

  

Time is of the Essence

     82   

12.13

  

Expenses

     82   

12.14

  

Schedule References and Sections

     82   

12.15

  

Joint and Several Liability; Post-Closing Rights; Joint Action

     83   

12.16

  

Effect of Pre-Closing Actions

     83   

12.17

  

Further Assurances

     83   

12.18

  

Schedule 5.5(b)

     83   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    -      Definitions Exhibit B   

-

     Employment Matters Exhibit C   

-

     Purchased Interest Assignment and Assumption Agreement Exhibit D   

-

     Lease Assignment Agreement Exhibit E   

-

     Purchased Commercial Loan Assignment and Assumption Agreement

 

-vi-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of April 10, 2015,
is entered into by and among General Electric Capital Corporation, a Delaware
corporation (“Seller” and, together with the Seller Designees permitted pursuant
to this Agreement, the “Seller Parties”), on the one hand, and BRE Imagination
Holdco LLC, a Delaware limited liability company, BRE Imagination Germany I LLC,
a Delaware limited liability company and BRE Imagination Germany II LLC, a
Delaware limited liability company (collectively, “Purchaser” and together with
the Purchaser Party Designees permitted pursuant to this Agreement, the
“Purchaser Parties”), on the other hand. Each of the Seller Parties and the
Purchaser Parties shall be referred to in this Agreement as a “Party”, and
collectively as the “Parties”. Capitalized terms used in this Agreement have the
meanings specified in Exhibit A to, or elsewhere in, this Agreement.

RECITALS:

 

  A. The Seller Parties desire to sell, transfer, convey, assign and deliver to
the applicable Purchaser Party (or a Purchaser Party Designee permitted by this
Agreement): (i) the Interests (the “Purchased Interests”) in each of the
entities set forth on Schedule 1 (as such Schedule 1 may be amended in
accordance with this Agreement, each such entity, a “Purchased Entity”),
(ii) all of the Seller Parties’ right, title and interest in each of the
properties described on Schedule 2 (as such Schedule 2 may be amended in
accordance with this Agreement) (together with the Property-Related Interests
related to each such property, each a “Transferred Property” and, collectively,
the “Transferred Properties” and together with the Underlying Properties,
collectively, the “Properties”), and (iii) each of the Commercial Loans set
forth on the Signing Portfolio Tape (as such Signing Portfolio Tape may be
amended in accordance with this Agreement, collectively, the “Purchased
Commercial Loans”), together with the Commercial Loan-Related Assets, in each
case, in accordance with the terms and conditions set forth in this Agreement.
For purposes of this Agreement, “Equity Assets” shall mean the collective
reference to the Purchased Interests and the Transferred Properties.

 

  B. The Purchaser Parties desire to purchase and acquire from the Seller
Parties the Purchased Interests, the Transferred Properties and the Purchased
Commercial Loans, in each case, in accordance with the terms and conditions set
forth in this Agreement.

 

  C. Concurrently with the execution hereof, certain Affiliates of the Purchaser
Parties have executed and delivered to certain Affiliates of the Seller Parties
doing business in the Republic of France a letter agreement in which such
Affiliates of the Purchaser Parties irrevocably offer to purchase certain assets
of such Affiliates of the Seller Parties (the “Irrevocable Offer”). In addition,
on the date hereof, certain Affiliates of the Purchaser Parties have delivered
to certain Affiliates of the Seller Parties a counterpart signature page to an
accession and amendment agreement to this Agreement (the “French Accession and
Amendment Agreement”) pursuant to which, upon effectiveness, certain terms and
conditions of this Agreement would be amended and supplemented as set forth in
the French Accession and Amendment Agreement. In the event that such Affiliates
of the Seller Parties determine to accept the Irrevocable Offer, then such
Affiliates of the Seller Parties will deliver a signed counterpart of the French
Accession and Amendment Agreement to such Affiliates of the Purchaser Parties in
accordance with the terms and conditions of the Irrevocable Offer.

 

  D. Concurrently with the execution hereof, as an inducement for the Seller
Parties to enter into this Agreement, the Guarantor has executed and delivered
the Guarantee to Seller (on behalf of the Seller Parties).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:

ARTICLE I

PURCHASE AND SALE

1.1 Purchase and Sale of Purchased Interests, Transferred Properties and
Purchased Commercial Loans.

(a) Subject to and upon the terms and conditions of this Agreement and the other
agreements and documents contemplated hereby, at the applicable Initial Closing,
each of the applicable Seller Parties shall Transfer to the applicable Purchaser
Party, and the applicable Purchaser Party shall purchase and acquire from such
Seller Party, (i) all of the Purchased Interests (other than any Deferred
Interests, if applicable), (ii) all of such Seller Parties’ right, title and
interest in the Transferred Properties (other than any Deferred Properties, if
applicable), and (iii) the Purchased Commercial Loans (other than any Deferred
Commercial Loans, if applicable).

(b) Subject to and upon the terms and conditions of this Agreement and the other
agreements and documents contemplated hereby, if applicable, at each Deferred
Closing, each of the Seller Parties, as applicable, shall Transfer to the
applicable Purchaser Party, and the applicable Purchaser Party shall purchase
and acquire from such Seller Party, (i) the applicable Deferred Interests,
(ii) the applicable Deferred Properties, and/or (iii) the applicable Deferred
Commercial Loans, in each case, subject to the satisfaction or waiver of the
applicable Deferral Condition related to such Deferred Interests, Deferred
Property or Deferred Commercial Loan.

(c) On the terms and subject to the conditions of this Agreement, from and after
the applicable Closing at which the applicable Properties, Purchased Interests
or Purchased Commercial Loans are Transferred to the applicable Purchaser
Parties, such Purchaser Parties shall assume and be solely responsible for the
payment, performance and discharge of all Liabilities (i) with respect to any
applicable Property, under the applicable Leases, Assumed Contracts, and, if
applicable, Ground Leases, affecting such Property, including all performance
obligations of the lessor or ground lessee, as applicable, thereunder, in each
case, to the extent arising or accruing on or after the applicable Closing,
(ii) with respect to all Purchased Interests, relating to the operation of the
Purchased Entities from and after the applicable Closing, and (iii) with respect
to any Purchased Commercial Loans, arising or accruing on or after the
applicable Closing Date, in each case, excluding the Excluded Liabilities (the
“Assumed Liabilities”).

(d) In the event a Transferred Property, Purchased Interest or Purchased
Commercial Loan is removed from the Transaction pursuant to the provisions of
this Agreement (each an “Excluded Asset”), Schedule 1, Schedule 2 or the
applicable Portfolio Tape, as applicable, shall automatically be deemed to be
updated to reflect the removal of such Excluded Asset. In the event a property,
entity or Designated Backlog Asset is added to the Transaction pursuant to the
provisions of this Agreement, Schedule 1, Schedule 2 or the applicable Portfolio
Tapes, as applicable, shall automatically be deemed to be updated to reflect
such addition.

(e) The Seller Parties own (or shall own immediately prior to the applicable
Closing), directly or indirectly, all of the Purchased Interests, Transferred
Properties and Purchased Commercial Loans, and where applicable in this
Agreement, all references to the Seller Parties shall include any Affiliate of a
Seller Party that directly owns a Purchased Interest, Transferred Property or
Purchased Commercial Loans and (i) any reference in this Agreement to a Seller
Party taking or not taking any action, including the payment of any proration
amount, shall refer, where applicable, to the Seller Parties causing such
Affiliates of a Seller Party that directly owns a Purchased Interest,
Transferred Property or Purchased Commercial Loan to taking such action and
(ii) any reference in this Agreement to a Seller Party making a representation
or warranty shall be deemed to be the Seller Party

 

-2-



--------------------------------------------------------------------------------

making such representation on behalf of the applicable Affiliates of Seller
Party that directly own such Purchased Interest, Transferred Property or
Purchased Commercial Loan making such representation. Seller agrees to cause the
Transfer of each Transferred Property, Purchased Interest or Purchased
Commercial Loan to the Purchaser Parties in accordance with the terms and
subject to the conditions of this Agreement.

1.2 Purchase Price.

(a) Subject to the terms and conditions of this Agreement and the applicable
adjustments set forth in Section 1.2(b) and Section 1.2(c) and as otherwise
provided in this Agreement, the aggregate purchase price payable with respect to
the Purchased Interests, the Transferred Properties and the Purchased Commercial
Loans shall be equal to the sum of (i) the Unadjusted Asset Purchase Price
Amounts with respect to each of the Transferred Properties and each of the
Purchased Interests and (ii) the Unadjusted Loan Purchase Price with respect to
each of the Purchased Commercial Loans ((i) and (ii) collectively, the
“Unadjusted Purchase Price”). The purchase price for the Purchased Interests and
the Transferred Properties, including adjustments thereto and applicable
prorations, shall be payable in the currency of the jurisdiction in which the
applicable Properties or Underlying Properties are located, except that the
Unadjusted Purchase Prices for all Transferred Properties and Purchased
Interests located in Central and Western Europe (excluding the United Kingdom)
shall be payable in Euros. The purchase price for the Purchased Commercial Loans
(or each portion or tranche thereof) shall be payable in the currency in which
the applicable Purchased Commercial Loan (or each portion or tranche thereof) is
payable and, for Transfers in Europe which require the purchase price for a
Purchased Interest or the Transferred Property to be paid to a notary’s account
before being credited to the relevant Seller Party, such purchase price shall be
payable in accordance with the instructions of such notary and such payment
shall discharge in full the relevant Purchaser Party’s obligations to pay such
purchase price hereunder.

(b) At each applicable Closing, the portion of the Unadjusted Purchase Price
payable to the Seller Parties with respect to the Purchased Interests and
Transferred Properties shall be an amount equal to:

(i) the sum of the Unadjusted Asset Purchase Price Amounts with respect to each
of the Purchased Interests and Transferred Properties Transferred at the
applicable Closing, plus or minus,

(ii) to the extent applicable, with respect to any Purchased Interests or any
Transferred Properties Transferred at such Closing, the net amount of the
Proration Items and other adjustments provided for pursuant to Section 1.4 and
this Section 1.2 as set forth on the applicable Initial Closing Statement or the
applicable Deferred Closing Statement (the applicable amount payable at the
Initial Closing with respect to any Transferred Properties and any Purchased
Interests, the “Estimated Initial Equity Purchase Price”; and the applicable
amount payable at any Deferred Closing with respect to any Transferred
Properties and any Purchased Interests, the “Estimated Deferred Equity Purchase
Price”). Notwithstanding the foregoing, the Unadjusted Purchase Price with
respect to those certain Purchased Interests set forth on Schedule 1 to this
Agreement relating to the Underlying Properties and listed as the Martinez Cogen
Property, Petrarca and Artemis shall be equal to the Unadjusted Asset Purchase
Price for each Purchased Interest set forth on Schedule 1, without any further
adjustments pursuant to Section 1.4 of this Agreement.

(c) At each applicable Closing, the portion of the Unadjusted Purchase Price
payable to the Seller Parties with respect to the Purchased Commercial Loans
shall be an amount equal to (A) the sum of the Unadjusted Loan Purchase Price
with respect to each of the Purchased Commercial Loans Transferred at the
applicable Closing, plus or minus, (B) to the extent applicable, with respect to
any Purchased Commercial Loans Transferred at such Closing, the net amount of
the Proration Items and other adjustments provided for pursuant to Section 1.4
and this Section 1.2, the estimates of such amounts shall be as set forth on the
applicable Initial Closing Statement or the applicable Deferred Closing
Statement (the applicable amount payable at the Initial Closing with

 

-3-



--------------------------------------------------------------------------------

respect to any Transferred Purchased Commercial Loans, the “Estimated Initial
Debt Purchase Price”; and the applicable amount payable at any Deferred Closing
with respect to any Transferred Purchased Commercial Loans, the “Estimated
Deferred Debt Purchase Price”). The procedures relating to the payment of the
purchase price for each Purchased Commercial Loan shall be in accordance with
the applicable provisions of Section 1.4. At each applicable Closing, without
duplication, the portion of the Unadjusted Loan Purchase Price payable to the
Seller Parties with respect to the applicable Purchased Commercial Loans shall
be adjusted on the applicable Closing Date as follows:

(i) Fully Prepaid Commercial Loans. If any Purchased Commercial Loans have been
repaid or prepaid in full prior to being Transferred to a Purchaser Party, such
Purchased Commercial Loans will not be Transferred to any Purchaser Party (a
“Fully Prepaid Commercial Loan”), shall be removed from the applicable Portfolio
Tapes and the Unadjusted Purchase Price shall be reduced by the Unadjusted Loan
Purchase Price with respect to each such Fully Prepaid Commercial Loan.
Additionally, the Purchaser Parties shall be entitled to a credit on the
applicable Closing Unpaid Principal Balance Statement with respect to such Fully
Prepaid Commercial Loan in an amount equal to the Applicable Prepayment
Reduction Amount, if any and in the event that no further Closings are expected
with respect to Purchased Commercial Loans, such Applicable Prepayment Reduction
Amount, if any, shall be paid by wire transfer of the applicable currency to the
account designated by the applicable Purchaser Party within ten (10) Business
Days of the earlier to occur of the date such Purchased Commercial Loan becomes
a Fully Prepaid Commercial Loan or the date it is determined by the Parties
acting reasonably there will be no further Closings with respect to Purchased
Commercial Loans. Notwithstanding the foregoing, if any Purchased Commercial
Loans with an Unadjusted Loan Purchase Price that is less than the Unpaid
Principal Balance of such Purchased Commercial Loan is paid or repaid in full
prior to being Transferred to a Purchaser Party, then in lieu of receiving a
credit of the Applicable Prepayment Adjustment Amount, the Purchaser Parties
shall receive a credit in the amount equal to the sum of (x) the principal
repayment or prepayment in excess of the Unadjusted Loan Purchase Price, and
(y) all Commercial Loan Prepayment Fees.

(ii) Partially Prepaid Commercial Loans. If any Purchased Commercial Loans have
been repaid or prepaid in part prior to being Transferred to a Purchaser Party,
the Unadjusted Loan Purchase Price in respect of each such partially prepaid
Purchased Commercial Loan shall be reduced by an amount equal to the product of
(A) the difference between the Unpaid Principal Balance of the Purchased
Commercial Loan reflected on the Signing Portfolio Tape and the Unpaid Principal
Balance of the Purchased Commercial Loan reflected on the applicable Closing
Unpaid Principal Balance Statement, and (B) the Loan Portfolio Percentage
Premium. Additionally, the Purchaser Parties shall be entitled to a credit on
the applicable Closing Unpaid Principal Balance Statement with respect to such
partially prepaid Purchased Commercial Loan in an amount equal to the Applicable
Prepayment Reduction Amount in connection with such prepayment, if any.

(iii) Accrued Interest; Default Interest; Late Charges. The Seller Parties shall
receive a credit at the applicable Closing of each Purchased Commercial Loan in
an amount equal to all accrued and unpaid basic interest (to the extent
currently payable) from the beginning of the month (or other periods) through
the Adjustment Time to the applicable Adjustment Time, provided that such amount
shall only be payable if no default or event of default exists as of such
Adjustment Time; provided further, that the applicable Purchaser Party shall be
entitled to (A) all accrued and unpaid interest (including any default interest)
from and after the Adjustment Time, and (B) all default interest on each
Purchased Commercial Loan that is Transferred to a Purchaser Party at such
Closing. The Seller Parties shall not receive any credit with respect to any
accrued default interest or late charges with respect to any Purchased
Commercial Loan.

 

-4-



--------------------------------------------------------------------------------

(iv) Reserves and Deposits. With respect to each applicable Closing at which any
Purchased Commercial Loan is Transferred to the Purchaser Parties, the Seller
Parties or the applicable Purchased Entities shall deliver or cause to be
delivered to the Purchaser Parties all funds in reserve and deposit accounts
made by or on behalf of an Obligor or which are security for the applicable
Purchased Commercial Loan being Transferred and are held by or on behalf of any
Seller Party.

(v) Letters of Credit. With respect to each applicable Closing at which any
Purchased Commercial Loan is Transferred to the Purchaser Parties, the Seller
Parties shall deliver or cause to be delivered to the Purchaser Parties all
Commercial Loan-Related Assets, including, all deposits and credit support
received from the related Obligors or as security for the applicable Purchased
Commercial Loan in the form of bonds or letters of credit being held by or on
behalf of the Seller Parties, at Seller Parties’ cost (including the payment of
any third party transfer fees and expenses). If any of the letters of credit
included in the Commercial Loan-Related Assets are not transferable, the Seller
Parties shall request and use Commercially Reasonable Efforts, following the
Transfer of the applicable Purchased Commercial Loan to the Purchaser Parties,
the related Obligors to cause new letters of credit to be issued in favor of
applicable Purchaser Parties in replacement thereof and shall cooperate with
Purchaser Parties in connection with having such new letters of credit issued by
on behalf of such Obligors in the name of Purchaser Parties, with all costs and
expenses of the replacement to be paid for by the Seller Parties or the
applicable Purchased Entities (if prior to its Transfer hereunder).

(vi) Origination/Commitment Fees. With respect to each Closing at which a
Designated Backlog Asset is Transferred to the Purchaser Parties, the Seller
Parties shall provide the Purchaser Parties with a credit at such Closing equal
to 50% of all Origination Fees collected with respect to such Designated Backlog
Asset.

(vii) Prepayment Notice in Advance of Closing. With respect to any Purchased
Commercial Loan where the Loan Portfolio Percentage Premium is greater than 100%
for which a notice of full or partial prepayment is issued prior to the Closing
Date, no Loan Portfolio Percentage Premium for the amount being prepaid shall be
payable for any purposes under this Agreement in respect of (A) any Purchased
Commercial Loan to be fully prepaid, and (B) the portion of any Purchased
Commercial Loan that will be partially prepaid.

(viii) Agency Fees. All Agency Fees payable to the Seller Parties or an
Affiliate of Seller shall be prorated as of the Adjustment Time with the
Purchaser Parties receiving a credit for all Agency Fees collected by or on
behalf of the Seller Parties relating to periods from and after the Adjustment
Time.

(ix) Receipt of Loan Payments. Amounts received by the Seller Parties from the
applicable Obligor, as security for or in payment of any Purchased Commercial
Loan from and after the applicable Closing Date on which the related Purchased
Commercial Loan was Transferred with respect to which Purchaser Parties are
entitled, shall be received by the Seller Parties, as agent, in trust for and on
behalf of Purchaser Parties and the Seller Parties shall pay such amounts over
to Purchaser Parties promptly, together with such reasonable information, to the
extent known, as to the source and classification of such payments, including
any invoice relating thereto. Amounts received by the Purchaser Parties from the
applicable Obligor, as security for or in payment of any Purchased Commercial
Loan from and after the applicable Closing Date on which the related Purchased
Commercial Loan was Transferred with respect to which the Seller Parties are
entitled, shall be received by the Purchaser Parties, as agent, in trust for and
on behalf of the Seller Parties and Purchaser Parties shall pay such amounts
over to the Seller Parties promptly, together with such reasonable information,
to the extent known, as to the source and classification of such payments,
including any invoice relating thereto.

(d) Each Party shall be entitled to deduct and withhold or cause to be deducted
and withheld from amounts otherwise payable to any Person pursuant to this
Agreement such amounts as it is required to deduct and withhold with respect to
such payments under any provision of federal, state, local or foreign Tax law.
Any amounts so deducted and withheld will be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made. The Party intending to deduct or withhold on a payment
hereunder, other than solely as a result of a failure of a Seller Party to
provide a FIRPTA Certificate as required pursuant to Schedule 9.2(c), shall use
Commercially Reasonable Efforts to notify the Party on which such deduction or
withholding is intended to be imposed not later than fifteen (15) days prior to
the date such payment or transfer is to be made. The Purchaser Parties, on the
one hand, and the Seller Parties, on the other hand, shall use Commercially
Reasonable Efforts to cooperate with and take any actions requested by the other
Party to minimize or establish an exemption from such deduction or withholding.

 

-5-



--------------------------------------------------------------------------------

1.3 Payment of Estimated Initial Purchase Price and Estimated Deferred Purchase
Price. At each applicable Closing, the Purchaser Parties shall pay to the Seller
Parties an amount equal to (a) with respect to the applicable Initial Closing,
the applicable portion of the Estimated Initial Purchase Price with respect to
the Transferred Properties, Purchased Interests and Purchased Commercial Loans
to be Transferred to the Purchaser Parties at such Initial Closing, and (b) with
respect to any Deferred Closing, the applicable portion of the Estimated
Deferred Purchase Price with respect to the Transferred Properties, Purchased
Interests and Purchased Commercial Loans to be Transferred to the Purchaser
Parties at such Deferred Closing, in each case, in immediately available funds
by wire transfer to a Title Company mutually agreed upon by the Seller Parties
and the Purchaser Parties to act as an escrow agent with respect to the
transaction (“Escrow Agent”) to be disbursed to the Seller Parties in accordance
with the provisions of this Agreement on the applicable Closing Date.

1.4 Prorations, Calculations and Other Adjustments.

(a) Generally.

(i) All prorations, calculations and other adjustments of the items described in
this Section 1.4 shall be made at the applicable Closing based on the applicable
Closing Statement prepared in accordance with this Section 1.4. As set forth in
Section 1.2(b) and Section 1.2(c), the net amount of credits to the Purchaser
Parties and the Seller Parties for Proration Items, as reflected on the
applicable Closing Statement, shall result in an increase or decrease of the
Unadjusted Purchase Price.

(ii) Except as otherwise set forth herein, (A) all items to be prorated and
other adjustments to be made, as applicable, pursuant to Sections 1.2(b) and
1.2(c) and Section 1.4 (the “Proration Items”) and (B) all calculations to be
made pursuant to Sections 1.2(b) and 1.2(c) and this Section 1.4 shall be made
as of 11:59 p.m. of the day immediately preceding the applicable Closing Date
(the “Adjustment Time”) and the net amount thereof either shall be paid by the
Purchaser Parties to the Seller Parties or credited to the Purchaser Parties, as
the case may be, at the applicable Closing. The Purchaser Parties shall be
treated as the owner of the Purchased Interests, Transferred Properties or
Purchased Commercial Loans, as applicable, Transferred at the applicable
Closing, for amounts relating to periods beginning at and after the Adjustment
Time applicable to such Closing. The Purchaser Parties and the Seller Parties
acknowledge that, except as otherwise expressly provided herein, or elsewhere in
the other agreements and documents contemplated hereunder, the purpose and
intent as to prorations and adjustments is that the Seller Parties (or the
applicable Purchased Entities) shall bear all expenses of ownership and
operation of the Transferred Properties, the Purchased Interests and the
Purchased

 

-6-



--------------------------------------------------------------------------------

Commercial Loans Transferred at the Closing, and shall receive the benefit of
all income therefrom, accruing until the Adjustment Time applicable to such
Closing and the Purchaser Parties shall bear all such expenses of ownership and
operation of the Transferred Properties, the Purchased Interests and the
Purchased Commercial Loans and receive the benefit of all income therefrom
accruing after the applicable Adjustment Time.

(iii) The Parties agree that any increase or decrease pursuant to this
Section 1.4 shall be treated for all Tax purposes as an adjustment to the
Unadjusted Purchase Price, unless otherwise required by Law (including by a
determination of a Tax Authority that, under applicable Law, is not subject to
further review or appeal).

(iv) With respect to any Purchased Interests:

(A) The purchase price with respect to any Purchased Interest Transferred at a
Closing will be determined by first adjusting the Unadjusted Asset Purchase
Price for each applicable Underlying Property owned by a Joint Venture on the
applicable Closing Date pursuant to Section 1.4(a)(iv)(B) below and then
calculating the distributions that would be made to the applicable Seller Party
from a Hypothetical Sale. For purposes hereof, a “Hypothetical Sale” means a
transaction where (1) the applicable Underlying Property or Underlying
Properties owned by a Joint Venture on the applicable Closing Date are sold at
their Unadjusted Asset Purchase Prices, as adjusted pursuant to
Section 1.4(a)(iv)(B) (without duplication), then (2) all applicable Underlying
Property indebtedness, including any secured mortgage and mezzanine
indebtedness, is paid at par and without any penalties, yield maintenance,
breakage or other fees and charges, then (3) other liabilities which are due on
a sale of the Underlying Properties in question are paid, including the payment
of disposition fees and incentive or promote fees under any Joint Venture or
Subsidiary of a Joint Venture, and then (4) the remaining net proceeds are
distributed to the partners or members in accordance with the Venture
Agreements. For avoidance of doubt, fees which are incremental contingent fees,
such as fees paid only if an Operating Partner is hired as a broker will not be
debited in the calculation under this Section 1.4(a)(iv).

(B) For each Closing for which a Purchased Interest is Transferred to a
Purchaser Party, the Unadjusted Asset Purchase Price for the applicable
Underlying Property or Underlying Properties that are the subject of the
Transfer will be adjusted as follows:

(1) The Unadjusted Asset Purchase Price will be increased by the amount of all
reserves, deposits, loan escrows and other similar items held by or for the
benefit of a Joint Venture or a Subsidiary of the Joint Venture and where the
Purchaser, directly or indirectly, receives the benefit of the same as part of
the transfer (collectively, “JV Reserve Items”);

(2) The Unadjusted Asset Purchase Prices shall be adjusted in accordance with
Section 1.4(a)(iv)(C) and, to the extent not duplicative of
Section 1.4(a)(iv)(C), the provisions of Section 1.4(b) below; and

(3) With respect to any Purchased Entity, the Unadjusted Asset Purchase Prices
will be decreased by any Mandatory Removal Exceptions to the extent not cured by
the Seller Parties prior to the applicable Closing.

(C) The following additional prorations shall be applied (without duplication of
the prorations set forth in Section 1.4(b) or the payments or credits made in
Section 1.4(a)(iv), and without any adjustment for title matters) to the
prorations made under Section 1.4(a)(iv)(B):

(1) Intracompany receivable/payable balances, if any, will be settled prior to
Closing and neither Purchaser Parties nor Seller Parties shall be entitled to a
credit or adjustment therefor;

 

-7-



--------------------------------------------------------------------------------

(2) The Parties acknowledge that franchise and similar taxes in the State of
Texas (“Texas Franchise Taxes”) are generally payable 12 to 18 months after the
attributable tax year. The Seller Parties will bear the burden for Texas
Franchise Taxes for periods prior to Closing; and

(3) Current assets and current liabilities will be identified, with (x) “current
assets” which shall include only cash and cash equivalents, deposits, tenant
security deposits, prepaid expenses, reserves and escrows (including, without
limitation, for tax, insurance, debt service, capital improvements or
replacements) but specifically excluding goodwill, secured indebtedness, the
value of the land, improvements and equipment and unspent capital contributions
not otherwise expressly adjusted pursuant to the provisions of this Agreement;
and (y) “current liabilities” which shall include only accounts payable, accrued
payroll, accrued expenses (including accrued Texas Franchise Taxes and if the
actual accrued Texas Franchise Taxes are not yet determined, then an estimated
accrued amount for periods prior to the Closing) and refundable tenant security
deposits and obligations to refund therefor.

(D) At the applicable Closing, the Parties will calculate the difference between
the amount of the current assets less the amount of the current liabilities (the
“Working Capital Figure”). The aggregate Unadjusted Asset Purchase Price
attributable to the applicable Equity Entity will be increased by the amount of
any positive Working Capital Figure and decreased by any negative Working
Capital Figure so calculated.

(b) Proration of Rent with respect to Properties and Underlying Properties.

(i) Base or Fixed Rent. With respect to each Property, base or fixed rent
(“Fixed Rent”) paid by any Tenant under the applicable Lease shall be prorated
on an “if and when collected basis” as of the applicable Adjustment Time. The
Purchaser Parties shall receive a credit at the Closing for any base or fixed
rent paid by a Tenant to the applicable Seller Party or Purchased Entity with
respect to a Property for the rent period in which such Closing occurs in an
amount equal to the rent paid for such rent period multiplied by a fraction, the
numerator of which is the number of days from and including the applicable
Closing Date through and including the last day of the rent period in which the
applicable Closing occurs, and the denominator of which is the total number of
days in the rent period in which the applicable Closing occurs.

(ii) Percentage Rent. With respect to each Property for which such rent is
payable, payments of additional rent based upon the amount by which a designated
percentage of any Tenant’s business, including gross revenues, achieved during
the applicable period for which such rent is due under the applicable Lease (the
“Percentage Rent Period”) exceeded base or fixed rent, breakpoint or some other
standard (the “Percentage Rent”), if any, for any Percentage Rent Period in
which the applicable Closing occurs shall be apportioned between the applicable
Seller Party and the applicable Purchaser Party on an “if and when collected”
basis, as of the Adjustment Time. The Purchaser Parties shall receive a credit
at the applicable Closing for any Percentage Rent paid by a Tenant to the
applicable Seller Party or Purchased Entity with respect to a Property for the
rent period in which such Closing occurs in an amount equal to the rent paid for
such rent period, multiplied by a fraction, the numerator of which is the number
of days from and including the applicable Closing Date through and including the
last day of the rent period in which the applicable Closing occurs, and the
denominator of which is the total number of days in the rent period in which the
applicable Closing occurs.

 

-8-



--------------------------------------------------------------------------------

(iii) Additional Rent.

(A) With respect to each Property, payments of rent and any other amounts,
receipts or reimbursements (other than Fixed Rent and Percentage Rent),
including any parking fees, management fees, service fees, operating expense
payments, insurance payments and tax payments (the “Additional Rent”), paid by
any Tenant under the applicable Lease shall be prorated on an “if and when
collected” basis, as of the applicable Adjustment Time. The Purchaser Parties
shall receive a credit at the applicable Closing for any Additional Rent paid by
a Tenant to the applicable Seller Party or Purchased Entity with respect to a
Property for the rent period in which such Closing occurs in an amount equal to
the rent paid for such rent period, multiplied by a fraction, the numerator of
which is the number of days from and including the applicable Closing Date
through and including the last day of the rent period in which the applicable
Closing occurs, and the denominator of which is the total number of days in the
rent period in which the applicable Closing occurs.

(iv) Percentage Rent and Additional Rent Reconciliation.

(A) Notwithstanding Section 1.4(b)(ii) or (iii), any reconciliation with Tenants
under Leases for Additional Rent or Percentage Rent with respect to the calendar
year in which the applicable Closing for a Property occurs (“Closing Year
Additional and Percentage Rent”) shall be pursuant to this
Section 1.4(b)(iv)(A). Any such reconciliation shall be prepared or caused to be
prepared by the Purchaser Parties in the time frames required by the applicable
Lease. The Purchaser Parties shall provide to the Seller Parties the calculation
of the amount of any Closing Year Additional and Percentage Rent due from or to
each Tenant and shall provide to the Seller Parties all reasonably requested
documentation in connection therewith. If any amount is due from any Tenant
pursuant to such reconciliation, the Purchaser Parties shall invoice, or cause
the applicable Equity Entity to invoice, such Tenant for any such Closing Year
Additional and Percentage Rent in the invoice to be sent to such Tenant in the
ordinary course. The applicable Purchaser Party or Equity Entity shall pay to
the Seller Parties the Seller Parties’ share of such amount calculated as of the
Adjustment Time. If the amount of any Closing Year Additional and Percentage
Rent collected exceeds the amount of Closing Year Additional and Percentage Rent
payable by the Tenant under the terms of its Lease, then, the Seller Parties
shall promptly pay to the Purchaser Parties the Seller Parties’ share of such
excess amounts calculated as of the Adjustment Time.

(B) To the extent that any Tenant conducts an audit respecting rent or any other
charges paid by the Tenant for any periods prior to the applicable Closing Date,
the applicable Purchaser Party or Equity Entity and the Seller Parties shall
cooperate in response to such audit and complying with all requirements under
the applicable Leases (and at law or in equity) in connection therewith. If any
Tenant becomes entitled to a refund of rent or any other charge with respect to
a period prior to the Closing Date, any such refunds due to such Tenant (the
“Pre-Closing Refunds”) shall be borne by the Parties as adjusted in accordance
with the Adjustment Time.

(v) Delinquent Rent. With respect to each Property, any Fixed Rent, Additional
Rent or Percentage Rent (collectively, “Rent”) that shall not have been paid
when due under any Lease as of the applicable Closing shall be referred to as
“Delinquent Rent.” During the six (6) month period immediately following the
applicable Closing Date with respect to the Transfer of the applicable Property,
the Purchaser Parties shall cooperate with the Seller Parties after the
applicable Closing Date to collect any Delinquent Rent without any obligation to
engage a collection agency, sue any tenant or exercise any legal remedies under
the applicable Lease or incur any expense over and above its own regular
collection expenses. Rent collected after a Closing Date from any tenant who
owes delinquent Rent as of that Closing Date shall be applied (A) first, to the
month in which the Closing occurs, (B) second, to any Rent

 

-9-



--------------------------------------------------------------------------------

due to Purchaser Parties for the period after the Closing Date, and (C) finally
to Delinquent Rent with respect to the period prior to the Closing Date.
Non-Delinquent Rent for the period after the Closing collected by Seller Parties
shall be promptly remitted to Purchaser Parties.

(vi) Advance Rent Payments. With respect to each Property, in the event that any
Seller Party or Subsidiary or Joint Venture thereof (other than a Purchased
Entity) shall have received or receives after closing payments of rent or other
charges under any Lease that relates to a period beginning after the Adjustment
Time, the applicable Purchaser Party will receive a credit for such amount of
rent or other charges (or its appropriate share thereof in the case of a Joint
Venture). Purchaser Parties shall be entitled to all Rent from and after the
Adjustment Time.

(c) Ground Rent for Properties and Underlying Properties. With respect to each
Property, ground rent and all other amounts payable under the Ground Leases (if
applicable for such Property) shall be prorated as of the applicable Adjustment
Time. The Seller Parties will be credited with an amount equal to all security
deposits, prepaid rentals and other deposits paid or deposited under any Ground
Lease for such Property or Underlying Property, together with any interest that
has actually accrued thereon to the extent Purchaser Parties receive the benefit
of said deposits or prepaids upon the assumption of the applicable Ground Lease.

(d) Taxes for Properties and Underlying Properties; Other Expenses.

(i) If and to the extent that a Tenant with respect to any Property is obligated
pursuant to a Lease to pay real property Taxes directly to the applicable Taxing
Authority, there shall be no proration of such real property Taxes.

(ii) Except to the extent paid as part of Additional Rent, if and to the extent
that a Tenant with respect to any Property is obligated pursuant to the Lease to
reimburse the applicable Seller Party or Purchased Entity or Subsidiary thereof
for payments of real property Taxes made directly by such Seller Party or
Purchased Entity or Subsidiary thereof to the Tax Authority and such Seller
Party, Purchased Entity or Subsidiary has paid any such real property Taxes and
has not, prior to the applicable Adjustment Time, received a reimbursement for
such paid real property Taxes from a Tenant, then the Purchaser Parties shall
(A) cooperate with the Seller Parties after the applicable closing date to
collect any such Tax payments without any obligation to engage a collection
agency, sue any tenant or exercise any legal remedies under the applicable Lease
or incur any expense over and above its own regular collection expenses and
(B) upon receipt thereof, pay to the Seller Parties an amount equal to such paid
real property Taxes.

(iii) If the Seller Party or Purchased Entity thereof maintains an impound or
reserve account for payment of real property Taxes with respect to a Property
using funds paid by the applicable Tenant pursuant to a Lease (a “Tax Impound
Account”), (x) in the case of a Property other than an Underlying Property, the
Seller Party shall retain the funds in the Tax Impound Account at Closing and
shall provide the Purchaser Parties a credit on the Closing Statement for the
amount, and (y) in the case of any Underlying Property, the Purchased Entity
shall retain the funds in the Tax Impound Account at Closing and the Purchaser
Parties shall not receive a credit therefor at Closing.

(iv) To the extent the real property Tax obligation in respect of any Lease is
not set forth in Sections 1.4(d)(i), the Seller Parties shall pay, at or prior
to the Closing, all real property Taxes for any Tax period or portion of a Tax
period prior to the applicable Adjustment Time regardless of when payable, and
the Purchaser Parties shall bear the economic burden of all real property Taxes
for any Tax period or portion of a Tax period from and after the applicable
Adjustment Time, and such real property Taxes shall be prorated as of the
applicable Adjustment Time between the Seller Parties and the

 

-10-



--------------------------------------------------------------------------------

Purchaser Parties as otherwise provided in Section 1.4(a), which proration shall
be determined by apportioning such real property Taxes ratably over the taxable
year on a daily basis. To the extent set forth in Section 5.7, all refunds of
any real property Taxes paid by Seller Parties relating to Tax periods prior to
Closing pursuant to the proration thereof (including refunds pursuant to Tax
appeals pending at Closing) shall be for the account of Seller Parties and shall
be paid over to Seller Parties to the extent received by a Purchaser Party or a
Purchased Entity or an Affiliate of a Purchaser Party or a Purchased Entity.

(e) Other Proration Items. The following additional items shall be prorated with
respect to each Property with the Seller Parties bearing the costs for the
period prior to the Adjustment Time and the Purchaser Parties bearing the costs
for the period after the Adjustment Time:

(i) all other operating expenses relating to the Properties (including
professional fees, personal property taxes and business, professional, licensing
and occupancy taxes);

(ii) utilities;

(iii) the Purchaser Parties shall receive a credit for an amount equal to the
outstanding principal (plus any accrued but unpaid interest) relating to any
Existing Loan that is not fully repaid prior to the applicable Closing; and

(iv) the Seller Parties shall also receive a credit for any escrows held in
connection with an Existing Loan Transferred to a Purchaser Party.

(f) Tenant Security Deposits for Properties. The applicable Seller Party shall
grant to the applicable Purchaser Party a credit in an amount equal to the
aggregate of the unapplied Tenant security and other deposits under the Leases
(but not any Joint Venture if the Operating Partner holds same (the “Security
Deposits”)) not transferred to the Purchaser Parties at Closing. If any Security
Deposit is in the form of a letter of credit that is transferable by its terms,
Seller Parties shall deliver to the Purchaser Parties at Closing the original
letter of credit together with any documents required to be delivered and/or
executed by the Seller Parties in order to transfer the beneficial interest
under such letter of credit to Purchaser Parties and Seller Parties shall pay
any transfer or review fee imposed by the applicable issuing bank. If a Security
Deposit in the form of letter of credit is not transferable by its terms (a
“Non-Transferable LOC”), the Seller Parties and the Purchaser Parties shall
reasonably cooperate, at Seller Parties’ sole cost and expense, with each other
and all applicable tenants to cause each Non-Transferable LOC to be re-issued
naming Purchaser Parties as the beneficiary thereof. Seller shall hold and
administer each Non-Transferable LOC strictly in accordance with the Purchaser
Parties’ direction during the period following the applicable Closing, and the
Seller Parties hereby accept such appointment and acknowledge that each
Non-Transferable LOC shall be held by the Seller Parties in the Seller Parties’
name in its capacity as agent for the Purchaser Parties and the Seller Parties
hereby irrevocably disclaim any claim to each Non-Transferable LOC or the
proceeds of any draw thereunder for the period following the Closing. The Seller
Parties hereby agree that, from and after Closing (i) the Seller Parties shall
present and draw upon each Non-Transferable LOC promptly upon the written demand
of the Purchaser Parties and furnish the Purchaser Parties with the full
proceeds of any such draw or draws; (ii) the Seller Parties shall not draw on a
Non-Transferable LOC nor consent to any amendment, modification or termination
of a Non-Transferable LOC without the prior written consent of the Purchaser
Parties (which consent Purchaser Parties may grant or withhold in its sole
discretion); and (iii) Seller Parties shall promptly forward to the Purchaser
Parties any correspondence received by the Seller Parties with respect to a
Non-Transferable LOC. The Purchaser Parties shall indemnify and hold the Seller
Parties harmless from and against any and all Losses incurred by the Seller
Parties arising out of any action taken by Seller under this Section based upon
the Purchaser Parties’ instructions (except to the extent arising from the
Seller Parties’ gross negligence or willful misconduct in performing the
instructions reasonably requested).

 

-11-



--------------------------------------------------------------------------------

(g) Portfolio Tape Calculation Amounts. With respect to each Closing at which
any Purchased Commercial Loan shall be Transferred to the Purchaser Parties, the
Seller Parties shall deliver or cause to be delivered to the Purchaser Parties:
(i) a Closing Date CL Portfolio Tape, and (ii) a Closing Unpaid Principal
Balance Statement, in each case, with respect to such Purchased Commercial Loans
to be directly or indirectly Transferred to the Purchaser Parties at such
Closing. For the avoidance of doubt, adjustments in respect of the Unpaid
Principal Balance for any Purchased Commercial Loans shall be governed at each
Closing by the applicable Closing Unpaid Principal Balance Statement.

(h) Other Prorations.

(i) The Seller Parties shall be responsible for all Leasing Costs relating to
Leases or renewals, amendments, expansions and extensions of Leases entered into
or which first become binding prior to March 31, 2015 or any Lease entered into
after the date of this Agreement that has either not been approved by the
Purchaser Parties or if such approval is not required, any Lease on terms that
are not arms’ length market terms (the “Sellers’ Leasing Costs”). The Purchaser
Parties shall be responsible for all Leasing Costs other than the Sellers’
Leasing Costs (the “Buyer’s Leasing Costs”). To the extent any Sellers’ Leasing
Costs have not been fully paid as of the Closing Date, the Purchaser Parties
shall receive a credit at the Closing against the Unadjusted Asset Purchase
Price in the amount of the balance of the Sellers’ Leasing Costs remaining to be
paid and the Purchaser Parties shall assume all obligations of the Seller
Parties to pay the balance of the Sellers’ Leasing Costs as to which the Seller
Parties shall have received such credit and to perform the obligations
associated with the same.

(ii) With respect to any Existing Loan, the Seller Parties and the Purchaser
Parties shall apportion as of the Closing Date any interest paid or due with
respect to any period that includes the Closing.

(iii) With respect to the Purchased Commercial Loans identified on Schedule
1.4(h)(iii), Purchaser shall receive a credit at the Closing equal to the amount
as calculated by the product of the applicable percentage set forth on Schedule
1.4(h)(iii) and the Outstanding Principal Balance of such Purchased Commercial
Loans, including with respect to any partial prepayments made following the date
hereof through the applicable Closing Date.

(i) Closing Statements; Calculation of Proration Items; Disputes.

(i) Applicable Time Period. Unless otherwise provided in this Agreement, the
applicable Seller Parties will be charged and credited for the amounts of all of
the Proration Items (other than Delinquent Rent and real property Taxes payable
by the applicable Tenants) relating to the period up to and including the
applicable Adjustment Time, and the applicable Purchaser Parties will be charged
and credited for all of the Proration Items relating to the period after the
applicable Adjustment Time. Notwithstanding anything herein to the contrary,
(A) all prorations and adjustments with respect to the Purchased Interests and
Transferred Properties shall be made on the basis of the actual number of days
of the applicable time period which shall have elapsed prior to the applicable
Adjustment Time and based upon the actual number of days in the applicable time
period and a three hundred sixty five (365) day year and (B) all prorations and
adjustments with respect to the Purchased Commercial Loans shall be made on the
basis of the actual number of days in the applicable time period and a three
hundred sixty (360) day year. All prorations and adjustments made pursuant to
this Section 1.4 shall be made without duplication whatsoever.

(ii) Closing Statements. The Seller Parties shall prepare in good faith and
deliver to the Purchaser Parties for its review and consultation, (x) with
respect to each Property and Purchased

 

-12-



--------------------------------------------------------------------------------

Interest or Deferred Property and Deferred Purchased Interests, as applicable, a
statement of estimated Proration Items as of the applicable Adjustment Time on a
property-by-property basis, and Purchased Entity basis to the extent applicable
and (y) with respect to the Purchased Commercial Loans or Deferred Commercial
Loans, as applicable, the applicable Closing Unpaid Principal Balance Statement,
in each case, together with all relevant supporting documentation, to be
submitted to the Purchaser Parties in draft form no less than three (3) Business
Days before the applicable Closing Date to be updated one (1) Business Day prior
for the Adjustment Time, as necessary (such statement for the Initial Closing,
the “Estimated Initial Closing Statement”; and such statement for a Deferred
Closing, an “Estimated Deferred Closing Statement”); provided that any Estimated
Initial Closing Statement or Estimated Deferred Closing Statement, as
applicable, will not be required to include any Proration Items, Cash adjustment
amounts or Unpaid Principal Balance calculations with respect to any Deferred
Asset (or the applicable Deferred Interests relating thereto) that is not being
Transferred at the applicable Closing. In the event that Seller Parties and the
Purchaser Parties agree to revisions to the Estimated Initial Closing Statement
or the Estimated Deferred Closing Statement, as applicable, the Seller Parties
shall deliver their revised, if applicable, statement of estimated Proration
Items (if applicable), applicable Closing Unpaid Principal Balance Statement and
other credits and adjustments to the Unadjusted Purchase Price or Unadjusted
Asset Purchase Price Amount, as applicable, to Purchaser no less than one
(1) Business Day before the applicable Closing Date (the Estimated Initial
Closing Statement or the revised statement, if any, the “Initial Closing
Statement”; and the applicable Estimated Deferred Closing Statement or the
revised statement, if any, the “Deferred Closing Statement”). The Proration
Items and other credits and adjustments reflected in the applicable Closing
Statement will be paid at the applicable Closing by the Purchaser Parties to the
Seller Parties (if the Proration Items, credits and adjustments result in a net
credit to the Seller Parties) or by the Seller Parties to the Purchaser Parties
(if the Proration Items, credits and adjustments pursuant to this Section 1.4
result in a net credit to the Purchaser Parties) by increasing or reducing the
cash to be delivered by the Purchaser Parties in payment of the Estimated
Initial Purchase Price or Estimated Deferred Purchase Price, as applicable, at
the applicable Closing. As soon as practicable following the applicable Closing
and, in any event, with respect to the Purchased Interests and Transferred
Properties, not later than one hundred eighty (180) days (except, in the case of
real property Taxes, twelve (12) months, in the case of Closing Year Additional
and Percentage Rent, ninety (90) days following the date that such Rents are
billed, and, in the case of Texas Franchise Taxes, twenty-four (24) months)
after the applicable Closing, the Purchaser Parties shall prepare in good faith
and deliver to the Seller Parties for their approval, which approval shall not
be unreasonably withheld, delayed or conditioned, an update to the Initial
Closing Statement (as approved by the Purchaser Parties, the “Adjusted Initial
Closing Statement”) or the Deferred Closing Statement (as approved by Purchaser,
each such updated Deferred Closing Statement, an “Adjusted Deferred Closing
Statement”) which update will reflect the Purchaser Parties calculation of
Proration Items and other credits and adjustments pursuant to this Section 1.4
as of the applicable Closing Date based on the information available as of the
preparation date. As soon as practicable following the applicable Closing with
respect to the Purchased Commercial Loans and, in any event, not later than one
hundred eighty (180) days after the applicable Closing, the Purchaser Parties
shall prepare in good faith and deliver to the Seller Parties for their
approval, which approval shall not be unreasonably withheld, delayed or
conditioned, an Adjusted Initial Closing Statement or an Adjusted Deferred
Closing Statement which update will reflect (1) the Purchaser Parties
calculation of Proration Items, credits and adjustments pursuant to
Section 1.2(b) and (c) as of the applicable Closing Date based on the
information available as of the preparation date and (2) the applicable Adjusted
Closing Date Portfolio Tape. Re-prorations and adjustments will be made
commencing after the Initial Closing when actual amounts are determined only
where expressly provided in this Section 1.4.

(iii) Review by Accountants. If the Seller Representative disagrees with any
Proration Items or other adjustments or calculations on any Adjusted Initial
Closing Statement or any

 

-13-



--------------------------------------------------------------------------------

Adjusted Deferred Closing Statement (each, an “Adjusted Closing Statement”), it
shall provide a notice to the Purchaser Parties within sixty (60) days after its
receipt of such Adjusted Closing Statement with respect to Purchased Interests
and Transferred Properties, and fifteen (15) days with respect to Purchased
Commercial Loans, setting forth the items with which it disagrees with
reasonable detailed support in respect of such disagreement (the “Seller
Objection Notice”). If the Parties are, after using their respective good faith
efforts, unable to reach agreement on all such items within thirty (30) calendar
days, with respect to Purchased Interests and Transferred Properties, and
fifteen (15) days with respect to Purchased Commercial Loans, following the
receipt by the Seller Parties of a Seller Objection Notice, the Purchaser
Representative and the Seller Parties shall, within fifteen (15) calendar days
after the end of such thirty (30) day period, cause Ernst & Young LLP (or, if
they are unable or unwilling to serve, a firm of accountants of nationally
recognized standing reasonably satisfactory to the Purchaser Representative and
the Seller Parties (the “Accountants”) to promptly review this Agreement and the
disputed line items in such Adjusted Closing Statement for the purpose of
resolving such dispute. In performing their review, the Accountants shall
(A) apply only the provisions of this Section 1.4, (B) determine the accurate
application of such provisions to only those line items in the applicable
Adjusted Closing Statement as to which the Seller Parties have disagreed and
which the Purchaser Representative and the Seller Parties have been subsequently
unable to reach agreement, and (C) limit their determination of the appropriate
amount of each of the line items in the applicable Seller Objection Notice, and
shall make a final determination in writing, binding on the Parties, of the
appropriate amount with respect to each such line item by selecting in its
entirety either the position initially submitted to the Accountants by the
Purchaser Parties’ or the position initially submitted to the Accountants by the
Seller Parties pursuant to this Section 1.4(i)(iii) that the Accountants believe
is, or is closest to, the most accurate calculation with respect to such
disputed line item. The Accountants shall adopt in its entirety the position of
the Seller Parties or the Purchaser Representative on each disputed line item
and shall not choose any other figure for any such disputed line item but, for
the avoidance of doubt, may adopt one Party’s position on some disputed line
items and the other Party’s position on other disputed line items. The
Accountants shall be required to deliver to the Purchaser Representative and the
Seller Parties, as promptly as practicable, but no later than thirty
(30) calendar days after the Accountants are engaged, a written report setting
forth their resolution of the disputed line items. The Purchaser Representative
and the Seller Parties shall promptly comply with all reasonable requests by the
Accountants for information, books, records and similar items. If the
Accountants determine that (x) the disputed line items result in a net loss for
the Seller Parties, the Seller Parties shall be responsible for the Accountants’
fees and expenses, or (y) the disputed line items result in a net loss for the
Purchaser Parties, the Purchaser Parties shall be responsible for the
Accountants’ fees and expenses. In the event the Purchaser Representative and
the Seller Parties are unable to agree on Accountants within fifteen (15) days
after receipt by Purchaser Parties of a Seller Objection Notice (the “Resolution
Period”), then each of the Purchaser Representative and the Seller Parties shall
select an accountant on or prior to the fifteenth day after the receipt by the
Purchaser Parties of the Seller Objection Notice and such accountants shall
select the Accountant within five (5) Business Days of the last day of the
Resolution Period.

(iv) Final Payment. Within three (3) Business Days after the delivery of an
Accountant’s written report pursuant to paragraph (iii) above, (A) the Purchaser
Parties shall pay to the Seller Parties, by wire transfer of immediately
available funds to the account(s) designated by the Seller Parties pursuant to
Section 1.3, an amount equal to the amount, if any, by which the net credit to
the Seller Parties is greater, or the net credit to the Purchaser Parties is
less, on the applicable Adjusted Closing Statement (as finally determined
pursuant to paragraph (iii) above as applicable) than the applicable credit
taken into account in determining the Estimated Initial Purchase Price payable
at the Initial Closing or the Estimated Deferred Purchase Price payable at the
Deferred Closing, as applicable, or (B) the Seller Parties shall pay to the
Purchaser Parties, by wire transfer of immediately available funds to the
account(s) designated in writing by the Purchaser Parties, an amount equal to
the amount, if any, by which the net

 

-14-



--------------------------------------------------------------------------------

credit to the Seller Parties is less, or the net credit to the Purchaser Parties
is greater, on the applicable Adjusted Closing Statement (as finally determined
pursuant to paragraph (iii) above as applicable) than the applicable credit
taken into account in determining the Estimated Initial Purchase Price payable
at the Initial Closing or the Estimated Deferred Purchase Price payable at the
Deferred Closing, as applicable.

(j) Prorations and other adjustments and calculations pursuant to this
Section 1.4 shall not affect, be limited by, or be applied against any
limitations, deductibles, thresholds or maximum amounts relating to the
indemnification obligations and claims for Losses contained elsewhere in this
Agreement.

(k) With respect to the Purchased Interests and Transferred Properties, if
applicable, the Seller Parties and the Purchaser Parties shall apportion as of
the Closing Date (i) any other item which, under the explicit terms of this
Agreement, is to be apportioned at Closing, and (ii) other items customarily
apportioned in connection with the sale of similar properties in the
jurisdiction of the applicable Property.

(l) Notwithstanding anything to the contrary in this Section 1.4, any Transfer
Taxes described in Section 5.5 that are due and payable in connection with or as
a result of the Transactions contemplated hereunder shall be covered exclusively
by Section 5.5 hereof.

1.5 Alternative Transactions. Each of the Seller Parties and the Purchaser
Parties shall reasonably cooperate with each other in connection with any
request by a Party to restructure (x) any Equity Entity prior to the applicable
Closing, or (y) the acquisition by the Purchaser Parties of any Purchased
Interests, Properties, or Purchased Commercial Loans as (a) a merger of an
Equity Entity thereof with and into a Purchaser Party or an Affiliate thereof,
(b) a direct conveyance, assignment or other Transfer of a Property, Interests
in an entity that owns a Property or a Purchased Commercial Loan by the
applicable Seller Entity thereof to a Purchaser Party, and/or (c) another
alternative structure designed to Transfer Purchased Interests, Properties,
Purchased Entities, Underlying Properties and/or Purchased Commercial Loans to
the Purchaser Parties (each, an “Alternative Transaction”), in each case, so
long as such Alternative Transaction does not increase the Liabilities or
adversely affect the tax, legal or structuring considerations of the Party
requested to cooperate in such Alternative Transaction, as determined by such
Party in its sole discretion, with respect to the Purchased Interests, Equity
Entities, Properties, Underlying Commercial Loans or Purchased Commercial Loans
to be acquired, or otherwise adversely affect such Party, as determined by such
Party in its sole discretion. The foregoing restrictions shall not apply to a
Seller Party’s right to: (i) file an entity classification election on Internal
Revenue Service Form 8832 with respect to an Equity Entity, or (ii) file or
cause to be filed an election pursuant to Section 338(g) of the Code solely to
the extent that (in the case of (i) or (ii)) such election has been specifically
identified on Schedule 5.1(i)(E). The Parties agree to reasonably cooperate to
consummate any such Alternative Transaction that has been approved by both the
Purchaser Parties and the Seller Parties in their sole discretion, including by
executing and delivering such further instruments of assignment, merger,
demerger, conveyance or other Transfer and take such other actions as may be
necessary to carry out the purposes and intents of such Alternative Transaction
in accordance with the purpose and intent of this Agreement.

1.6 Allocations. The Parties agree that the portion of the Unadjusted Purchase
Price relating to the Transferred Properties and Purchased Interests shall be
allocated among the Transferred Properties and Purchased Interests in accordance
with the Unadjusted Asset Purchase Price for each Transferred Property and each
Purchased Interest. The Parties further agree that the allocated Unadjusted
Purchase Price with respect to each Purchased Commercial Loan shall be the
actual amount paid by the Purchaser Parties to the Seller Parties at the Closing
for such Purchased Commercial Loan determined in accordance with Section 1.2(c)
of this Agreement. Any Applicable Prepayment Reduction Amount shall be applied
to the Purchased Commercial Loan to which such Applicable Prepayment Reduction
Amount relates; provided that, in the case of any Applicable Prepayment
Reduction Amount relating to a Fully Prepaid Commercial Loan, such Applicable
Prepayment Reduction Amount shall be applied pro-rata to all Purchased
Commercial Loans acquired by the applicable Purchaser Party. Within

 

-15-



--------------------------------------------------------------------------------

sixty (60) days after the Initial Closing and each Deferred Closing, the Seller
Parties and the Purchaser Parties will use their Commercially Reasonable Efforts
to (a) agree on any further allocation of the Unadjusted Asset Purchase Price
for each Transferred Property and each Purchased Interest required by
Section 1060 of the Code or comparable provision of state or local law (or an
equivalent requirement in a jurisdiction other than the United States), and
(b) to the extent applicable to any Transactions contemplated by this Agreement,
file Internal Revenue Service Form 8594 and any equivalent form required by a
jurisdiction other than the United States on a basis consistent with such agreed
allocation; provided, however, that if the Parties cannot agree on such
allocation at least sixty (60) days prior to the filing of any Tax Return that
requires inclusion of Internal Revenue Service Form 8594 or equivalent form
required by a jurisdiction other than the United States with respect to such
allocations, except for any extensions, then each such Party shall make their
own determination and file a separate Internal Revenue Service Form 8594, or
equivalent form required by a jurisdiction other than the United States,
accordingly. The Seller Parties and the Purchaser Parties each agree to provide
the other promptly with any other information required to complete Internal
Revenue Service Form 8594 or equivalent form required by a jurisdiction other
than the United States. Where applicable Law requires the Parties to agree on
and report consistently an allocation of the Estimated Initial Purchase Price or
Estimated Deferred Purchase Price for Tax purposes in connection with any
Transaction contemplated by this Agreement, the Parties shall use their
Commercially Reasonable Efforts, including reasonable cooperation and good faith
negotiation, to comply with such Law; if the Parties cannot agree on such
allocation at least sixty (60) days prior to the filing of any Tax Return that
requires inclusion of such agreed upon allocation, an allocation that complies
with such Law shall be determined by an internationally recognized independent
accounting firm (selected by the Seller Parties and the Purchaser Parties and
any related costs shall be borne equally by the Seller Parties and the Purchaser
Parties) which determination shall be final and binding on the Parties.

ARTICLE II

INSPECTION AND TITLE MATTERS

2.1 Purchaser Parties’ Inspections and Due Diligence.

(a) To the extent not provided by the Seller Parties prior to the date hereof,
the Seller Parties, shall promptly, after the date hereof, provide and make
available for review such information and data (other than any Confidential
Documentation) in the Seller Parties’ possession or control concerning the
Purchased Commercial Loans, the Properties, and the Equity Entities as the
Purchaser Parties or any Purchaser Related Parties reasonably may request,
including the Diligence Materials and such other information that becomes
available after the date hereof with respect to the Properties, the Equity
Entities, the Purchased Commercial Loans and the Commercial Loan Properties
(collectively, the “Due Diligence”), subject to the terms and conditions of this
Article II. The Due Diligence is at the Purchaser Parties’ sole cost and
expense. Notwithstanding the continuation of the Due Diligence, the Purchaser
Parties shall have no right to exclude any assets required to be purchased
hereunder (other than as expressly set forth in this Article II or to terminate
this Agreement (except in accordance with Article X).

(b) The Seller Parties shall (i) provide the Purchaser Parties and their
officers, directors, employees, counsel, accountants, lenders, contractors,
advisors, consultants and representatives (the “Purchaser Related Parties”) with
reasonable access, during normal business hours, upon reasonable prior notice to
such Seller Party (which reasonable prior notice shall provide such Seller Party
with sufficient time to comply with any notice obligations such Seller Party may
have to the applicable Tenant or Obligor), to the Transferred Properties and, to
the extent that the applicable Seller Parties possess such inspection rights
with respect to any Underlying Property or Commercial Loan Properties, to such
Underlying Properties and Commercial Loan Properties (the “Inspections”);
provided, however, that any such Inspections will not unreasonably disrupt or
disturb (A) the ongoing operation of the Properties or the Commercial Loan
Properties; (B) any services to the Equity Entities; (C) the rights of any
Tenants; or (D) any rights of any third parties with respect to any Joint
Ventures. In no event will the Purchaser Parties be permitted to perform any
intrusive physical inspections, tests or investigations, including any Phase II

 

-16-



--------------------------------------------------------------------------------

environmental inspection of, any Property or Commercial Loan Property without
the Seller Parties’ express prior written consent, in the Seller Parties’ sole
discretion. The Seller Parties shall have the right to have a Representative
present during any of the Purchaser Parties’ or the Purchaser Related Parties’
visits to or inspections of any Properties. The Purchaser Parties may request
any and all publicly available information about the Properties from
Governmental Entities but will not disclose to any Governmental Entity (unless
required by Law, in which event, to the extent not prohibited by applicable Law,
the Purchaser Parties shall give to the Seller Parties at least ten (10) days’
prior written notice of such intended disclosure) the results of any inspection,
sampling or testing conducted at any Property without the Seller Parties’
express prior written consent, in the Seller Parties’ sole discretion. The
Purchaser Parties and all Purchaser Related Parties shall, in performing the
Inspections, comply with the procedures set forth in this Agreement and with any
and all Laws applicable to the applicable Property or Commercial Loan Property
and shall not engage in any activities that would violate any Licenses and
Permits, Leases, Ground Leases or Laws. The Purchaser Parties shall:
(x) promptly pay when due the costs of all Inspections done by the Purchaser
Parties or the Purchaser Related Parties, and (y) restore the Properties or
Commercial Loan Properties to the condition in which the same were found before
any such Inspection, but in no event later than ten (10) calendar days after
such damage occurs.

(c) Except as contemplated by this Agreement, the Purchaser Parties may not
communicate or conduct interviews with any employee, lender, partner, ground
lessor or joint venturer of any Seller Person or any Tenant or any Obligor
without the prior consent of the Seller Parties. Notwithstanding the foregoing,
the Purchaser Parties may communicate with those employees or representatives
that are designated by the Seller Parties, but such communication shall be
solely for the purpose of performing the Due Diligence and the Inspections
contemplated herein.

2.2 Due Diligence Indemnity. The Purchaser Parties shall defend, indemnify, and
hold harmless the Seller Persons and their Affiliates from and against all
claims, Actions, losses, liabilities, damages, costs and expenses, whether
arising out of injury or death to persons or damage to any real or personal
property, including any property of Tenants or otherwise, and including
reasonable attorneys’ fees and costs, incurred, suffered by, or claimed against
any Seller Person or any of their Affiliates to the extent caused by (i) an
Inspection by the Purchaser Parties or any Purchaser Related Party, including
the costs of remediation, restoration and other similar activities, mechanic’s
and material or materialmen’s liens and attorneys’ fees and costs, to the extent
arising out of or in connection with the Inspections but excluding the discovery
of any pre-existing condition; or (ii) any breach of Section 2.1 by either the
Purchaser Parties or any Purchaser Related Party or any of their respective
partners, directors, officers, agents, members, shareholders, attorneys or other
Representatives. The provisions of this Section 2.2 shall survive the Closing or
any termination of this Agreement.

2.3 Title Matters.

(a) Each of the Seller Parties has made available, or will make available
following the date hereof, to the Purchaser Parties or their counsel, copies of:
(i) the most recent title insurance policy, commitment, or pro forma, whether
owner’s or lender’s, if any, relating to each of the Properties and the
Commercial Loan Properties (or, with respect to Properties located outside of
the United States, land registry excerpts, property title or other local land
record searches if applicable) in such Seller Party’s possession (each, an
“Existing Policy” and collectively, the “Existing Policies”), and (ii) the most
recent survey, if any, relating to each of the Properties in such Seller Party’s
possession (each, an “Existing Survey” and collectively, the “Existing
Surveys”).

(b) After the date hereof, the Purchaser Parties shall have the right to order
current title commitments for one or more of the Properties (or, with respect to
Properties located outside of the United States, land registry excerpts,
property title or other land record searches if customarily obtained by prudent
purchasers of real property interests) (together with the underlying exception
documents, each, a “Title Commitments”) and new surveys or modifications,
updates to or recertifications to the Existing Survey for one or more of the
Properties

 

-17-



--------------------------------------------------------------------------------

(each, a “New Survey”). For purposes of this Agreement, “Title Company” shall
mean Chicago Title Insurance Company, together with one or more co-insurers or
re-insurers selected by the Purchaser Parties. In addition, the Purchaser
Parties shall have the right to order current title commitments for one or more
of the Commercial Loan Properties and new surveys or modifications, updates to
or recertifications to the Existing Survey for one or more of the Commercial
Loan Properties.

(c) Purchaser Parties’ Objections.

(i) On or before the date that is seven (7) Business Days after the date upon
which the Purchaser Parties have received a Title Commitment or New Survey (or
an update to either of the foregoing) (the “Objection Date”), the Purchaser
Parties’ counsel shall notify the Seller Parties’ counsel in writing of any
matters shown on or arising out of the applicable Title Commitment (or any
update thereto), New Survey (or any update thereto), the Existing Policies or
the Existing Surveys that the Purchaser Parties believe constitute Material
Title Exceptions and/or Mandatory Removal Exceptions (provided that the
Purchaser Parties’ failure to provide written notice of a Mandatory Removal
Exception shall not affect the Seller Parties’ obligation to cure such Mandatory
Removal Exception in accordance with Section 2.3(g) below) (each such item, a
“Title Objection”).

(ii) Notwithstanding anything herein to the contrary, any objection notice given
by the Purchaser Parties pursuant to Section 2.3(c)(i) shall be given by
Purchaser prior to the applicable Closing Date. If the Purchaser Parties fail to
give an objection notice pursuant to Section 2.3(c)(i) with respect to any
matter shown in any Title Commitment (or any update thereto) or New Survey (or
any update thereto), Existing Policy, or Existing Survey on or before the
applicable Objection Date, the Purchaser Parties shall be deemed to have
irrevocably waived their right to object to such matter as a Material Title
Exception and such Material Title Exception shall be deemed a Permitted
Encumbrance; provided that the Purchaser’s Parties failure to deliver an
objection notice with respect to a Mandatory Removal Exception shall not affect
the Seller Parties obligation to cure such Mandatory Removal Exception in
accordance with Section 2.3(g) below and no Mandatory Removal Exceptions shall
be deemed waived pursuant to this Section 2.3(c)(ii).

(iii) Any title matters disclosed in the Title Commitments (or any update
thereto), the Existing Policies or the Existing Surveys (or any update thereto)
or the New Surveys (or any update thereto) that (A) (1) are raised by the
Purchaser Parties on or before the applicable Objection Date, (2) materially
impair the current use, operation, access or value of a Property or materially
affects the operation of the business conducted thereon, and (3) are not
Permitted Encumbrances, or (B) are Mandatory Removal Exceptions, shall be
referred to collectively as “Material Title Exceptions.” Without limiting the
generality of the foregoing, the Parties agree that the items set forth on
Schedule 3.11 shall not be deemed to be Material Title Exceptions.

(d) Seller Parties’ Cooperation. The Seller Parties agree to reasonably
cooperate with the Purchaser Parties in connection with, and shall provide to
the Title Company, such customary affidavits, certifications and information as
the Title Company (in the case of Properties located in the United States,
Mexico or Canada) may reasonably require for the purposes of obtaining new title
policies for the Properties located in the United States, Mexico and Canada or,
at the Purchasers Parties’ election, endorsements to the Existing Policies (the
“Title Policies”), including, without limitation, (i) such affidavits,
certifications and indemnities as may be required by the Title Company in order
to issue so-called “non-imputation” endorsements (where such endorsements are
available), if the Purchaser Parties should elect to obtain Title Policies,
(ii) evidence sufficient to establish (x) the legal existence of the Seller
Parties and Equity Entities, as applicable, and (y) the authority of the
respective signatories of the Seller Parties to bind the Seller Parties, and
(iii) a certificate of good standing for each Seller Party; provided, however,
that any such Title Policies, including satisfaction of any and all requirements
to obtain the same

 

-18-



--------------------------------------------------------------------------------

(other than deliveries by the Seller Parties contemplated by this
Section 2.3(d)), shall be at the Purchaser Parties’ sole cost and expense (other
than the costs and expenses of any endorsement or affirmative coverage arranged
by the Seller Parties to elect to cure a Material Title Exception or Mandatory
Removal Exception in accordance with Section 2.3(h)) and the Title Policies
shall in no way be deemed a condition to the Purchaser Parties’ obligations to
effect and close the Transactions. The Purchaser Parties agree to work with the
Title Company’s Atlanta, Georgia office in collaboration with its New York
office on the affidavits, certifications and information to be delivered by the
Seller Parties to the Title Company under this Section 2.3(d).

(e) Permitted Encumbrances. As to each Property, the following items shall be
deemed acceptable to the Purchaser Parties and all such items shall constitute
“Permitted Encumbrances” hereunder to which the Purchaser Parties may not
object:

(i) all unpaid personal property, real estate and any excise Taxes related
thereto, and all water, sewer, utility, trash and other similar charges, in each
case that are (A) not yet due and payable and delinquent as of the applicable
Closing Date but are or may become or give rise to a Lien on all or any portion
of such Property, or (B) being contested in good faith by the owner of such
Property and have been paid in full (it being understood that such items may be
subject to apportionment or adjustment at the applicable Closing as provided
herein);

(ii) undetermined or inchoate liens, rights of distress and charges incidental
to construction, maintenance or current operations that have not at such time
been filed or exercised or that relate to obligations not due or payable;

(iii) in respect of Properties located in Canada, reservations, limitations,
provisos and conditions expressed in any original grant from the Crown or other
grants of real or immovable property, or interests therein, and/or any statutory
limitations to title set out by statute;

(iv) the rights of the Tenants as tenants only without any purchase options or
rights of refusal pursuant to Leases or otherwise relating to the premises
leased by a Tenant, other than any Ground Leases, now in effect or which may be
in effect on the applicable Closing Date;

(v) the terms and conditions of the Ground Leases and any matter affecting the
fee estate of lessor under a Ground Lease under a Ground Lease only and such
matter does not encumber the leasehold estate;

(vi) except for any Mandatory Removal Exception, any Material Title Exceptions
deemed to be a Permitted Encumbrance pursuant to this Section 2.3 or otherwise
waived by the Purchaser Parties as provided in this Section 2.3;

(vii) other than Mandatory Removal Exceptions, all easements, rights of way,
encumbrances, covenants, conditions, restrictions that appear of record (other
than Mandatory Removal Exceptions), provided that no such matter materially
impairs the current use or value of such Property or the operation of the
business conducted thereon in any material manner;

(viii) all matters created or caused by or on behalf of, or with the written
consent of, the Purchaser Parties or any Affiliate thereof;

(ix) all Laws, including all environmental, building and zoning restrictions
affecting such Property or the ownership, use or operation thereof adopted by
any Governmental Entity having jurisdiction over such Property or the ownership,
use or operation thereof, and all amendments or

 

-19-



--------------------------------------------------------------------------------

additions thereto now in effect or which may be in force and effect after the
date hereof with respect to such Property, except to the extent that the
Property is not in material compliance with any Laws relating to zoning; the
Parties hereby acknowledge and agree that the failure of any Property to have
any required certificate of occupancy or other permit or license (other than on
account of a failure of such Property to be in material compliance with a Law
relating to zoning) shall not be treated as a title or survey matter and shall
be deemed to be a Permitted Encumbrance;

(x) any Liens of mechanics, material or materialmen, contractors, consultants,
or other workmen or suppliers for labor and/or material provided to or for the
benefit of the Property for or on behalf of any Tenant, to the extent such Liens
encumber such Tenant’s leasehold interest only, are fully reimbursable by a
Tenant, and are Liens for which a Tenant has an obligation to remove under a
Lease (each, a “Tenant Lien”);

(xi) Liens securing obligations for which a credit in an amount sufficient to
cause such Lien to be removed from or endorsed over in the Title Policy,
together with the fees associated with such removal or endorsement, will be
given to the Purchaser Parties at the Closing or that are reflected on the
Estimated Initial Closing Statement or Estimated Deferred Closing Statement;

(xii) with respect to Commercial Loan Properties, the terms and conditions set
forth in any of the Purchased Commercial Loans, including any intercreditor
agreements, subordination agreements, participation agreements, cross
collateralization agreements and similar agreements related thereto, and the
rights of the Obligors set forth therein;

(xiii) Liens securing Existing Loans relating to such Property; and

(xiv) all other documents and matters listed or referred to on Schedules 3.6 and
3.19.

(f) Resolution of Material Title Exceptions.

(i) Upon receipt of the notice described in Section 2.3(c), the Seller Parties
shall have the right, by the date that is ten (10) Business Days after receipt
of notice of such Title Objection (or no later than five (5) Business Days prior
to the applicable Closing Date, unless the applicable notice of such Title
Objection is provided within five (5) Business Days of the applicable Closing
Date) or such other date as expressly provided herein, by written notice to the
Purchaser Parties with respect to each Property affected by any such Material
Title Exceptions, to elect to cure such Material Title Exception in accordance
with Section 2.3(h). If the Seller Parties (x) do not elect to cure any Material
Title Exception, or (y) in the event the Seller Parties have elected to cure any
Material Title Exception and fail to cure in accordance with Section 2.3(h) by
the applicable Closing Date, the Purchaser Parties shall have the election to
either (A) terminate this Agreement with respect to such Purchased Commercial
Loan, Transferred Property or such Purchased Interest with respect to such
Underlying Property, in which case such Purchased Commercial Loan, Transferred
Property shall be deemed an Excluded Asset and if the Underlying Property is
owned by a Joint Venture, the related Purchased Interests shall be deemed an
Excluded Asset, or (B) proceed to Closing with respect to the affected
Transferred Property, Purchased Commercial Loan or Purchased Interest; provided,
however, that, in the event that the Seller Parties have elected to cure any
such Material Title Exception, then the Purchaser Parties shall not be entitled
to terminate this Agreement with respect the applicable Purchased Commercial
Loan, Transferred Property or Purchased Interests for so long as the Seller
Parties shall be using their Commercially Reasonable Efforts to cure such
Material Title Exception or any Debt Removal Exception.

(ii) Except to the extent that Seller Parties shall have elected to cure any
Material Title Exception, Seller Parties shall not be required and are not
obligated to bring any Action or proceedings, convey or acquire any interest in
real property, incur any expense or liability with respect to the removal or
cure of Material Title Exceptions or take any other Action of any kind or nature
to render title to any of the Properties free and clear of any title or survey
exceptions, objections or encumbrances (except as provided below with respect to
Mandatory Removal Exceptions), and the Purchaser Parties shall have no right of
specific performance or other relief against the Seller Parties to cause any
Material Title Exceptions to be satisfied or cured.

 

-20-



--------------------------------------------------------------------------------

(g) Resolution of Mandatory Removal Exceptions. Notwithstanding the provisions
of Section 2.3(f), but subject to the provisions of Section 2.3(h), at or prior
to the applicable Closing:

(i) relating to any applicable Transferred Property or any applicable Purchased
Interest with respect to an Underlying Property, the Seller Parties shall, or
shall cause the applicable Equity Entities to, at the sole cost and expense of
the Seller Parties, pay in full or cause to be canceled and discharged, bonded
or otherwise cause the Title Company to insure over (other than with respect to
a Security Lien and subject to the reasonable approval of the Purchaser Parties)
or otherwise cure in accordance with Section 2.3(h): (i) any mortgage, deed of
trust or other security instrument securing any indebtedness (each, a “Security
Lien”) that does not secure an Existing Loan, (ii) all mechanics’ and
contractors’ Liens which encumber any Property as of the Closing Date (other
than Tenant Liens), and (iii) all Liens against such Property which evidence
monetary obligations of any Seller Party or any Equity Entity (or an Affiliate
thereof) other than with respect to an Existing Loan (in each case, excluding
the Permitted Encumbrances, the “Property Removal Exceptions”); provided that
the Seller Parties’ obligation to discharge any liens under clause (ii) and
(iii) shall be capped, per Property, at an amount equal to the greater of
(x) $250,000, and (y) five percent (5%) of the Unadjusted Asset Purchase Price
Amount with respect to the applicable Property;

(ii) relating to a Purchased Commercial Loan, the Seller Parties shall, at their
sole cost and expense, cure any defect or impairment that results in the
applicable Commercial Loan Mortgage not being a first priority lien on the
applicable Commercial Loan Property to the extent such lien is contemplated
pursuant to the terms of the Purchased Commercial Loan (a “Debt Removal
Exception”; together with the Property Removal Exceptions, collectively, the
“Mandatory Removal Exceptions”); and

(iii) notwithstanding anything to the contrary contained herein, the Seller
Parties shall, to the extent required to be paid by the landlord under a Lease,
cause to be paid in full all past due real and personal property Taxes as
provided in Section 1.4(d).

(h) Curing Title Matters. Notwithstanding anything herein to the contrary, the
Seller Parties shall be deemed to have removed, satisfied or cured a Material
Title Exception or Mandatory Removal Exception if, at the Seller Parties’ sole
cost and expense, the Seller Parties, jointly and severally, shall either:
(i) take such Actions as are necessary to remove, satisfy or cure (of record or
otherwise, as appropriate) such Material Title Exception or Mandatory Removal
Exception; (ii) in the case of Properties located in the United States, Mexico
or Canada, cause the Title Company to remove such Material Title Exception or
Mandatory Removal Exception as an exception to the Title Policy issued at
Closing or agree to, subject to the reasonable approval of the Purchaser
Parties, affirmatively insure against the same, whether such removal or
insurance is made available in consideration of payment, bonding, indemnity of
the Seller Parties or otherwise; or (iii) other than with respect to a Debt
Removal Exception, deliver (A) the Seller Parties’ own funds (or direct that a
portion of the Estimated Initial Purchase Price or Estimated Deferred Purchase
Price, as applicable, be delivered), in an amount needed to fully discharge any
such Material Title Exception or Mandatory Removal Exception, to the Title
Company with instructions for the Title

 

-21-



--------------------------------------------------------------------------------

Company to apply such funds to fully discharge same and the Title Company agrees
to remove the same from the Title Policy, and (B) in the case of Properties
located in the United States, Mexico or Canada, if required by the Title
Company, such instruments, in recordable form, as are necessary to enable the
Title Company to discharge such Material Title Exception or Mandatory Removal
Exception of record. Other than with respect to a Debt Removal Exception the
extent that funds are needed to cure any Mandatory Removal Exception or Material
Title Exception, the Seller Parties shall have the right to direct that any
portion of the Estimated Initial Purchase Price or Estimated Deferred Purchase
Price, as applicable, being paid at the Closing to be delivered to the
applicable title company to cure same.

(i) With respect to each applicable country named on Annexes 1 through 14
hereof, this Section 2.3 shall be amended (and restated, as applicable) with
respect to each such country as provided for on such Annexes 1 through 14.

2.4 Potentially Excluded Equity Assets.

(a) General. Notwithstanding anything to the contrary contained in this
Agreement, the Purchaser Parties shall have the right to deliver one or more
written notices to the Seller Parties electing to exclude a Designated Equity
Asset (which notice shall provide, in reasonable detail, the reason for such
exclusion) (each, an “Exclusion Notice”) from the Transactions subject to the
following terms and conditions.

(b) Designated Equity Assets.

(i) With respect to an Exclusion Notice relating to a Designated Equity Asset
(each a “Specified Equity Asset”), the Purchaser Parties and the Seller Parties
shall negotiate in good faith for a period of fourteen (14) days after delivery
by the Purchaser Parties of the applicable Exclusion Notice and attempt to find
a commercially reasonable solution with respect to each Specified Equity Asset,
which may include an adjustment to the Unadjusted Asset Purchase Price payable
with respect to such Specified Equity Asset or a mutual election by the
Purchaser Parties and the Seller Parties to exclude such Specified Equity Asset
from the Transactions. If the Purchaser Parties and the Seller Parties mutually
agree in writing during such fourteen (14) day period to exclude the applicable
Specified Equity Asset from the transactions, such Specified Equity Asset shall
be deemed an Excluded Asset. If the Purchaser Parties and the Seller Parties
mutually agree upon a reduction of the Unadjusted Asset Purchase Price for such
Specified Equity Asset, such reduced Unadjusted Asset Purchase Price shall be
reflected in a writing executed by Purchaser Representative and Seller
Representative. If the Purchaser Parties and the Seller Parties are unable to
reach a mutually agreed upon solution for a Specified Equity Asset within the
14-day period specified above, then, within five (5) Business Days following the
conclusion of such fourteen (14)-day negotiation period, the Purchaser
Representative (on behalf of the Purchaser Parties) shall have the right to
submit to arbitration the appropriate reduction, if any, to the Unadjusted Asset
Purchase Price by delivery of a written notice to the Seller Parties specifying
such election (each a “Equity Arbitration Notice”). Within ten (10) days of the
Purchaser Representative’s delivery of the Equity Arbitration Notice (the
“Equity Response Period”), the Seller Parties shall have the option by delivery
or written notice to Purchaser (each an “Equity Response Notice”) to exclude
such Specified Equity Asset in which case such Specified Equity Asset shall be a
deemed Excluded Asset. If the Seller Parties fail to timely deliver an Equity
Response Notice the appropriate reduction, if any, to the Unadjusted Asset
Purchase Price for such Specified Equity Asset shall be determined by
arbitration in accordance with paragraph (ii) below.

(ii) Within five (5) days of the expiration of the Equity Response Period, each
of the Purchaser Parties and the Seller Parties shall identify one of the Equity
Arbitrators with respect to the arbitration relating to the applicable Specified
Equity Asset. If the Purchaser Parties and the Seller Parties

 

-22-



--------------------------------------------------------------------------------

elect the same Equity Arbitrator, such Equity Arbitrator shall be the arbitrator
with respect to the applicable arbitration. If the Purchaser Parties and the
Seller Parties do not select the same Equity Arbitrator, the unnamed arbitrator
in the definition of Equity Arbitrator shall be the arbitrator with respect to
the applicable arbitration. If either the Purchaser Parties or the Seller
Parties fails to timely select an Equity Arbitrator, the arbitrator with respect
to such arbitration shall be the Equity Arbitrator selected by the other Party.
In connection with any such matter submitted to arbitration, within ten
(10) days following the appointment of the designated Equity Arbitrator, each of
the Purchaser Parties and the Seller Parties shall submit to the designated
Equity Arbitrator its written estimate of the “as is” fair market value of the
Specified Equity Asset as of the date of this Agreement (which cannot be in
excess of the original applicable Unadjusted Equity Asset Purchase Price) (each,
an “Equity FMV Estimate”), supported by a written statement setting forth in
such detail as it deems appropriate its basis for such valuation. The designated
Equity Arbitrator shall provide copies of each such submission to the other
party. If either the Purchaser Parties or the Seller Parties fails (such Party
being herein referred to as the “Non-Submitting Party”) to submit an Equity FMV
Estimate within such ten (10) day period, the Equity FMV Estimate submitted by
the other Party shall be deemed correct and conclusive for all purposes with
respect to this Agreement, the arbitration shall be deemed concluded and the
Unadjusted Asset Purchase Price for such Specified Equity Asset shall be deemed
to be modified to be the such Equity FMV Estimate. If the Purchaser Parties and
the Seller Parties each submit an Equity FMV Estimate, the designated Equity
Arbitrator shall select one of the submitted Equity FMV Estimates as the correct
determination of the fair market value and shall have no right to propose a
middle ground or any modification of any of the proposed positions. The Equity
Arbitrator’s selection shall be final and binding upon the Parties and shall be
conclusive for all purposes with respect to this Agreement and the Unadjusted
Equity Purchase Price for such Specified Equity Asset shall be deemed to be
modified to be equal to the Equity FMV Estimate so selected.

(iii) The aggregate Unadjusted Asset Purchase Prices of Specified Equity Assets
that may be subject to the provisions of this paragraph (b) shall not exceed
Five Hundred Million U.S. Dollars ($500,000,000).

(c) Arbitration Expenses. Any decision of an Equity Arbitrator may not include,
and the Parties specifically waive, any award of attorney’s fees. Accordingly,
each Party shall bear its own attorneys’ fees incurred in connection with any
arbitration proceeding. The fees and expenses of any Equity Arbitrator in
connection with each arbitration shall be borne fifty (50%) by the Purchaser
Parties and fifty (50%) by the Seller Parties.

2.5 Potentially Excluded Purchased Commercial Loans. The Parties have made the
agreements and covenants with respect to certain of the Purchased Commercial
Loans set forth in Schedule 2.5 to this Agreement, which is hereby incorporated
into this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

Except as set forth in the Disclosure Schedules referenced below in this Article
III, subject to the terms of Section 12.14, the Seller Parties, jointly and
severally, represent and warrant to the Purchaser Parties as follows:

3.1 Organization, Power and Authority of the Seller Parties. Each Seller Party
is (a) a corporation, limited liability company, unlimited liability company,
general partnership or limited partnership, as applicable, duly organized and
validly existing, and (b) is (or, as long as a failure of a Seller Party to be
in good standing as of

 

-23-



--------------------------------------------------------------------------------

the date hereof does not impact the enforceability of this Agreement against
such Seller Party under any applicable Law, as of the applicable Closing, will
be) in good standing under the Laws of the jurisdiction of its formation. Each
Seller Entity, if required by applicable Law, is qualified to transact business
and is in good standing in the jurisdiction where the applicable Property is
located, except for the failure to be so qualified or in good standing that
would not have a material adverse effect on such applicable Property. Each
Seller Party has the requisite corporate, limited liability company or limited
partnership, as applicable, power and authority (i) to enter into this Agreement
and all documents contemplated hereunder to be entered into by the Seller
Parties, (ii) to perform their respective obligations hereunder and thereunder
and (iii) to consummate the Transactions. The execution and delivery by the
Seller Parties of this Agreement and all documents contemplated hereunder to be
executed and delivered by each Seller Party and the consummation of the
Transactions have been duly authorized by all necessary corporate, limited
liability company or limited partnership action, and no other corporate, limited
liability or limited partnership proceedings on the part of each Seller Party or
its members or partners are necessary to authorize any of the foregoing. This
Agreement has been, and all documents contemplated hereunder to be executed by
the Seller Parties, when executed and delivered will have been, duly executed
and delivered by each Seller Party and shall constitute the valid and binding
obligation of the Seller Parties, enforceable against them in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws relating to the
enforcement of creditors’ rights and by general principles of equity. The
representatives of each Seller Party executing this Agreement in the name and on
behalf of each Seller Party, have been granted with the sufficient authority and
powers of attorney to enter into this Agreement and bind each Seller Party
pursuant to the terms and conditions hereof, and such authority and powers of
attorney have not been limited, modified, amended and/or revoked as of the date
hereof.

3.2 Purchased Interests. Each Seller Party has record and beneficial ownership
of, and shall convey to the Purchaser Parties at Closing, beneficial and legal
title to the Purchased Interests free and clear of all Liens (other than
restrictions under federal and state securities Laws, Investment Liens and under
any related to Existing Loans), in each case, as set forth opposite such Seller
Party’s name on Schedule 1. Upon delivery of the applicable Purchased Interests
to Purchaser Parties and payment to Seller Parties of the Unadjusted Purchase
Price, such Purchased Interests will be conveyed to Purchaser free and clear of
all Liens other than (i) Investment Liens and restrictions under federal and
state securities Laws, (ii) any Liens related to the Existing Loans, and
(iii) any Liens created by the Purchaser Parties.

3.3 Noncontravention; Consents.

(a) Except for any Required Third Party Consents that shall have been obtained
at or prior to the applicable Closing, the execution and delivery by each Seller
Party of this Agreement and all documents contemplated hereunder to be executed
and delivered by the Seller Parties do not conflict with, and the consummation
of the Transactions contemplated hereunder and thereunder and compliance by the
Seller Parties with the provisions hereof and thereof will not conflict with, or
result in any material violation of, or material default (with or without notice
or lapse of time or both) under, give rise to a right of termination,
cancellation or acceleration of, any material contractual obligation (including
any right of any third party to purchase or be offered the opportunity to
purchase any Property as a condition to the Transactions), or to a material loss
of a benefit under, or result in the creation of any Lien upon the Purchased
Interests, any Property, any Purchased Commercial Loan or any other asset of an
Equity Entity under: (i) the Organizational Documents of any Seller Party or any
Purchased Entity, (ii) any Material Contract, Purchased Commercial Loan,
Material Lease or Ground Lease or other material agreement or instrument to
which a Seller Entity is bound, or (iii) any judgment, order, decree, statute,
law, including the common law, ordinance, rule or regulation (collectively,
“Laws”) applicable to any Seller Entity, any Property or Purchased Commercial
Loan. In respect of the Transaction, at the Closing relating to any Equity
Asset, any applicable Pre-Emptive Right will have expired pursuant to its terms
or have been waived by such Person.

(b) In connection with the execution and delivery of this Agreement and the
other Transactions contemplated by this Agreement, as applicable, no material
consent, approval, order, waiver of a Pre-Emptive Right or authorization of, or
registration, declaration or filing with, any federal, state, provincial or
local government or any court, administrative or regulatory agency or commission
or other governmental authority or agency, domestic or foreign (a “Governmental
Entity”) or other Person, is required under any of the terms, conditions or
provisions of any Law applicable to any Seller Entity, or, except for such other
consents, approvals, orders, waivers, authorizations, registrations,
declarations and filings as shall have been obtained or waived at or prior to
the applicable Closing. Neither the execution and delivery by the Seller Parties
of this Agreement nor the consummation of the Transactions contemplated
hereunder is subject to a Material Third Party Option.

 

-24-



--------------------------------------------------------------------------------

3.4 Capitalization, Subsidiaries and Joint Ventures.

(a) Interests. Schedule 1 (i) sets forth the percentage interest held by the
Seller Parties in each Purchased Entity and (ii) each Underlying Property and
the Equity Entity owning such Underlying Property. Except as set forth on
Schedule 3.4(a)(i), the Purchased Interests are owned by the Seller Parties free
and clear of any options, right of first refusal, right of first offer,
limitations on the Seller Parties’ voting, distribution, dividend or transfer
rights, charges and other encumbrances or Liens of any nature whatsoever, other
than as set forth in a Purchased Entity’s Organizational Documents or with
respect to pledges under any Existing Loans. Except as set forth on Schedule
3.4(a)(ii), no Purchased Entity owns, directly or indirectly, any equity
securities of any entity or has any equity or other ownership interest in any
Person other than a Wholly Owned Subsidiary that is treated as a flow through
entity for both U.S. federal and foreign Tax purposes. The Seller Parties have
made available to the Purchaser Parties true, correct and complete copies of the
Organizational Documents of the Equity Entities (other than any Organizational
Documents of any wholly owned subsidiary of a Purchased Entity or Joint
Venture). Except as disclosed in the Organizational Documents of the Equity
Entities, there are no (a) securities convertible into or exchangeable for the
equity interests or other securities of any Equity Entity; (b) options, warrants
or other rights to purchase or subscribe to equity interests or other securities
of any Equity Entity or securities which are convertible into or exchangeable
for equity interests or other securities of any Equity Entity; or (c) equity
equivalents, interests in the ownership of, or similar rights in the Equity
Entities. Except as set forth in the Organizational Documents of the Equity
Entities, there are no outstanding contractual obligations of any Equity Entity
to repurchase, redeem, exchange or otherwise acquire any Interests in an Equity
Entity. None of any Seller Party or any Equity Entity is a party to any members’
agreement (or the equivalent), voting trust agreement or registration rights
agreement relating to any Purchased Interests in an Equity Entity or any other
Contract relating to disposition, voting or distributions with respect to any
Interests in an Equity Entity.

(b) Venture Agreements. Schedule 3.4(b) sets forth a true, correct, and complete
list of organizational documents for the Joint Ventures. The Venture Agreements
are in full force and effect, contain the entire agreement between the parties
thereto relating to the Joint Ventures and, no Seller Entity that is a party to
the Venture Agreement (a “GE Partner”) has received or provided written notice
of a default thereunder.

(c) Exit Rights. No GE Partner has exercised any Exit Rights under the Venture
Agreements that are currently effective or which would restrict the ability of a
GE Partner to exercise Exit Rights under the Venture Agreement, and (ii) as of
the date hereof, no GE Partner has received written notice from any Operating
Partner of the exercise by such Operating Partner of any such Exit Rights under
any Venture Agreement.

(d) Major Decisions. Except as set forth on Schedule 3.4(d), no GE Partner has
granted any approval for a sale or refinance of a Property (directly or
indirectly) which has not been completed.

(e) Financial Statements. The Sellers Parties have made available to the
Purchaser Parties the audited balance sheets of certain Joint Ventures as of
December 31, 2013 (the “Reference Balance Sheet”) and the related audited
statements of income, for the year-ended December 31, 2013 (collectively, the
“Reference Financial Statements”). To the Knowledge of the Seller Parties, the
Reference Financial Statements present fairly, in all material respects, the
financial condition of the applicable Joint Venture as of their respective
dates.

 

-25-



--------------------------------------------------------------------------------

3.5 Existing Policies and Surveys; Ground Leases.

(a) The Seller Parties have made, or promptly following the date hereof will
make, available to the Purchaser Parties copies that, to the Knowledge of the
Seller Parties, are true, correct and complete in all material respects of all
Existing Policies and Existing Surveys in the Seller Parties’ possession as of
the date hereof. There are no (i) pending Bankruptcy proceedings against any
Seller Entity, or (ii) to Seller Parties’ Knowledge, threatened Bankruptcy
Proceedings against any Seller Entity.

(b) Schedule 3.5(b) lists each Property (or portion thereof) currently leased by
a Seller Entity (the “Ground Leased Properties”) and sets forth the entity
holding such leasehold interest, with the name of the applicable lessor and
lists the lease and assignments thereof, any amendments or modifications
thereto, and any guaranty or other agreements related thereto (collectively, the
“Ground Leases”). True and correct copies of all the Ground Leases have been
made available to the Purchaser Parties. The Ground Leases contain the entire
agreement between the lessee and the lessor named therein and are valid, legal
and binding obligations of the lessee that is a party thereto and are
enforceable in accordance with their respective terms against such lessee, and,
to the Knowledge of the Seller Parties, the other parties thereto. No Seller
Entity has delivered or received any written notice of default or termination
under any Ground Lease that remains uncured, and, to the Knowledge of the Seller
Parties, no event has occurred which, with notice or lapse of time or both,
would constitute a material default under any Ground Lease. Other than as set
forth in the Ground Leases, no purchase option or extension option has been
exercised under any Ground Lease.

(c) Other than this Agreement, no Seller Entity has entered into, consented to
or approved any contract or other binding agreement for the sale or other
disposition of any Equity Entity, Transferred Property, or Purchased Commercial
Loan that is still in effect.

3.6 Absence of Material Adverse Change. Except as set forth in Schedule 3.6, and
for matters arising out of or relating to this Agreement and the Transactions,
since March 31, 2015, (i) the Seller Entities have conducted their business
relating to the Properties, the Purchased Commercial Loans, and the Equity
Entities in the ordinary course consistent in all material respects with past
practice, and (ii) there has not been any change, event or occurrence with
respect to any Property, Purchased Commercial Loan, or Equity Entity which,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

3.7 Litigation. Except (i) for litigation covered by insurance, (ii) as set
forth in Schedule 3.7, and (iii) for routine litigation arising in connection
with the ordinary course of business of the Properties, the Purchased Commercial
Loans or Equity Entity other than a Joint Venture and, to the Knowledge of the
Seller Parties, any Joint Ventures (which, in the case of this clause (iii),
does not have a material adverse effect on the use, operation or value of a
Property or the value of an Equity Entity or Purchased Commercial Loan), there
is no ongoing or pending Action and, to the Knowledge of the Seller Parties, no
such Action has been threatened in writing against any Seller Entity with
respect to any Equity Entity, Property, or Purchased Commercial Loan.

3.8 Portfolio Tape.

(a) The Seller Parties have furnished or made available to the Purchaser Parties
a portfolio tape, in Microsoft Excel format, titled “Signing Portfolio Tape –
Project Kensington”, dated March 31, 2015 and as made available to the Purchaser
Parties in the Data Room (the “Signing Portfolio Tape”) and which is attached as
Schedule 3.8(a). The Loan Portfolio Information set forth on (i) the Signing
Portfolio Tape is true and correct as of the date thereof with respect to each
Purchased Commercial Loan, and (ii) each Closing Date CL Portfolio Tape shall be
true and correct as of the date thereof (subject to updates to reflect changes
to the factual information for the period commencing on the date of the Signing
Portfolio Tape and terminating on the applicable Closing Date.

(b) The Signing Portfolio Tape was prepared in good faith by the Seller Parties
in accordance with the books and records of the applicable Seller Parties
consistent with the applicable Seller Parties past practice.

 

-26-



--------------------------------------------------------------------------------

3.9 Tax Matters.

(a) Taxes; Tax Returns. Except as set forth on Schedule 3.9(a): (i) all income
and any other material Tax Returns required to be filed by or on behalf of any
Equity Entity have been timely filed; (ii) all such Tax Returns are true,
correct and complete in all material respects; (iii) all Taxes (shown as due on
such Tax Returns or otherwise) due and payable by any Equity Entity have been
timely paid; (iv) there are no pending or, to the Knowledge of the Seller
Parties, threatened actions or proceedings, examinations, or audits for the
assessment or collection of material Taxes against any Equity Entity; (v) there
are no Liens for any material Taxes on any Property or any other assets of any
Equity Entity other than liens for Taxes not yet due or payable; (vi) no claim
has been made by a Tax Authority in a jurisdiction where Tax Returns are not
filed by or on behalf of any of the Equity Entities that any such Equity Entity
is or may be subject to taxation by that jurisdiction; (vii) no Equity Entity is
a party to a Tax allocation or sharing agreement or similar agreement; (viii) no
Equity Entity has participated in any “listed transaction” within the meaning of
Treasury Regulations Section 1.6011-4(b)(2); (ix) no Equity Entity (A) has ever
been a member of an affiliated group (within the meaning of Code
Section 1504(a)) filing a consolidated federal income Tax Return (or any
consolidated or unitary returns under any state, local or foreign law) or
(B) has any liability for the Taxes of any Person (other than such company)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract, or otherwise;
(x) no Equity Entity will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (A) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (B) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date; (C) intercompany transactions or any
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any corresponding or similar provision of state, local or foreign
income Tax law); (D) installment sale or open transaction disposition made on or
prior to the Closing Date; (E) prepaid amount received on or prior to the
Closing Date; or (F) election under Section 108(i) of the Code; (xi) no Equity
Entity has, within the two years preceding the Closing Date, been either a
“distributing corporation” or a “controlled corporation” in a distribution in
which the parties to such distribution treated the distribution as one to which
Section 355 of the Code (or any corresponding or similar provision of state,
local or foreign income Tax law) is applicable; (xii) no Equity Entity is
subject to Tax in any country other than its country of incorporation or
formation by virtue of having a permanent establishment or other place of
business in that country; (xiii) each Equity Entity is in material compliance
with all applicable transfer pricing laws (including, without limitation,
Section 482 of the Code) and regulations, including the execution and
maintenance of contemporaneous documentation substantiating the transfer pricing
practices and methodology to the extent required by such laws; (xiv) all
material Taxes required to be withheld, collected or deposited by any of the
Equity Entities, have been timely withheld, collected or deposited and, to the
extent required prior to the date hereof, have been paid to the relevant Tax
authority; and (xv) no Equity Entity is liable for the Taxes of any third party
or has any secondary liability resulting from a breakup or exit from a tax group
or tax consolidation or any other group relief and / or loss surrender
arrangement of which it is a member prior to Closing. Nothing in this
Section 3.9(a) shall be deemed to be a representation with respect to any
Transfer Taxes described in Section 5.5.

(b) Extension of Statute of Limitations; Rulings. Except as set forth on
Schedule 3.9(b), (i) there are no outstanding waivers or agreements extending
the statute of limitations for any period with respect to any Tax to which the
Equity Entities may be subject; and (ii) no closing agreements with respect to
Taxes, Tax rulings or written requests for Tax rulings are currently outstanding
or in effect with respect to any Equity Entity.

 

-27-



--------------------------------------------------------------------------------

(c) Foreign Person/U.S. Real Property. Each Seller Party either (i) is not a
foreign person within the meaning of Section 1445(f) of the Code, or (ii) is not
transferring any United States real property interests within the meaning of
Section 897(c) of the Code pursuant to this Agreement.

(d) Tax Classification/Status. Schedule 3.9(c) sets forth (i) each Equity
Entity, (ii) with respect to each Equity Entity, its legal entity type under the
law of the jurisdiction in which it is organized, (iii) with respect to each
Equity Entity, whether an entity classification election (other than an “initial
classification by a newly-formed entity” election) on an Internal Revenue
Service Form 8832 has been filed with an effective date that is within the
previous sixty months, and (iv) with respect to each Equity Entity, its
classification as of the close of business on the day prior to the Closing Date
for U.S. federal income tax purposes. With respect to each Joint Venture,
Schedule 3.9(c) sets forth the percentage of its capital and/or profits
interests owned by a Seller Entity.

(e) FATCA. Schedule 3.9(c) sets forth the FATCA status, as of the Closing Date,
and applicable Global Intermediary Identification Number, if any, of each Equity
Entity. Except as set forth on Schedule 3.9(e), as of the Closing Date, each
Equity Entity is compliant with any relevant intergovernmental agreement or FFI
agreement (as that term in used in the Treasury Regulations) entered into in
order to comply with Sections 1471 to 1474 of the Code, the Treasury Regulations
thereunder and any associated legislation, regulations or guidance, or similar
legislation, regulations or guidance enacted in any jurisdiction which seeks to
implement similar tax reporting and/or withholding tax regimes (collectively,
“FATCA”).

(f) Passive Foreign Investment Company. Schedule 3.9(c) sets forth each Equity
Entity which was a “passive foreign investment company” as that term is defined
under Sections 1291 and 1298 of the Code during its most recent taxable year.

(g) Tax Diligence Schedule. The information set forth in Schedule 3.9(c) is true
and correct.

(h) Canada Value Added Tax. Each Seller Party organized pursuant to the federal
laws of Canada or the laws of any province of Canada is properly registered for
applicable federal and provincial Canadian value added taxes.

(i) Canadian Residency. Any Seller Party that is transferring Canadian real
property is a Canadian resident for Canadian tax purposes

(j) Spain. The transfer of the Spanish Purchased Interests, Transferred
Properties and Purchased Commercial Loans (if any) do not constitute a transfer
of a going concern under Article 7.1 Law 37/1992.

(k) Notwithstanding anything to the contrary in this Agreement, no
representation set forth in this Section 3.9 or in Section 3.10, other than
Sections 3.9(a)(x), 3.9(a)(xi), 3.9(d) and, to the extent it relates solely to
the information provided pursuant to 3.9(d), 3.9(g), shall form the basis for
any claim by any one or more Purchaser Parties against any one or more Seller
Parties, whether pursuant to Article XI or otherwise, for indemnification for
any Taxes incurred by any Equity Entity with respect to any Tax Period other
than a Pre-Closing Tax Period or the portion of any Straddle Tax Period ending
at the end of business on the Closing Date.

(l) Notwithstanding anything to the contrary in this Section 3.9, all
representations in this Section 3.9 as to any Equity Entity that is not a
Subsidiary either as of the date hereof or on or immediately prior to the
Closing Date are limited to the Knowledge of the Seller Parties, provided that
as to Section 3.9(d), the Knowledge limitation shall not apply with respect to
any Equity Entity.

(m) Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties made by the Seller Parties in Sections 3.9 and
3.10 are the sole and exclusive representations and warranties made by the
Seller Parties regarding Tax matters, including with respect to Tax Returns.

 

-28-



--------------------------------------------------------------------------------

3.10 Employees; Benefit Plans.

(a) Except as set forth on Schedule 3.10(a), no Equity Entity has any employees
(including any Business Employees).

(b) Except as set forth on Schedule 3.10(b), no Equity Entity is a party to and
no Property, Underlying Property or Business Employee is subject to any
collective bargaining agreement or other contract or agreement with any labor
organization, works council or other representative of any of their employees
nor is any such contract or agreement presently being negotiated. No Business
Employee whose principal place of employment is located outside of Europe is
subject to any collective bargaining agreement or other contract or agreement
with any labor organization.

(c) No Equity Entity sponsors, maintains, contributes to or has any obligation
to contribute to, or has any Liability (contingent or otherwise) with respect to
any defined benefit pension plan. No event has occurred and no condition exists
that would subject any Equity Entity, either directly or by reason of its
affiliation with any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of organizations within the
meaning of Section 414 (b), (c), (m) or (o) of the Code that includes such
Equity Entity or is under common control with any Equity Entity within the
meaning of Section 4001(a)(14) of ERISA), to any Tax, fine, Lien, penalty or
other Liability imposed by ERISA, the Code or other applicable U.S. Laws.

(d) To the Knowledge of the Seller Parties, none of the Seller Parties nor any
Joint Venture or Subsidiary is, and no portion of any Property or Property
Related Interest constitute assets of, a “benefit plan investor” within the
meaning of Section 3(42) of ERISA and the regulations promulgated thereunder.

(e) All representations in this Section 3.10 with respect to a Joint Venture or
a Subsidiary thereof shall be deemed to be to the Knowledge of the Seller
Parties.

3.11 No Condemnation. As of the date hereof, except as set forth on Schedule
3.11, there are no pending or, to the Knowledge of the Seller Parties,
threatened, condemnation, expropriation, requisition or similar proceedings
against any Property or any portion thereof that would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on such
Property.

3.12 Environmental Matters.

(a) Except as set forth in the environmental studies, investigations, reports,
audits, assessments, licenses, permits and agreements within the Seller
Parties’, any Wholly-Owned Purchased Entity’s or any Subsidiary’s possession or
control relating to each of the Properties’ compliance or noncompliance with
Environmental Laws that the Seller Parties have made available to the Purchaser
Parties prior to date hereof (collectively, “Existing Environmental Reports”) or
as set forth on Schedule 3.12(a), through the date hereof, to the Knowledge of
the Seller Parties, no Seller Party or Equity Entity has made, within thirty-six
(36) months prior to the date hereof, any report or disclosure to any
Governmental Entity relating to an Environmental Condition at a Property except
to the extent such matters would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the related
Property.

(b) Notwithstanding any other provision of this Agreement, this Section 3.12
sets forth the Seller Parties’ sole and exclusive representations and warranties
with respect to Environmental Conditions,

 

-29-



--------------------------------------------------------------------------------

Hazardous Materials or any matters arising under, related to or regulated
pursuant to any Environmental Law or any Action related thereto, the Equity
Entities’ and the Seller Parties’ compliance with or liabilities under
Environmental Laws, and other environmental matters.

3.13 Rent Rolls. The Seller Parties have made available to the Purchaser Parties
a rent roll for each Property that is wholly owned by a Seller Party or a Wholly
Owned Purchased Entity (the “Rent Rolls”). Except as set forth on Schedule 3.13,
there are no Leases at the Properties owned by a Seller Entity or a Wholly-Owned
Purchased Entity, other than as set forth on the Rent Rolls and each Rent Roll
accurately reflects in all material respects the information set forth thereon
with respect to each Lease. Except as set forth on Schedule 3.13, (i) no Seller
Party or Wholly-Owned Purchased Entity that is a party to a Material Lease has
delivered or received written notice of a default which remains uncured, and
(ii) to the Knowledge of Seller Parties, no Seller Party or Wholly-Owned
Purchased Entity that is a party to a Material Lease, or the applicable Tenant
under such Material Lease, is in material breach or default thereunder.

3.14 Purchased Commercial Loans.

(a) Except as set forth on Schedule 3.14(a), (i) each Purchased Commercial Loan
(A) is a legal, valid, binding and enforceable by a Seller Party against the
Obligor thereunder in accordance with its written terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to the enforcement of
creditors’ rights and by general principles of equity, (B) constitutes and arose
out of an arms-length bona fide business transaction entered into in the
ordinary and usual course of business of a Seller Party consistent with its past
practices (including, from time to time, Commercial Loan Purchases and seller
financing transactions), (C) to the extent originated by a Seller Party or any
Affiliate, was originated in all material respects in compliance with applicable
Laws (including Anti-Corruption Law and OFAC); and (D) is secured by a valid and
enforceable lien on the applicable Commercial Loan Property, and such lien
(1) with respect to US and Canada Purchased Commercial Loans is insured by a
title insurance policy (or if applicable a UCC policy) issued by a nationally
recognized title insurance company (each a “Lender Title Policy”), which Lender
Title Policy is in full force and effect and, to the Knowledge of the Seller
Parties, all premiums therefor have been paid thereunder, and to the Knowledge
of the Seller Parties, (x) no facts or circumstances exist that would impair the
applicable Seller Party’s or applicable Purchased Entity’s coverage under such
Lender Title Policy, and (y) no claim has been made under any such Lender Title
Policy and (2) with respect to all non-US Purchased Commercial Loans, such
security or charge is maintained pursuant to Prudent Financial Industry
Standards, except in the case of this Section 3.14(a)(D) (I) as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws relating to the enforcement of creditors’ rights and by
general principles of equity and (II) as may be otherwise set forth on the
Signing Portfolio Tape and (ii) to the Knowledge of the Seller Parties, no
Seller Party has received notice that any UK Purchased Commercial Loan is
subject to a Claim Impairment. The “know your customer” diligence with respect
to the related Obligor under Purchased Commercial Loans was done consistent with
the Seller Parties’ or Purchased Entity’s past practice as of the time such
Purchased Commercial Loans were originated or acquired by the Seller Parties or
the applicable Purchased Entities and applicable Law.

(b) (i) The Seller Parties have made available to the Purchaser Parties to true,
correct and complete copies of all Material Loan Documents with respect to each
Purchased Commercial Loan; and except as set forth on Schedule 3.14(b), none of
the Material Loan Documents have been modified, subordinated, waived, extended,
cancelled or released, and (ii) except as set forth on Schedule 3.14(b), subject
to the Purchaser Parties’ due performance of their obligations under the
Purchased Commercial Loans, the right to receive (directly or indirectly) all
payments and other compensation associated with each Purchased Commercial Loan
shall inure to the benefit of the applicable Purchaser Parties following the
applicable Closing.

(c) Except as set forth on Schedule 3.14(c), (i) no Purchased Commercial Loan is
subject to any valid defense, offset, claim, right of rescission, equitable
subordination or counterclaim by any Obligor under

 

-30-



--------------------------------------------------------------------------------

such Purchased Commercial Loan, or any Person claiming under any such right, in
accordance with the terms and conditions thereof and as regards the Laws
governing the specific Purchased Commercial Loan; (ii) no Seller Party (x) is in
material breach of or default under any Purchased Commercial Loan, no other
event has occurred which, with notice and/or lapse of time, would constitute a
material default by any Seller Party or the applicable Purchased Entity
thereunder or (y) with respect to any US Purchased Commercial Loan, is required
to comply with “bulk sales laws” or regulations relating to transfers governed
by Article 6 of the UCC of any state or any other applicable Laws or regulations
relating to bulk transfers in connection with the consummation of any of the
transactions contemplated hereby; (iii) subject to Section 5.2(g), as of the
applicable Closing, the applicable Purchaser Party shall be the owner and holder
of all right, title and interest in each Purchased Commercial Loan; (iv) all
payments pursuant to each Purchased Commercial Loan are made directly to the
applicable Seller Party to an agent or servicer for such Seller Party; and
(v) with respect to the Transfers of any Purchased Commercial Loan, no Seller
Party has any Liability or obligation to pay any fees or commissions or any
similar payment to any broker, finder, or agent with respect to any Purchased
Commercial Loan.

(d) Except as set forth on Schedule 3.14(d), (i) no Seller Party has, nor to the
Knowledge of the Seller Parties, has any other lender, agent or servicer,
delivered written notice to any Obligor with respect to a Purchased Commercial
Loan of an “Event of Default” with respect to such Purchased Commercial Loan in
the twelve (12) month period preceding the date hereof; (ii) to the Knowledge of
the Seller Parties, there is no “Event of Default” which is continuing as of the
date hereof and has not been waived, (iii) no Seller Party has, nor to the
Knowledge of the Seller Parties, has any other lender, agent or servicer,
executed any written satisfaction, cancellation or release that would operate to
release (A) any Obligor from any material liability with respect to the
applicable Purchase Commercial Loan or (B) any portion of any Commercial Loan
Property from the lien of the applicable Purchased Commercial Loan; and (iv) no
foreclosure or enforcement actions by a Seller Party is pending with respect to
or against any Purchased Commercial Loan.

(e) Except as set forth on Schedule 3.14(e), (i) no Seller Party has given to or
received from any Person written notice of any alleged Environmental Condition
resulting from the release of any Hazardous Material at the applicable
Commercial Loan Property in violation of, and as would result in liability
under, applicable Environmental Laws of the jurisdiction in which such
Commercial Loan Property is located, other than a release (A) with respect to
which (1) such Governmental Entity has provided written notice to the applicable
Seller Party or Purchased Entity that the release has been remediated to the
satisfaction of such Governmental Entity or (2) the required remedial action is
being undertaken in the ordinary course by the related Obligor, or (B) that
would not reasonably be expected to have a material adverse effect with respect
to the current use, value or marketability of the Commercial Loan Property.

(f) Except as set forth on Schedule 3.14(f), the Purchased Commercial Loans are
being transferred on a servicing released basis.

(g) Except as set forth on Schedule 3.14(g), none of the Purchased Commercial
Loans have been defeased in whole or part (the “Defeased Loans”). With respect
to such Defeased Loans, the Seller Party or applicable Purchased Entity has
valid lien on the collateral delivered in connection with such Defeased Loan
free and clear of all Liens.

(h) The applicable Seller Party is the sole (or will be the sole immediately
prior to the Closing) legal and beneficial holder of each Purchased Commercial
Loan free and clear of all Liens.

(i) The only Commercial Loan Properties (or any portion thereof) currently
subject to a ground lease are those Commercial Loan Properties (or portion
thereof) described on Schedule 3.14(i) (collectively, the “Debt Ground Leases”).
True and correct copies of all the Debt Ground Leases have been made available
or will promptly after the date hereof be made available to the Purchaser
Parties. No Seller Entity has delivered or received any written notice of
default or termination under any Debt Ground Lease that remains uncured.

(j) The documents referred to as “4 Blockers” relating to the Commercial Loan
Properties located in Mexico and located in the “North America Debt - 4
Blockers” folder in the dataroom to which the Purchaser Parties had access prior
to the date of this Agreement accurately represent in all material respects the
financial performance of the Commercial Loan Properties located in Mexico and,
directly or indirectly, securing the Purchased Commercial Loans.

 

-31-



--------------------------------------------------------------------------------

3.15 Material Contracts.

(a) Each of the Contracts of the type set forth below to which an Equity Entity
(other than a Joint Venture) or a Seller Party with respect to a Transferred
Property is a party are known as the “Material Contracts”:

(i) all Contracts which contain restrictions with respect to payment of
dividends or any other distribution in respect of the Purchased Interests;

(ii) all Contracts relating to development, construction, capital expenditures
or purchase of any properties, in each case, requiring aggregate payments in
excess of $1,000,000 during their remaining term following the Closing Date by
any Equity Entity or a Seller Party with respect to a Transferred Property
(each, a “Major Property Contract”);

(iii) all Contracts constituting Indebtedness (A) of any Equity Entity or (B) of
a Seller Party with respect to a Transferred Property;

(iv) all Contracts that limit in any material respect the ability of any Equity
Entity to compete in the line of business of such Equity Entity as currently
conducted;

(v) all Contracts that involve the future disposition or acquisition of any
Property (or any interest therein) owned by a Seller Entity or a Subsidiary of a
Seller Entity, or any Purchased Commercial Loan owned by a Seller Entity or a
Subsidiary of a Seller Entity, or any merger, consolidation or similar business
combination transaction involving any Equity Entity;

(vi) all Contracts involving any joint venture, partnership, strategic alliance
or shareholders’ agreement to which an Equity Entity is a party;

(vii) all guarantees of third party obligations by any Equity Entity, but, in
each case, excluding any guarantee by any Equity Entity to its wholly owned
Subsidiary;

(viii) any (A) Contract under which any Equity Entity, has agreed to provide a
monetary loan to any Person (other than the Purchased Commercial Loans), but, in
each case, excluding any loan by any Equity Entity to its wholly owned
Subsidiary or (B) any material property management agreement relating to a
Property; and

(ix) with respect to any Property that is a hotel or other lodging facility (a
“Hotel”), any license or franchise agreement (a “Franchise Agreement”) and any
management agreement for a Hotel where (i) the management agreement is part of
the Franchise Agreement (or vice versa) or (ii) the manager is an Affiliate of
the franchisor under the Franchise Agreement for such Hotel (collectively, the
“Hotel Agreements”).

 

-32-



--------------------------------------------------------------------------------

Notwithstanding anything above in (i) through (ix), “Material Contracts” shall
not include any Contract that (1) is a Lease or Ground Lease, (2) constitutes a
Purchased Commercial Loan or any documents entered into in connection with a
Purchased Commercial Loan, (3) other than a Major Property Contract, is
terminable upon sixty (60)-days’ (or less) notice without penalty or premium,
(4) will be fully satisfied at or prior to the Closing, (5) will be terminated
in connection with, or shall not be binding on a Purchaser Party or Equity
Entity following, the Closing, or (6) is an Organizational Document of an Equity
Entity.

(b) To the Knowledge of the Seller Parties, each Material Contract to which any
Equity Entity is a party or by which any Property is bound constitutes a legal,
valid and binding obligation of such Equity Entity. No Seller Entity has
received or delivered any written notice of default under a Material Contract
that remains uncured and to the Knowledge of the Seller Parties, no Seller
Entity or any third party is in material violation, breach of, or default under,
nor has there occurred an event or condition that with the passage of time or
giving of notice (or both) would constitute a material violation, breach of, or
default under any such Material Contract by a Seller Entity or third party.

3.16 Financial Advisor. No broker, investment banker, financial advisor or other
Person, other than Kimberlite Group, LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, the fees and expenses of which will be paid by the Seller
Parties pursuant to a separate agreement, is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Seller Parties
or the Equity Entities.

3.17 Insurance. With respect to each such insurance policy maintained, owned or
held by a Seller Entity relating to the Properties or for which any such Seller
Entity is obligated to pay all or a part of the premiums, (a) to the Knowledge
of the Seller Parties, the policy is valid, binding and enforceable in
accordance with its terms and all premiums due and payable thereon have been
paid (or will be paid when due), and, except for policies that have expired
under their terms in the ordinary course or for which the applicable Seller
Entity (or a Seller Party Affiliate, if applicable) obtained a replacement
policy covering the Seller Entities that provides substantially equivalent
coverage to the Seller Parties is in full force and effect; (b) the Seller
Entities, and, to the Knowledge of the Seller Entities, are not in material
breach or default (including any such breach or default with respect to the
payment of premiums or the giving of notice) and, to the Knowledge of the Seller
Entities, no event has occurred which, with notice or the lapse of time, would
constitute such a material breach or default, or permit termination or
modification, under the policy; and (c) no notice of cancellation or termination
has been received.

3.18 Certain Payments. During the past five (5) years, no Seller Entity (other
than a Joint Venture) nor, to the Knowledge of the Seller Parties, any Joint
Venture thereof, has made, directly or indirectly, any contribution, gift,
bribe, payoff, influence payment, kickback or other similar payment to any
person, private or public, regardless of form, whether in money, property or
services, that would constitute a violation of any Law relating to anti-bribery
and corruption applicable to any Seller Entity (including without limitation,
the Foreign Corrupt Practices Act of 1977, as amended, and the UK Bribery Act
2010) (a) to obtain favorable treatment in securing business, (b) to pay for
favorable treatment for business secured, or (c) to obtain special concessions,
in each case for or in respect of any Property, any Purchased Commercial Loan,
any Underlying Commercial Loan, or any of the Purchased Entities.

3.19 Compliance with Laws. Except as set forth in Schedule 3.19, each Seller
Entity has complied and is in compliance with all applicable Laws, except as
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the assets owned by such Seller Entity.

3.20 Affiliate Transactions.

(a) Except as with respect to any Affiliate Contract that will be terminated at
or prior to the applicable Closing or pursuant to the Organizational Documents,
there are no Contracts, Leases, Ground Leases, liabilities, obligations or other
existing arrangements between any Equity Entity, on the one hand, and either
(i) any Seller Party, or (ii) any Affiliate of any Seller Party, on the other
hand (each, an “Affiliate Contract”).

 

-33-



--------------------------------------------------------------------------------

(b) Following the transfer of a Purchased Commercial Loan to the applicable
Purchaser Entity, (i) neither the Seller Parties nor any of their Affiliates
will retain the right to receive any additional payments, fee streams or other
amounts under the applicable Commercial Loan-Related Assets from the applicable
Obligor or any other lenders, participants or holders of any debt associated
with Commercial Loan Property and (ii) neither the Seller Parties nor any of its
Affiliates will retain any direct or indirect ownership interest in the
applicable Obligor or any other lenders, participants or holders of any debt
associated with Commercial Loan Property except as set forth on Schedule 3.20.

(c) All payments made pursuant to a Purchaser Commercial Loan, including all
agency fees and all Origination Fees, are for the benefit of the Seller Parties
only and not any other Person (other than agency fees with respect to Purchased
Commercial Loans where the Obligor is located in the United Kingdom).

3.21 Existing Loans. Schedule 3.21 sets forth a true and correct list of the
material Existing Loan Documents. No Seller Party or nor Equity Entity has
received written notice of a default under any Existing Loan which has not been
cured, and, to the Knowledge of the Seller Parties, no such defaults have been
threatened in writing.

3.22 Compliance. No Seller Party nor, to the Seller Parties’ Knowledge, any
Person owning, directly or indirectly, more than twenty-five percent (25%) of
the direct or indirect ownership interests in any Seller Party, is named by any
Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control (“OFAC”), and
no Seller Party is engaging in the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, or instigating or facilitating the
transactions contemplated by this Agreement, directly or indirectly, on behalf
of, any such Person. No Seller Party nor, to the Seller Parties’ Knowledge, any
Person owning more than twenty-five percent (25%) of the ownership interests in
any Seller Party, is engaging in the transactions contemplated by this Agreement
in violation of any Laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. To the Seller Parties’ Knowledge (based
upon the Seller Parties’ internal checks and procedures), none of the funds of
the Seller Parties have been or will be derived from any unlawful activity with
the result that the investment of (i) direct equity owners in any Seller Party
or (ii) indirect equity owners in any Seller Party owning more than twenty-five
percent (25%) of the ownership interests in such Seller Party is prohibited by
Law or that any of the Transactions or this Agreement is or will be in violation
of Law. The Seller Parties have and will continue to implement procedures, and
have consistently and will continue to consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times prior to each Closing. No Seller Party is engaging in the
Transactions, directly or indirectly, on behalf of, or instigating or
facilitating the Transactions, directly or indirectly, on behalf of, any Person
or nation, which would contravene the provisions of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada).

3.23 LIMITATIONS ON REPRESENTATIONS AND WARRANTIES. EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS AGREEMENT (AND SPECIFICALLY EXCLUDING THE EXCLUDED
LIABILITIES), THE PURCHASED ENTITIES (INCLUDING THE UNDERLYING PROPERTIES), THE
PURCHASED INTERESTS, THE PROPERTIES AND THE PURCHASED COMMERCIAL LOANS ARE BEING
SOLD ON AN “AS IS”, “WHERE IS” BASIS AS OF THE APPLICABLE CLOSING AND IN THE
CONDITION AS OF SUCH CLOSING WITH “ALL FAULTS” AND, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND AGREEMENTS
EXECUTED BY THE SELLER PARTIES, NO SELLER PARTY NOR ANY OTHER PERSON

 

-34-



--------------------------------------------------------------------------------

MAKES, IS DEEMED TO HAVE MADE OR HAS BEEN AUTHORIZED BY ANY SELLER PARTY OR ANY
AFFILIATES THEREOF TO MAKE, ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO THE SELLER PARTIES, ANY AFFILIATE OF A SELLER PARTY,
THE PURCHASED ENTITIES, THE PURCHASED INTERESTS, THE PROPERTIES, THE PURCHASED
COMMERCIAL LOANS, THE COMMERCIAL LOAN PROPERTIES, THE COMMERCIAL LOAN BACKLOG OR
THE TRANSACTIONS, AND THE SELLER PARTIES HEREBY DISCLAIM ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY A SELLER PARTY, ANY AFFILIATE OF
A SELLER PARTY OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, CONSULTANTS, ADVISORS, REPRESENTATIVES OR ANY OTHER PERSON AND IF MADE,
SUCH REPRESENTATION OR WARRANTY MAY NOT BE RELIED UPON BY THE PURCHASER PARTIES
OR ANY OF THEIR AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, CONSULTANTS, ADVISORS OR REPRESENTATIVES AS HAVING BEEN
AUTHORIZED BY THE SELLER PARTIES OR THEIR AFFILIATES OR SUCCESSORS OR ASSIGNS.
EXCEPT FOR THE EXCLUDED LIABILITIES AND THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT AND AGREEMENTS EXECUTED BY THE SELLER PARTIES, THE
SELLER PARTIES HEREBY DISCLAIM ANY AND ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, OPINION, REPORT, DATA, PROJECTION, FORECAST, ESTIMATE,
VALUATION, APPRAISAL, STATEMENT, MEMORANDUM, PRESENTATION, ADVICE, SUMMARY OR
OTHER INFORMATION MADE, COMMUNICATED OR FURNISHED (ORALLY OR IN WRITING) TO THE
PURCHASER PARTIES OR THEIR AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, CONSULTANTS, ADVISORS OR REPRESENTATIVES
(INCLUDING ANY OPINION, REPORT, DATA, PROJECTION, FORECAST, ESTIMATE, VALUATION,
APPRAISAL, STATEMENT, MEMORANDUM, PRESENTATION, ADVICE, SUMMARY OR OTHER
INFORMATION THAT HAS BEEN OR IS PROVIDED TO THE PURCHASER PARTIES BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, ADVISOR OR REPRESENTATIVE OF ANY
SELLER PARTY OR ANY AFFILIATE OF A SELLER PARTY, INCLUDING ANY INFORMATION MADE
AVAILABLE IN ANY ELECTRONIC OR PHYSICAL DATA ROOMS IN CONNECTION WITH THE
TRANSACTION). EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT AND AGREEMENTS EXECUTED BY THE SELLER PARTIES, NO SELLER PARTY NOR ANY
AFFILIATE THEREOF MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE PURCHASER
PARTIES REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF ANY OF THE PURCHASED
ENTITIES, THE PURCHASED INTERESTS, THE PURCHASED COMMERCIAL LOANS, THE
UNDERLYING PROPERTIES, THE PROPERTIES OR THE COMMERCIAL LOAN BACKLOG OR THE
VALUATION OF ANY OF THE FOREGOING OR THE CREDITWORTHINESS OF ANY OBLIGOR
THERETO, AND EXCEPT FOR THE EXCLUDED LIABILITIES, THE PURCHASER PARTIES SHALL BE
SOLELY RESPONSIBLE FOR, AND SHALL SOLELY RELY ON, THEIR OWN OPINIONS, REPORTS,
DATA, PROJECTIONS, FORECASTS, ESTIMATES, VALUATIONS, APPRAISALS, STATEMENTS,
MEMORANDA, PRESENTATIONS, ADVICE, SUMMARIES AND OTHER INFORMATION IN REGARDS TO
SUCH SUCCESS, PROFITABILITY OR VALUATION. THE DISCLOSURE OF ANY MATTER OR ITEM
IN ANY SECTION OF THE DISCLOSURE SCHEDULES SHALL NOT BE DEEMED TO CONSTITUTE AN
ACKNOWLEDGMENT THAT ANY SUCH MATTER IS REQUIRED TO BE DISCLOSED.

 

-35-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER PARTIES

Except as set forth in the Disclosure Schedules delivered by the Purchaser
Parties to the Seller Parties and dated of even date herewith, the Purchaser
Parties, jointly and severally, represent and warrant to the Seller Parties as
follows:

4.1 Organization, Power and Authority of the Purchaser Parties. Each Purchaser
Party is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its formation, and has the requisite corporate, limited
liability company or limited partnership, as applicable, power and authority to
(i) own, license, use, lease and operate its assets and properties and to carry
on its business as it is now being conducted, (ii) to enter into this Agreement
and all documents contemplated hereunder to be entered into by the Purchaser
Parties and any Purchaser Party Designees, (iii) to perform their respective
obligations hereunder and thereunder, and (iv) to consummate the Transactions.
The execution and delivery by the Purchaser Parties of this Agreement and all
documents contemplated hereunder to be executed and delivered by each Purchaser
Party and the consummation of the Transactions have been duly authorized by all
necessary corporate, limited liability company or limited partnership action,
and no other corporate, limited liability or limited partnership proceedings on
the part of each Purchaser Party or its members or partners are necessary to
authorize any of the foregoing. This Agreement has been, and all documents
contemplated hereunder to be executed by the Purchaser Parties, when executed
and delivered will have been, duly executed and delivered by each Purchaser
Party and shall constitute the valid and binding obligation of the Purchaser
Parties, enforceable against them in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to the enforcement of
creditors’ rights and by general principles of equity. The representatives of
each Purchaser Party executing this Agreement in the name and on behalf of each
Purchaser Party, have been granted with the sufficient authority or powers of
attorney to enter into this Agreement and bind each Purchaser Party pursuant to
the terms and conditions hereof, and such authority or powers of attorney have
not been limited, modified, amended and/or revoked as of the date hereof.

4.2 Noncontravention; Consents.

(a) Except for any Required Third Party Consents that shall have been obtained
at or prior to the applicable Closing, the execution and delivery by each
Purchaser Party of this Agreement and all documents contemplated hereunder to be
executed and delivered by the Purchaser Parties do not conflict with, and the
consummation of the Transactions contemplated hereunder and thereunder and
compliance by the Purchaser Parties with the provisions hereof and thereof will
not conflict with, or result in any material violation of, material default
(with or without notice or lapse of time or both) under, or result in the
creation of any Lien upon any of the Purchaser Parties’ assets under: (i) the
Organizational Documents of any Purchaser Party, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease, management or other agreement
or instrument applicable to any Purchaser Party, or (iii) any Laws applicable to
any Purchaser Party.

(b) In connection with the execution and delivery of this Agreement and the
other Transactions contemplated by this Agreement, as applicable, no material
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity or other Person is required under any of
the terms, conditions or provisions of any Law applicable to any Purchaser
Party, or, except for such other consents, approvals, orders, authorizations,
registrations, declarations and filings as shall have been obtained or waived at
or prior to Closing.

4.3 Financial Advisor. No broker, investment banker, financial advisor or other
Person, other than Eastdil Secured LLC, the fees and expenses of which will be
paid by the Purchaser Parties pursuant to a separate agreement, is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the Transactions based upon arrangements made by or on behalf
of the Purchaser Parties.

4.4 Litigation. There is no Action pending or, to the Purchaser Parties’
Knowledge, threatened against or affecting any Purchaser Party that,
individually or in the aggregate, if decided adversely to such Purchaser Party,
would have a Purchaser Material Adverse Effect.

 

-36-



--------------------------------------------------------------------------------

4.5 Funding. The Purchaser Parties have, or will have as of the applicable
Closing, (a) sufficient cash on hand to pay the Unadjusted Purchase Price and
all related fees and expenses in connection with the Transaction, (b) the
resources and capabilities (financial or otherwise) to perform their obligations
hereunder, and (c) not incurred any obligation, commitment, restriction or
liability of any kind, which would have a Purchaser Material Adverse Effect. As
of the date hereof, the Purchaser has received equity commitments pursuant to
which certain equity investors have committed to provide cash for the
Transactions in an aggregate amount which, in combination with the funds being
provided by the Purchaser Party Designees, is sufficient to pay the full amount
of the cash equity required to consummate the Transactions on the terms
contemplated by this Agreement and in each case to pay all related fees and
expenses.

4.6 Investment Representation. The Purchaser Parties are purchasing the
Purchased Interests for their own accounts and not with a view to the sale or
distribution thereof (within the meaning of the securities laws). Each Purchaser
Party is an “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933.

4.7 Solvency. Immediately after giving effect to the transactions contemplated
by this Agreement (including any financing arrangements entered into in
connection therewith) and assuming (a) the accuracy of the representations under
Article III and (b) satisfaction of the conditions set forth in Sections 9.2 and
9.4, and if applicable, 9.7, the Purchased Entities, taken as a whole, shall be
Solvent. The Purchaser Parties are not entering into the transactions
contemplated by this Agreement with the intent to hinder, delay or defraud
either present or future creditors of the Purchased Entities. For purposes of
this Agreement, “Solvent,” when used with respect to the Purchased Entities,
means that, as of any date of determination (i) the Present Fair Salable Value
of their assets will, as of such date, exceed the probable amount of their debts
as of such date, (ii) the Purchased Entities will not have, as of such date, an
unreasonably small amount of capital for the business in which they are engaged
and (iii) the Purchased Entities will be able to pay their debts as they become
absolute and mature, taking into account the timing of any amounts of cash to be
received by them and the timing of any amounts of cash to be payable on or in
respect of their indebtedness, in each case after giving effect to the
transactions contemplated by this Agreement. The term “Solvency” shall have a
correlative meaning. For purposes of the definition of “Solvent,” (a) “debt”
means liability on a “claim”; and (b) “claim” means (i) any right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (ii) the right to an equitable remedy for a breach in
performance if such breach gives rise to a right to payment, whether or not such
equitable remedy is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured. “Present Fair Salable Value” means the amount that may be realized
if the aggregate assets of the Purchased Entities (including goodwill) are sold
as an entirety with reasonable promptness in an arm’s length transaction under
present conditions for the sale of comparable business enterprises.

4.8 Compliance. No Purchaser Party nor, to the Purchaser Parties’ Knowledge, any
Person owning, directly or indirectly, more than twenty-five percent (25%) of
the direct or indirect ownership interests in any Purchaser Party, is named by
any Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and no
Purchaser Party is engaging in the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, or instigating or facilitating the
transactions contemplated by this Agreement, directly or indirectly, on behalf
of, any such Person. No Purchaser Party nor, to the Purchaser Parties’
Knowledge, any Person owning more than twenty-five percent (25%) of the
ownership interests in any Purchaser Party, is engaging in the transactions
contemplated by this Agreement in violation of any Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. To the
Purchaser Parties’ Knowledge (based upon the Purchaser Parties’ internal checks
and procedures), none of the funds of the Purchaser Parties have

 

-37-



--------------------------------------------------------------------------------

been or will be derived from any unlawful activity with the result that the
investment of (i) direct equity owners in any Purchaser Party or (ii) indirect
equity owners in any Purchaser Party owning more than twenty-five percent
(25%) of the ownership interests in such Purchaser Party is prohibited by Law or
that any of the Transactions or this Agreement is or will be in violation of
Law. The Purchaser Parties have and will continue to implement procedures, and
have consistently and will continue to consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times prior to each Closing. No Purchaser Party is engaging in the
Transactions, directly or indirectly, on behalf of, or instigating or
facilitating the Transactions, directly or indirectly, on behalf of, any Person
or nation, which would contravene the provisions of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada).

4.9 Canada Value Added Tax. As of the Closing Date, each Purchaser Party, to the
extent organized pursuant to the federal laws of Canada or the laws of any
province of Canada, is properly registered for applicable federal and provincial
Canadian value added taxes.

4.10 No Other Representations and Warranties; No Reliance; Purchaser Parties
Investigation.

(a) The Purchaser Parties acknowledge and agree that, except as expressly set
forth in this Agreement, and any agreements executed by a Seller Party pursuant
hereto, the Seller Parties make no promise, representation or warranty, express
or implied, relating to the Purchased Entities, the Properties, the Purchased
Commercial Loans, themselves, or any of their respective business, operations,
assets, Liabilities, conditions or prospects or the Transactions, including with
respect to merchantability, fitness for any particular purpose, or as to the
accuracy or completeness of any information regarding any of the foregoing, or
as to any other matter, notwithstanding the delivery or disclosure to the
Purchaser Parties or any of their Affiliates or representatives of any
documents, reports, forecasts, projections, voluntary statements or other
information (whether communicated orally or in writing, including in any data
room), and any such other promises, representations or warranties, or liability
or responsibility therefor, are hereby expressly disclaimed. In addition, the
Purchaser Parties acknowledge and agree that the Purchaser Parties have not
executed or authorized the execution of this Agreement in reliance upon any
promise, representation or warranty not expressly set forth in this Agreement
and any agreements executed by a Seller Party pursuant hereto.

(b) The Purchaser Parties acknowledge and agree that, except for the
representations and warranties expressly set forth in this Agreement and any
agreements executed by a Seller Party pursuant hereto, (i) the Seller Parties
have made available to the Purchaser Parties, for the purposes of due diligence,
material documents, forecasts, valuations, reports, analyses or other
information relating to the Purchased Entities and the Transactions, (ii) the
Purchaser Parties are not relying on any representations or warranties of any
kind whatsoever, whether oral or written (including in any data room), express
or implied, statutory or otherwise, from the Seller Parties as to any matter
concerning the Purchased Entities or any other matter or thing whatsoever, and
(iii) the Purchaser Parties have made their own independent inquiry and
investigation into, and, based thereon, have formed an independent judgment
concerning the nature, condition and valuation of the Properties, Purchased
Interests, Purchased Entities and the Transactions and, in making its
determination to proceed with the Transactions, the Purchaser Parties have
relied solely on the results of their own independent investigation.

ARTICLE V

COVENANTS

5.1 Conduct of the Business Pending Transfer. Prior to the applicable Closing
Date on which the applicable Purchased Interests, Transferred Properties or
Purchased Commercial Loans are Transferred to the Purchaser Parties or the
earlier termination of this Agreement, except (i) as set forth on Schedule 5.1,
(ii) as otherwise permitted or required by this Agreement or as required by
applicable Law, (iii) as required by the Organizational Documents of any Joint
Venture, (iv) with respect to any Joint Venture, for any action or inaction

 

-38-



--------------------------------------------------------------------------------

that may be taken by an Operating Partner without the consent of any Seller
Party or any Affiliate of a Seller Party and with respect to which no consent by
the Seller Party has been requested by the Operating Partner, (v) with respect
to any Joint Venture, actions or inactions with respect to which the applicable
Seller Party or Equity Entity does not have the authority to take because it is
not the Operating Partner, or (vi) consented to in writing by the Purchaser
Parties, which consent may be granted or withheld, delayed or conditioned in the
Purchaser Parties sole discretion (except as otherwise provided below), the
Seller Parties shall, and shall cause each of the Purchased Entities to:

(a) (i) Operate, manage, lease and maintain the Properties in the usual, regular
and ordinary course and in substantially the same manner as heretofore
consistent with past practice, subject to ordinary wear and tear and damage by
fire or other casualty and (ii) administer each of the Purchased Commercial
Loans in the ordinary course of business consistent with past practice of
Seller, including, without limitation, funding any future funding obligations
pursuant to the terms of the applicable Commercial Loan Security Instruments;

(b) Solely with respect to Equity Entities, duly and timely file, in accordance
with past practice, all Tax Returns required to be filed with federal, state,
provincial, local and other Tax Authorities, subject to extensions permitted by
Law, and pay all Taxes due and payable by any Equity Entity;

(c) Promptly provide or make available to the Purchaser Parties (i) any new or
additional documents, records and other information of a material nature
constituting part of the Loan Files, and reasonably cooperate with the Purchaser
Parties in its examination and review of the Loan Files which have not yet been
transferred to the Purchaser Parties, (ii) any written notices or other material
communication received by the Seller Parties with respect to any Existing Loan,
Ground Lease, Material Contract, Material Leases, Purchased Commercial Loan or
any notice of default under any Leases, (iii) notice of any pending or
threatened material litigation and (iv) copies of all new Leases (which the
Seller Parties shall use Commercially Reasonable Efforts to deliver to the
Purchaser Parties within three (3) Business Days following the execution
thereof);

(d) With the Purchaser Parties’ consent (not to be unreasonably withheld,
conditioned or delayed), protect the Commercial Loan Property through protective
advances in the ordinary course of business consistent with past practices;

(e) Continue to make capital expenditures in accordance with the budget for such
Property or Equity Entity approved in the ordinary course by the Seller Parties
prior to the date hereof (the “Existing Budget”) (other than failure to make
such capital expenditures as a result of a failure of the Purchaser Parties to
approve a third party contract on market terms related to such work);

(f) Continue to make expenditures for Leasing Costs accordance with the Leases
in the ordinary course of business consistent with past practice;

(g) Perform in all material respects all the Seller Parties’ obligations under
the Venture Agreements, the Ground Leases, the Material Contracts, the Leases
and the Existing Loan Documents;

(h) If requested in writing by the Purchaser Parties at any time prior to the
applicable Closing with respect to a Transferred Property or an Underlying
Property owned by a Wholly-Owned Purchased Entity, terminate (with such
termination becoming effective at any time prior to or as of the applicable
Closing at the election of the Seller Parties) any management agreement, Leasing
and Brokerage Agreement or any Contract (other than the Assumed Contracts) or
similar arrangements affecting such Property as of or before the applicable
Closing. The Seller Parties shall be responsible for any termination fee or
other penalty owed in connection with any such termination;

 

-39-



--------------------------------------------------------------------------------

(i) Not do any of the following without the prior written consent of the
Purchaser Parties, which consent may be withheld, delayed or conditioned in the
Purchaser Parties’ sole discretion (except as otherwise provided below), and the
Purchaser Parties shall use their Commercially Reasonable Efforts to respond to
the Seller Parties regarding such consent within ten (10) Business Days of any
request for such consent:

(A) (i) with respect to the Equity Entities, acquire, merge, assign any interest
in, sell or ground lease, or enter into any option or agreement to acquire,
merge, assign any interest in or sell or ground lease, or exercise an option or
contract to acquire any material properties, or (ii) with respect to any Seller
Party, sell or ground lease, any of the Properties or Equity Entities or any
part thereof or interest therein (except, in each case, (x) as set forth on
Schedule 5.1(i)(A), or (y) the acquisition of any Commercial Loan Properties
pursuant to foreclosure, deed in lieu or similar proceedings with respect to any
assets underlying any Purchased Commercial Loans) as permitted by this
Agreement;

(B) encumber or subject to any Lien any of the Properties or Equity Entities, or
take or omit to take any action that results in a Lien being imposed on any of
the Properties or Equity Entities (other than in accordance with Section 2.3 of
this Agreement);

(C) except as expressly required by the terms of a Material Contract, Material
Lease or Ground Lease, (x) terminate, assign, amend or modify any Material
Contract, (y) terminate, assign, amend or modify any Existing Loan Document, any
Purchased Commercial Loan or Material Loan Documents, any Material Lease or any
Ground Lease, or (z) sell, pledge, dispose of or transfer the Purchased
Commercial Loans;

(D) enter into any (x) Material Contract, other than in the ordinary course of
business, which are terminable upon no more than 60 days prior written notice
without any penalty or fee, (y) Leases (other than Leases relating to the
leasing of less than 10,000 square feet of rentable space at any Property
entered into in accordance with past practice and on market terms), or
(y) Ground Lease;

(E) amend any of the Organizational Documents of any Equity Entity, convert the
corporate form or classification of any Equity Entity or distribute any reserves
from any Equity Entity or liquidate, merge or consolidate any Equity Entity,
except as permitted in connection with an Alternative Transaction undertaken in
accordance with Section 1.5 or as set forth on Schedule 5.1(i)(E);

(F) incur, create, assume, guaranty, repay, prepay or forgive any Indebtedness
of any Equity Entity, in each case, other than any (i) scheduled repayments
under the terms of third party Indebtedness, or (ii) the advancing or repayment
of nominal working capital advances in the ordinary course of business;

(G) authorize the issuance, sale or delivery of (A) any capital stock of, or
other equity or voting interest in, any Equity Entity, or (B) any securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire either (1) any shares of capital stock of, or other equity or voting
interest in, any Equity Entity, or (2) any securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire, any
shares of the capital stock of, or other equity or voting interest in, any
Equity Entity;

(H) split, combine, redeem, reclassify, purchase or otherwise acquire, directly
or indirectly, any shares of capital stock of, or other equity or voting
interest in, any Equity Entity, or make any other change in the capital
structure of any Equity Entity, except as obligated to do so pursuant to the
Organizational Documents of any Equity Entity;

 

-40-



--------------------------------------------------------------------------------

(I) except as required by a liability insurance policy and except with respect
to the compromise or settlement of any matter covered by an insurance policy
that will not transfer to the Purchaser Entities at the applicable Closing and
does not relate to any Properties, Purchased Interests or Equity Entities,
compromise or settle any insurance claims or other litigation relating to the
Purchased Interests, Equity Entities, Properties, this Agreement or the
Transactions contemplated hereby (unless otherwise consented to by the Purchaser
Parties, with respect to which, if requested by the Seller Parties, the
Purchaser Parties shall not unreasonably withhold, delay or condition their
consent), other than any settlements that do not require any payments or
admission of fault by the Purchaser Parties or any Equity Entity following the
applicable Closing Date or that will be reflected as reductions to the
Unadjusted Purchase Price and do not impose any obligations or liabilities on
Purchaser Parties or any Equity Entities following the applicable Closing Date;

(J) enter into any commitments or agreements with any Governmental Entity
affecting any Property or the Purchased Interests (except in accordance with the
terms of Article VIII, in the ordinary course of business or tenant leases to
any Governmental Entity permitted by Section 5.1(i)(D) hereof, the execution of
which will be governed by the remaining provisions of this Section 5.1) or
commence any rezoning proceedings;

(K) except as permitted in connection with an Alternative Transaction undertaken
in accordance with Section 1.5, (i) make, change or rescind any election
relating to Taxes with respect to any Property, Equity Entity or Purchased
Commercial Loan, including any election relating to the classification of any
Equity Entity for U.S. federal income tax purposes, or (ii) change any method of
Tax accounting, or amend any Tax Return, settle or compromise any federal,
state, local or other Tax liability, audit, claim or assessment, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, or enter into any closing agreement related to Taxes, in each case,
with respect to any Property, Equity Entity or Purchased Commercial Loan),
except that the consent of the Purchaser Parties to the matters in this
subparagraph (K)(ii) shall not be unreasonably withheld;

(L) change their credit, pricing or collateral eligibility standards or credit
quality classifications in respect of a Purchased Commercial Loan in any
material respect, except as required by applicable Law;

(M) grant any waiver (including forgiving any indebtedness) or agreement to
forbear the enforcement of, or otherwise grant any consent or approval regarding
any of the foregoing relating to, any of the terms, covenants or conditions of
any Purchased Commercial Loan;

(N) grant the subordination or release of any security (including any guarantees
or other recourse) or loan collateral with respect to any Purchased Commercial
Loan (other than releases required under the applicable Commercial Loan-Related
Assets or the ordinary course release of funds from escrow or reserve accounts
pursuant to the applicable Commercial Loan-Related Assets);

(O) permit the sale, transfer or encumbrance of, or grant of a participation
right in, any Purchased Commercial Loan to any third party;

(P) (i) initiate any litigation, proceeding or action against any Obligor or
take any action in connection with any litigation, proceeding or action against
any Obligor existing as of the date hereof (other than in the ordinary course of
business), (ii) exercise any of its other remedies under the Commercial
Loan-Related Assets (other than in the ordinary course of business), or
(iii) negotiate or discuss with any Obligor or pursue any potential foreclosure
actions, deed-in-lieu of foreclosure agreements, discounted payoffs,
restructurings, work-outs or other amendments with respect to any of the
Purchased Commercial Loans;

 

-41-



--------------------------------------------------------------------------------

(Q) grant any consent or approval requested by an Operating Partner under any
Joint Venture (including approving any “major decisions”, budget or business
plan with respect to any Joint Venture) or make any capital calls for additional
capital contributions to a Joint Venture;

(R) forfeit or apply any Security Deposits under any Lease without the consent
of the Purchaser Parties;

(S) hire any individual who would be a Business Employee other than (i) any
replacement employee (on employment terms and conditions that are not
substantially less favorable to the employer) and any individual who received an
offer of employment prior to the date hereof to provide services to any
Purchased Entity or any Subsidiary thereof, or (ii) employees hired by the
Seller Parties to the extent required by applicable Law;

(T) except as disclosed on Schedule 3.10(b), recognize any union or other labor
organization as the representative of any of the Business Employees, or enter
into any new or amended collective bargaining agreement with any labor
organization except as required by applicable Law or as reasonably necessary to
implement the provisions of this Agreement; or

(U) consent to, agree or otherwise commit to take, any of the foregoing actions.

(j) Keep in full force and effect policies of insurance for each Transferred
Property and each Underlying Property owned by a Wholly-Owned Purchased Entity
providing coverage at least as extensive as the policies covering the applicable
Property on the date hereof (unless otherwise consented to by the Purchaser
Parties, with respect to which, if requested by the Seller Parties, the
Purchaser Parties shall not unreasonably withhold, delay or condition their
consent). The Purchaser Parties acknowledge and agree that any such policies of
insurance maintained by a Purchased Entity or any Subsidiary thereof that is
directly or indirectly wholly-owned by the Seller Parties and under which the
insurer is an Affiliate of the Seller Parties shall be terminated effective as
of the Closing at which such Purchased Entity is transferred to the Seller
Parties

5.2 Commercially Reasonable Efforts.

(a) Subject to the terms and conditions set forth in this Agreement including
Section 5.2(c) below, the Purchaser Parties and the Seller Parties will use
Commercially Reasonable Efforts to promptly take, or cause to be taken, as
applicable, all actions, and to promptly do, or cause to be done, and to assist
and cooperate with the other Parties in doing, all things necessary, proper or
advisable under applicable Laws to consummate and make effective the
Transactions contemplated by this Agreement, including (i) obtaining all actions
or nonactions, waivers, exemptions, consents, permits and approvals from
Governmental Entities that either Party deems necessary or advisable acting in
good faith, and making all necessary registrations as to which such consent,
approval or waiver relates and filings and taking such actions as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Entity, if applicable, (ii) obtaining all
necessary consents, approvals or waivers from third parties in accordance with
the provisions of Section 5.2(g) below, (iii) subject to the terms of Article
XI, defending themselves in any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the Transactions, and (iv) executing and delivering any additional instruments
reasonably necessary to consummate the Transactions and to fully carry out the
purposes of this Agreement (including chain of title documentation or similar
instruments).

 

-42-



--------------------------------------------------------------------------------

(b) If required by applicable Law, the Seller Parties and the Purchaser Parties
shall make an appropriate filing of a notification and report form pursuant to
the HSR Act with respect to the Transactions as promptly as reasonably
practicable after the date hereof and to supply as promptly as practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act; provided, no Party shall be required to furnish any information
if based on the advice of such Party’s counsel, or in such Party’s reasonable
determination, the furnishing of such information will violate applicable Law.
In addition, each Party agrees to make promptly (and in any event within the
required time periods for filing under applicable Law) any filing that may be
required by Law (or apply for an exemption from such Law) that either Party
deems necessary or advisable acting reasonably with respect to the Transactions
under any other Antitrust Law, and respond as promptly as practicable to any
inquiries or requests for additional information and documentary material
received from any Governmental Entity in connection therewith; provided, no
Party shall be required to furnish any information if based on the advice of
such Party’s counsel, or in such Party’s reasonable determination, the
furnishing of such information will violate applicable Law. Neither Party shall
(i) agree to extend any waiting period or agree to refile under any Antitrust
Law (except with the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed), or (ii) enter into
any agreement with any Governmental Entity agreeing not to consummate the
Transactions. Each Party shall have sole responsibility for its respective
filing fees associated with the HSR Act filings and any other similar filings
required under applicable Antitrust Laws in any other jurisdictions (and where
the applicable Law does not stipulate which Party is responsible for the filing
fee, the fee shall be shared equally by the Seller Parties, on the one hand, and
the Purchaser Parties, on the other hand).

(c) Each Party shall promptly notify the other Party of any oral or written
communication it receives from any Governmental Entity relating to the matters
that are the subject of this Section 5.2, permit the other Party and its
Representatives to review in advance any communication proposed to be made by
such Party to any Governmental Entity and provide the other Party with copies of
all correspondence, filings or other communications between them or any of their
Representatives, on the one hand, and any Governmental Entity or members of its
staff, on the other hand (with such redactions as such Party deems reasonable to
make relating to information it deems confidential or proprietary (the
“Proprietary Information”)). No Party shall agree to participate in any meeting
or discussion with any Governmental Entity in respect of any such filings,
investigation or other inquiry unless it consults with the other Party in
advance and, to the extent permitted by such Governmental Entity, gives the
other Party the opportunity to attend and participate at such meeting. Subject
to the Confidentiality Agreement, the Parties will coordinate and cooperate
fully with each other in exchanging such information and providing such
assistance as the other Party may reasonably request (excluding the Proprietary
Information) in connection with the foregoing and in seeking early termination
of any applicable waiting periods under the HSR Act and any other applicable
Antitrust Law. Nothing in this Section 5.2(c) shall be applicable to Tax
matters.

(d) Without limiting any other provision contained in this Section 5.2, each of
the Purchaser Parties and the Seller Parties shall use reasonable best efforts
to resolve such objections, if any, as may be asserted by any Governmental
Entity with respect to the Transactions under the HSR Act and any other
applicable Antitrust Law.

(e) Notwithstanding anything in this Agreement to the contrary, nothing in this
Section 5.2 or elsewhere shall require the Purchaser Parties to take any action
with respect to itself, any of its Affiliates, the Properties, the Purchased
Entities or the Purchased Commercial Loans or their Affiliates including but not
limited to (x) selling or otherwise disposing of, or holding separate, any
business, assets or properties, (y) terminating or creating any relationships,
contractual rights, obligations or other arrangement, or (z) effecting any other
change or restructuring, of Purchaser Parties’, Purchaser Parties’ Affiliates,
the Purchased Entities, the Properties, the Purchased Commercial Loans or their
Affiliates (each a “Divestiture or Burden”). The Seller Parties shall not and
shall not permit any Equity Entity or any Affiliate of the foregoing or any
Person under the authority of any Seller Party or Equity Entity to request,
cause or approve any Seller Party or Equity Entity to agree to any Divestiture
or Burden without the prior written consent of the Purchaser Parties.

 

-43-



--------------------------------------------------------------------------------

(f) Notwithstanding anything in the Agreement to the contrary, in the event that
any Governmental Entity shall seek, or shall have indicated that it may seek, an
injunction or the enactment, entry, enforcement or promulgation of any Law or
Order restraining or prohibiting any of the Transactions, then the Purchaser
Parties and the Seller Parties shall cooperate to determine the applicable
Equity Assets or Purchased Commercial Loans that shall be excluded, provided
that the consideration payable with respect to such Equity Assets or Purchased
Commercial Loans, in the aggregate, is de minimis in comparison to the
Unadjusted Purchase Price.

(g) Each Party agrees to cooperate to obtain any other consents and approvals
from any third party (other than a Governmental Entity) or the waiver of any
right (including Exit Rights) of any third party that may be required in
connection with the Transactions, which consents, approvals or waivers must be
in writing, shall not contain any condition that has not been satisfied prior to
the applicable Closing Date and shall not require the payment of any fee or
other charge (other than with respect to any Existing Loans, which fee shall be
in accordance with the applicable Existing Loan Documents for such Existing
Loans) (“Required Third Party Consents”). Except as set forth in this
Section 5.2(g), none of the Seller Parties, the Purchaser Parties, any Equity
Entity or any of their respective Affiliates shall be required to compensate any
third party, commence or participate in any Action or offer, grant any
accommodation (financial or otherwise), terminate any arrangement and/or pay any
termination fees to any third party to obtain any such Required Third Party
Consent. In the event that any third party from whom a Required Third Party
Consent is required requires that its actual out-of-pocket costs be reimbursed
as a condition to delivering its Required Third Party Consent, however, then the
Seller Parties, on the one hand, and the Purchaser Parties, on the other hand,
shall share such costs equally. For the avoidance of doubt, no representation,
warranty or covenant of the Seller Parties contained in this Agreement or any of
the documents related to the Transactions shall be breached or deemed breached,
and no condition to any Closing shall be deemed not satisfied, solely based on
the failure to obtain any Required Third Party Consents and to the extent that
any Required Third Party Consent shall not have been obtained as of any
Closing. Each of the Seller Parties and Purchaser Parties shall have the right
to participate in all material communications and discussions between Purchaser
Parties or Seller Parties, as the case may be, and the applicable counterparty
relating to obtaining the Required Third Party Consent and each of the Seller
Parties and Purchaser Parties shall promptly provide copies of all
communications received from such counterparty. The Purchaser Parties shall have
the right to review and reasonably approve all written requests for, and
material communications relating to, Required Third Party Consents prepared by
the Seller Parties, including all documents and instruments accompanying any
such communication. If requested by the Purchaser Parties, a request for a
Required Third Party Consent shall include a request to approve customary
changes to the transfer provisions of the applicable agreements to permit
certain direct or indirect interests in the applicable Purchaser Parties (or
Equity Entities) as applicable the ownership structure of the applicable
Purchaser Party acquiring the applicable Purchased Interest, Transferred
Property or Purchased Commercial Loan, as applicable.

(h) Notwithstanding anything in this Agreement to the contrary, the Purchaser
Parties acknowledge on behalf of themselves and their Affiliates and their
respective Representatives, successors and assigns that the operation of the
Properties, the Purchased Commercial Loans, and the businesses related thereto
shall remain in the dominion and control of the Seller Parties until the
applicable Closing and that none of the Purchaser Parties, any of their
Affiliates or their respective successors or assigns will provide, directly or
indirectly, any directions, orders, advice, aid, assistance or information to
any director, officer, Business Employee or other employee of the Seller
Parties, the Purchased Entities or their Affiliates, except as specifically
contemplated or permitted by this Agreement, including, without limitation,
Article V, hereof or as otherwise consented to in writing in advance by the
Seller Parties. Nothing contained in this Section 5.2(h) shall be deemed to
constitute a waiver by the Purchaser Parties of any covenants, obligations,
representations or warranties of the Seller Parties contained in this Agreement.

5.3 Public Announcements. The Purchaser Parties and the Seller Parties shall use
their respective Commercially Reasonable Efforts to agree on the description of
the Transactions contained in the initial press

 

-44-



--------------------------------------------------------------------------------

releases to be issued by the Parties with respect to their execution and
delivery of this Agreement. The Parties agree that the initial press release
shall be issued no later than three (3) Business Days following the date hereof;
provided that in no event shall the Purchaser Parties be entitled to issue any
such press release prior to the issuance of the initial press release by the
Seller Parties. Each Party will use Commercially Reasonable Efforts to consult
with the other Parties before issuing, and provide the other Parties an
opportunity to review and comment upon, any filing made with a Governmental
Entity (as required by Law, fiduciary duty or the rules and regulations of
applicable securities exchanges; each a “Required Filing”), presentation to
investors or securities analysts, press release or other written public
statement that contains a description or discussion of the Transactions (other
than any description or discussion that contains only information previously
agreed between the Parties), and shall not make, issue or deliver any such
Required Filing, presentation, press release or public statement prior to such
consultation; provided that in no event shall the Purchaser Parties make, issue
or deliver any such filing, presentation, press release or public statement
prior to the issuance of the initial press release by the Seller Parties, except
as required by applicable Law.

5.4 Confidentiality.

(a) Except to the extent (i) modified by Section 5.3, including, without
limitation in connection with any Required Filing, (ii) required or permitted
pursuant to the terms of this Agreement, and (iii) with respect to any
disclosures to Purchaser Party Designees and their Representatives with respect
to the Transaction (provided such Purchaser Party Designees and their respective
Representatives enter into a confidentiality agreement with the Seller
Representative on the same terms as the Confidentiality Agreement), the
Purchaser Parties and their Representatives (as such term is defined in the
Confidentiality Agreement) shall treat all nonpublic information obtained in
connection with this Agreement and the Transactions as confidential in
accordance with the terms of the confidentiality agreement dated as of March 17,
2015 between an Affiliate of the Purchaser Parties and Seller (as amended from
time to time, the “Confidentiality Agreement”). Except as provided in this
Section 5.4, the terms of the Confidentiality Agreement are hereby incorporated
by reference and shall continue in full force and effect until the Initial
Closing, at which time such Confidentiality Agreement shall terminate. If this
Agreement is, for any reason, terminated prior to the Initial Closing in
accordance with Section 10.1, the Confidentiality Agreement, as modified by this
Section 5.4, shall continue in full force and effect in accordance with its
terms.

(b) For a period of five (5) years following the Initial Closing, (i) the
Purchaser Parties shall, and, shall cause the Purchased Entities and the
Purchaser Parties’ Representatives (as such term is defined in the
Confidentiality Agreement) to, keep confidential and not use for any purpose all
nonpublic information regarding the Seller Parties or any Person which continues
to remain an Affiliate of the Seller Parties from and after the applicable
Closing Date of which the Purchaser Parties or any Purchased Entity may be
aware, and (ii) the Seller Parties shall keep confidential and not use for any
purpose all nonpublic information regarding the Purchaser Parties or Purchased
Entities of which the Seller Parties’ may be aware. Notwithstanding the
foregoing, the restrictions set forth in the foregoing clauses (i) and
(ii) shall not apply to confidential information which (x) at the time of
disclosure is generally available to the public (other than as a direct or
indirect result of a disclosure by the Purchaser Parties or the Seller Parties
(as applicable)), and (y) was available to the Purchaser Parties or the Seller
Parties (as applicable) on a non-confidential basis from a source that is not
and was not prohibited from disclosing such information by a contractual, legal
or fiduciary obligation of confidentiality.

5.5 Transfer Taxes.

(a) The Purchaser Parties and the Seller Parties acknowledge that the only
Transactions which are Transfers of Purchased Entities are set forth in Schedule
5.5(a) (together with certain other Transfers). The Purchaser Parties and the
Seller Parties shall reasonably cooperate in the preparation, execution and
filing of all Tax Returns, questionnaires, applications or other documents
regarding any Transfer Taxes arising as a result of the

 

-45-



--------------------------------------------------------------------------------

Transactions. Except to the extent provided for in Section 5.5(b), Transfer
Taxes arising as a result of the Transactions shall be for the account of the
Seller Parties, other than Transfer Taxes (if any) arising as a result of the
Transactions set forth in Schedule 5.5(a); provided, however, that the Purchaser
Parties shall bear EUR 5,000,000 of Transfer Taxes relating to the transfer of
European situated Equity Entities or Properties otherwise to be borne by the
Seller Parties under this Section 5.5, which amount shall be in addition to the
amount of any Transfer Taxes which may be due on the Transactions set forth on
Schedule 5.5(a). The provisions of Section 1.5 shall apply to any Alternative
Transaction proposed by either Party to minimize Transfer Taxes covered by this
Section 5.5 and Schedule 5.5(a). For the avoidance of doubt, all Transfer Taxes
shall be timely paid to the relevant authority by the Party which is responsible
therefor pursuant to applicable Law, and if either Party pays in aggregate more
than its allocable share under this Section 5.5(a), the other Party shall
reimburse such Party for the difference.

(b) Notwithstanding anything to the contrary set forth in this Agreement,
including Section 5.5(a), the application of UK VAT, Italian value added Tax,
Spanish value added Tax, and Polish value added Tax to the Transactions shall be
governed by the provisions set forth on Schedule 5.5(b) attached hereto.

5.6 Tax Treatment; Tax Returns; Tax Matters.

(a) For U.S. federal, state and local income Tax purposes (but not including for
purposes of property Taxes or Transfer Taxes) to the extent permitted by
applicable Law, (i) the sale and purchase of any Property or Purchased
Commercial Loan shall be treated as the sale and purchase of an asset and
(ii) the sale and purchase of any Purchased Entities to the extent that such
Purchased Entity is treated as a partnership or disregarded entity for such
income tax purposes, and all of the Interests in such Purchased Entity is
purchased by a Purchaser Party under this Agreement, shall be treated as the
sale and purchase of the assets of the Purchased Entities subject to the
applicable Liabilities, if any, of the Purchased Entities. Both the Seller
Parties and the Purchaser Parties shall file all U.S. federal, state and local
Tax Returns in a manner consistent with such treatment.

(b) To the extent an Equity Entity is treated as a partnership for U.S. federal
income tax purposes, the Seller Parties shall cooperate with the Purchaser
Parties to obtain the agreement of such Equity Entity to allocate under
Section 706 of the Code, income, gains, losses, deductions or credits
attributable to the Interest in such Equity Entity for the tax year of such
Equity Entity in which the Closing Date occurs between the Purchaser Party and
the Seller Party based on a closing of the books, and to elect to adjust the tax
basis of such Equity Entity’s properties pursuant to Section 754 of the Code, to
the extent such election is not already in effect.

(c) The Seller Parties shall prepare all Tax Returns of the Purchased Entities
and any Subsidiaries thereof for periods ending on or prior to the applicable
Closing Date (“Pre-Closing Tax Periods”). All such Tax Returns shall be prepared
consistent with the past practices of the Seller Parties unless otherwise
required by applicable law. Regarding any such Tax Returns prepared after the
Closing Date, the Seller Parties shall deliver, or cause to be delivered, to the
Purchaser Parties a draft of each such Tax Return (on a stand-alone pro forma
basis) at least forty-five (45) days before the due date for filing, including
any applicable extensions (unless the applicable due date is less than sixty
(60) days after the Closing Date, in which case the Seller Parties shall
deliver, or cause to be delivered, to the Purchaser Parties such draft Tax
Returns within a reasonable time prior to filing). The Purchaser Parties shall
have fifteen (15) days from the receipt thereof to provide the Seller Parties
with any comments or proposed adjustments to such draft Tax Returns for the
Pre-Closing Tax Periods, and any such comments or proposed adjustments shall be
considered by the Seller Parties in good faith. The Seller Parties shall timely
file, or cause to be timely filed, such Tax Returns for the Pre-Closing Tax
Periods and timely pay, or cause to be timely paid, all Taxes shown as due
thereon.

(d) The Purchaser Parties shall prepare and file all Tax Returns of the
Purchased Entities and any Subsidiaries thereof for periods including the
Closing Date but ending after the Closing Date (“Straddle Tax Periods”). All
such Tax Returns for Straddle Tax Periods shall be prepared consistent with the
past practices of the

 

-46-



--------------------------------------------------------------------------------

Seller Parties unless (i) otherwise required by applicable law, (ii) to the
extent such Seller Parties consent to a change from past practices (such consent
not to be unreasonably withheld, delayed or conditioned), or (iii) to the extent
such consistency results in a materially adverse Tax consequence for the
Purchaser Parties. The Purchaser Parties shall provide to the Seller Parties
drafts of such Tax Returns for Straddle Tax Periods no later than forty-five
(45) days prior to the applicable due date including any applicable extensions
(unless the applicable due date is less than sixty (60) days after the Closing
Date, in which case the Purchaser Parties shall provide to the Seller Parties
such draft Tax Returns within a reasonable time prior to filing). The Seller
Parties shall have fifteen (15) days from the receipt thereof to provide the
Purchaser Parties with any comments or proposed adjustments to such draft Tax
Returns for the Straddle Tax Periods, and any such comments or proposed
adjustments shall be considered by the Purchaser Parties in good faith. If the
Seller Parties have no objections to such Tax Returns for Straddle Tax Periods,
or if the Purchaser Parties agree to the changes proposed by the Seller Parties,
such draft Tax Returns shall be binding upon the Seller Parties. If the
Purchaser Parties and Seller Parties cannot resolve any disagreements with
respect to the proposed Tax Returns for Straddle Tax Periods within ten
(10) days prior to the applicable due date, the Purchaser Parties and Seller
Parties jointly shall select an independent tax expert to resolve such
differences, with the fees and costs of such tax expert to be borne fifty
percent (50%) by the Purchaser Parties and fifty percent (50%) by the Seller
Parties, and with the decision of such tax expert as to any matters in dispute
between the Purchaser Parties and the Seller Parties to be binding and
conclusive on all Parties. The Seller Parties shall pay to the Purchaser Parties
no later than three (3) days prior to the due date for filing any such Tax
Returns for Straddle Tax Periods the amount of Taxes owing with respect to the
portion of such Straddle Tax Periods as determined as if such taxable period
ended as of the Closing Date. The Seller Parties shall be entitled to all Tax
refunds of or attributable to the Purchased Entities and any Subsidiaries
thereof for Pre-Closing Tax Periods and the portion of any Straddle Tax Periods
ending on the Closing Date, unless (i) such Tax refund is attributable to the
carryback from a taxable period commencing after the Closing Date or the portion
of any Straddle Tax Periods beginning after the Closing Date of items of loss,
deduction or credit, or other Tax items, of the Purchased Entities or any
Subsidiaries thereof (or any of their respective Affiliates, including the
Purchaser Entities) or (ii) otherwise specifically provided in this Agreement.
The Purchaser Parties shall be responsible for preparing and filing all other
Tax Returns of the Purchased Entities and any Subsidiaries thereof and of the
Purchaser Parties with respect to the Purchased Entities and any Subsidiaries
thereof and their assets and income. Nothing in this Section 5.6(d) shall be
interpreted as to require the Seller Parties or Affiliates thereof to provide to
the Purchaser Parties or Affiliates thereof any consolidated or group or
combined or unitary Tax Returns in which any Purchased Entity or any Subsidiary
thereof may be a participant for periods prior to the Closing Date.

(e) The Seller Parties shall prepare all real property Tax Returns related to
the Properties or Underlying Properties for Pre-Closing Tax Periods. All real
property Tax Returns shall be prepared consistent with the past practices of the
Seller Parties unless otherwise required by applicable law. Regarding any such
Tax Returns prepared after the Closing Date, the Seller Parties shall deliver,
or cause to be delivered, to the Purchaser Parties a draft of each such Tax
Return (on a stand-alone pro forma basis) at least forty-five (45) days before
the due date for filing, including any applicable extensions (unless the
applicable due date is less than sixty (60) days after the Closing Date, in
which case the Seller Parties shall deliver, or cause to be delivered, to the
Purchaser Parties such draft Tax Returns within a reasonable time prior to
filing). The Purchaser Parties shall have fifteen (15) days from the receipt
thereof to provide the Seller Parties with any comments or proposed adjustments
to such draft real property Tax Returns for the Pre-Closing Tax Periods, and any
such comments or proposed adjustments shall be considered in good faith by the
Seller Parties. The Seller Parties shall timely file, or cause to be timely
filed, such Tax Returns for the Pre-Closing Tax Periods and timely pay, or cause
to be timely paid, all Taxes shown as due thereon. The Purchaser Parties shall
prepare and file all real property Tax Returns for the Straddle Tax Periods,
provided that the Purchaser Parties shall provide to the Seller Parties drafts
of such real property Tax Returns for the Straddle Tax Periods no later than
forty-five (45) days prior to the applicable due date including any applicable
extensions (unless the applicable due date is less than sixty (60) days after
the Closing Date, in which case the Purchaser Parties shall provide to the
Seller Parties such draft Tax Returns within a reasonable time prior to filing).
The Seller Parties shall have fifteen (15) days from the receipt thereof to
provide the Purchaser Parties with any

 

-47-



--------------------------------------------------------------------------------

comments or proposed adjustments to such draft real property Tax Returns for the
Straddle Tax Periods, and any such comments or proposed adjustments shall be
considered in good faith by the Purchaser Parties. The Seller Parties shall pay
to the Purchaser Parties no later than three (3) days prior to the due date for
filing any such real property Tax Returns for the Straddle Tax Periods the
amount of Taxes owing with respect to the portion of such Straddle Tax Periods
as determined pursuant to Section 1.4. The Seller Parties shall be entitled to
all real property Tax refunds related to the Properties for Pre-Closing Tax
Periods and the portion of any Straddle Tax Periods ending on the Closing Date,
unless (i) such Tax refund is attributable to the carryback from a taxable
period commencing after the Closing Date or the portion of any Straddle Tax
Periods beginning after the Closing Date of items of loss, deduction or credit,
or other Tax items, of the Purchased Entities or any Subsidiaries thereof (or
any of their respective Affiliates, including the Purchaser Entities), or
(ii) otherwise specifically provided in this Agreement. The Purchaser Parties
shall be responsible for preparing and filing all other real property Tax
Returns related to the Properties. Nothing in this Section 5.6(e) shall be
interpreted as to require the Seller Parties or Affiliates thereof to provide to
the Purchaser Parties or Affiliates thereof any consolidated or group or
combined or unitary Tax Returns in which any Purchased Entity or any Subsidiary
thereof may be a participant for periods prior to the Closing Date.

(f) The Purchaser Parties, on the one hand, and the Seller Parties, on the other
hand, shall cooperate fully, as and to the extent reasonably requested by the
other Party, in connection with the preparation and filing of any Tax Return,
any Tax audit, Tax claim, Tax litigation, claim for Tax refund or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such Tax Return filing, Tax audit, Tax
claim, Tax litigation or other Tax proceeding, providing powers of attorney,
assisting with the signing and filing of Tax appeals and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Parties agree to retain all
books and records with respect to Tax matters pertinent to the Purchased Entity
and its Subsidiaries relating to any Pre-Closing Tax Period until the expiration
of any applicable statute of limitations, and to abide by all record retention
agreements entered into with any Tax Authority for all periods required by such
Tax Authority.

(g) On or prior to the Closing Date, the Seller Parties shall identify for the
Purchaser Parties each Equity Entity that is classified as a partnership for
U.S. federal income tax purposes that does not have in effect on the Closing
Date a valid election under Section 754 of the Code.

(h) The Seller Parties shall cause all tax allocation agreements or tax sharing
agreements between the Seller Parties or any of its Affiliates, on the one hand,
and any Equity Entity, on the other hand, to be terminated as of the Closing
Date, and shall ensure that such agreements are of no further force or effect as
to any Equity Entity on and after the Closing Date and that there shall be no
further liabilities or obligations imposed on any Equity Entity under any such
agreements. Although the profit and loss pooling agreement between GE Real
Estate Property GmbH (GSP) and GE Real Estate GmbH (GSN), identified in Schedule
3.9(a) of the Disclosure Schedule, would be terminated at or prior to the
closing of a sale of GE Real Estate Property GmbH (GSP) to Purchaser Parties,
the settlement of the profit and loss pooling required thereunder would occur as
set forth in Schedule 5.6(h) to this Agreement.

5.7 Real Property Taxes. Notwithstanding anything to the contrary in this
Agreement, the Parties acknowledge that certain of the Seller Parties have
appealed certain real property Taxes attributable to the Transferred Properties.
Such Seller Parties shall be responsible for, and shall receive the benefit of
(less any portion thereof to which a Tenant may be entitled), any additional
real property Taxes and any Tax rebates or refunds attributable to Pre-Closing
Tax Periods and such appeals; provided that such Seller Parties shall not be
responsible for (or receive the benefit of) any such Taxes (or rebates or
refunds) to the extent the Unadjusted Purchase Price was adjusted downward (or
upward) pursuant to Article I determined after taking into consideration all
adjustments provided for therein, on account of such Taxes (or rebates or
refunds). If such Seller Parties are entitled to the benefit of any rebate or
refund pursuant to the preceding sentence, then within ten (10) days of receipt
by or on

 

-48-



--------------------------------------------------------------------------------

behalf of any Purchaser Party or Affiliate thereof of any such rebate or refund,
the Purchaser Parties shall pay to the Seller Parties an amount equal to the
portion of such rebate or refund to which the Seller Parties are so entitled
(less any portion thereof to which a Tenant may be entitled) and net of any Tax
cost imposed on any Purchaser Party as a result of receiving such refund or
rebate. A Seller Party, at its expense, shall have the right, but not the
obligation, to control and continue (but not settle or compromise, except as
expressly provided below) any such appeal or related proceedings which are
pending as of the date of this Agreement, including the employment of counsel,
and shall promptly provide to the applicable Purchaser Parties all material
information relating to such appeals or proceedings as and when such information
becomes known to a Seller Party, together with such other information as the
applicable Purchaser Parties may reasonably request; provided, however, if a
Seller Party elects not to control any such appeal or related proceeding, then
such Seller Party shall give prompt written notice to the applicable Purchaser
Parties of such election, and, thereafter, the applicable Purchaser Parties
shall have the right, but not the obligation, to control such appeal or related
proceeding and the settlement or compromise thereof. A Seller Party may not
settle or compromise any such appeal or related proceeding without prior written
consent of the applicable Purchaser Parties, which consent shall not be
unreasonably withheld.

5.8 Tax Elections.

(a) Except as set forth on Schedule 5.1(i)(E) or pursuant to an Alternative
Transaction undertaken in accordance with Section 1.5 (specifically including
any requirements for consent set forth therein), no election pursuant to
Section 338(g) of the Code (or any corresponding provision of state, local, or
foreign Tax Law) shall be made with respect to the Transactions contemplated by
this Agreement without the prior written consent of the applicable Purchaser
Parties and applicable Seller Parties. Any request by any Party to make such
election shall be given good faith consideration by the other Party. Any state
or local Transfer Taxes that arise as a result of any election under
Section 338(g) of the Code with respect to the Transactions contemplated
hereunder shall be governed by Section 5.5 hereof.

(b) Subject to the consent of the Seller Parties, which consent shall not be
unreasonably withheld, delayed or conditioned, the Purchaser Parties shall have
the right, upon timely notice, to cause the Seller Parties to make (or cause
their Affiliates to make), with an effective date prior to the Closing Date, any
entity classification election on an Internal Revenue Service Form 8832 with
respect to the Purchased Entities or Subsidiaries thereof as is permitted by
applicable law, provided that the Seller Parties shall have the right to make
(or cause their Affiliates to make) (i) without the consent of the Purchaser
Parties any elections (with an effective date prior to the Closing Date)
specifically set forth on Schedule 5.1, or (ii) any elections undertaken as part
or in connection with an Alternative Transaction undertaken in accordance with
Section 1.5 (including any requirements for consent set forth therein).

5.9 Termination of Rights to GE Names and GE Marks.

(a) The Purchaser Parties, on behalf of themselves and their Affiliates
(including, for purposes of this Section 5.9, the Equity Entities following the
Closing at which the Purchased Interests therein are sold), acknowledge and
agree that, as between the Purchaser Parties and their respective Affiliates, on
the one hand, and the Seller Parties and their respective Affiliates, on the
other hand, all right, title and interest in and to the GE Names and GE Marks
are owned exclusively by the Seller Parties and their respective Affiliates
(excluding the Equity Entities following the Closing at which the Purchased
Interests therein are sold). Except as set forth below in this Section 5.9, the
Purchaser Parties and their respective Affiliates shall have no rights in or to
any GE Names and GE Marks, and the Purchaser Parties and their respective
Affiliates shall not use any GE Names and GE Marks. Neither the Purchaser
Parties nor any of their respective Affiliates shall contest the ownership or
validity of any rights of the Seller Parties or any of their respective
Affiliates in or to any of the GE Names and GE Marks. The Purchaser Parties and
their respective Affiliates will not expressly, or by implication, do business
as or represent themselves as having any affiliation, connection or other
association with the Seller Parties or any Person that is an Affiliate of

 

-49-



--------------------------------------------------------------------------------

Seller after the Closing. Furthermore, the Purchaser Parties, on behalf of
themselves and their Affiliates, acknowledge and hereby agree that, except as
set forth below in this Section 5.9, (a) the rights of the Equity Entities to
any of the GE Names and GE Marks pursuant to the terms of any trademark
agreements between the Seller Parties and any of their respective Affiliates, on
the one hand, and the Equity Entities, on the other hand, or otherwise shall
terminate on the applicable Closing Date; and (b) on the applicable Closing
Date, the Purchaser Parties and their respective Affiliates shall cease and
discontinue all uses of the GE Names and GE Marks on any and all items and
materials of the Equity Entities.

(b) Notwithstanding the foregoing, following the applicable Closing Date, the
Purchased Entities and any of their Subsidiaries that own Underlying Properties
on which there is signage including the GE Names or GE Marks (the “Licensed
Marks”), shall be entitled to continue to use the Licensed Marks solely in
connection with such signage and shall promptly, and in any event no later than
one hundred twenty (120) days after the applicable Closing Date, replace the
signage for such Properties or otherwise remove the Licensed Marks from such
Properties.

5.10 Distributions. Nothing in this Agreement shall be deemed to prohibit or
limit in any manner, and the Seller Parties and all the Equity Entities shall be
permitted to, declare, set aside and/or pay any cash dividend or distribution in
respect of capital stock, partnership interests, limited liability company or
membership interests or other securities or equity interests, whether or not in
the ordinary course of business. Notwithstanding anything to the contrary
contained in this Agreement, certain accounts of the Equity Entities shall
continue to be subject to the Seller Parties’ and their Affiliates’ daily cash
“sweep”. Such cash “sweeps” shall be terminated prior to the Closing.

5.11 Post-Closing Access. After each Closing, each of the Parties shall, from
time to time following the applicable Closing Date for a period of three
(3) years following such Closing, upon reasonable prior notice and during normal
business hours, afford the other Parties reasonable access to the books and
records (other than any Confidential Documentation) related to the Properties,
the Purchased Commercial Loans, and the Equity Entities for any periods ending
on or before the Closing Date (and for any period ending after the Closing Date
to the extent reasonably necessary for the Parties to prepare and file their Tax
Returns in accordance with applicable law), including all accounting records and
data, for tax, accounting or other legal or compliance purposes subject in each
case to applicable law, privileged information (including attorney client
privilege) and information subject to confidentiality agreements with
third-parties. The Purchaser Parties shall, and shall cause the Equity Entities
to, maintain all books and records for the maximum time period required to
comply with all applicable federal and state audit periods. Notwithstanding any
other provision of this Agreement, (i) the Seller Parties shall be under no
obligation to provide the Purchaser Parties or the Purchased Entities any U.S.
federal, state or local income Tax Returns of any Seller Party or any Affiliate
of any Seller Party other than the Equity Entities, and (ii) the Purchaser
Parties shall be under no obligation to provide the Seller Parties any U.S.
federal, state or local Tax Returns of any Purchaser Party or any Affiliate of
any Purchaser Party other than the Equity Entities.

5.12 Mutual Release of the Other Parties.

(a) From and after the applicable Closing Date, each of Purchaser Parties, for
itself and its Affiliates and Purchaser Designees and all of their respective
successors and assigns, hereby irrevocably and absolutely waives its right to
recover from, and forever releases and discharges, and covenants not to file or
otherwise pursue any Action against, any Seller Party with respect to any and
all Actions, claims, demands, liabilities, fines, penalties, liens, judgments,
losses, injuries, damages, settlement expenses or costs of whatever kind or
nature, whether direct or indirect, known or unknown, contingent or otherwise
(including any Action brought or threatened or ordered by any Governmental
Entity), including attorneys’ and experts’ fees and expenses, and investigation
and remediation costs (collectively, “Claims”) that may arise on account of or
in any way be connected with any Purchased Interest or Equity Entities or any
portion thereof, or any Property or any portion thereof, or any Purchased
Commercial Loan including the physical, environmental and structural condition
of any

 

-50-



--------------------------------------------------------------------------------

Property, any Commercial Loan Property or any Law applicable thereto, or any
other matter arising under Environmental Laws or relating to the use, presence,
discharge or release of or exposure to Hazardous Materials, prior to the date
hereof; provided, however, the foregoing release shall not apply with respect to
any Claim by any Purchaser Party against the Seller Parties for intentional
fraud, knowingly committed, or indemnification by the Seller Parties under
Section 11.2, subject to the limitations and conditions provided in Sections
10.2, 11.1, 11.4, 11.5 and 11.6, as applicable. Each of the Purchaser Parties
expressly waives the benefits of any provision or principle of federal or state
law or regulation that may limit the scope or effect of the foregoing waiver and
release.

(b) From and after the applicable Closing Date, the Seller Parties, each for
itself and its Affiliates and all of their respective successors and assigns,
hereby irrevocably and absolutely waives its right to recover from, and forever
releases and discharges, and covenants not to file or otherwise pursue any
Action against any Purchaser Party or Purchased Entities with respect to any and
all Claims that may arise on account of or in any way be connected with any
Purchased Interest or Equity Entity or any portion thereof, or any Purchased
Commercial Loan or any or any portion thereof, including the physical,
environmental and structural condition of any Property, any Commercial Loan
Property or any Law applicable thereto, or any other matter arising under
Environmental Laws or relating to the use, presence, discharge or release of or
exposure to Hazardous Materials, whether before or after the date hereof;
provided, however, the foregoing release shall not apply with respect to any
Claim by the Seller Parties against the Guarantor under the Guarantee or against
the Purchaser Parties or the Purchased Entities for intentional fraud, knowingly
committed, or indemnification by the Purchaser Parties under Section 11.3,
subject to the limitations and conditions provided in Sections 10.2, 11.1, 11.4,
11.5 and 11.6, as applicable. The Seller Parties each expressly waives the
benefits of any provision or principle of federal or state law or regulation
that may limit the scope or effect of the foregoing waiver and release.

(c) This Section 5.12 shall survive the Closing indefinitely.

5.13 Certain State Disclosure Requirements. Each of the Purchaser Parties
acknowledges that various federal, state, provincial and local Laws may require
a seller of real property to: (a) provide a purchaser of real property a
property condition report, inspection report or similar document relating to the
characteristics of a property being sold (collectively, “Property Condition
Reports”), or (b) include certain disclosure provisions in agreements for the
sale of real property (collectively, “General Property Disclosures”), advising a
purchaser of real property of certain statutory and regulatory provisions
relating generally to the ownership, sale, management or operation of real
property in such jurisdiction or of real property characteristics generally of
which a purchaser of real property should be aware (such as certain required
disclosures relating to radon gas). Each of the Purchaser Parties is a
sophisticated purchaser of real property, will have sufficient time prior to
Closing to investigate any and all matters that would be contained in or
disclosed by Property Condition Reports or General Property Disclosures and
hereby voluntarily, knowingly and intentionally waives the receipt of any and
all Property Condition Reports and General Property Disclosures. Each of the
Purchaser Parties further releases the Seller Parties from any and all
Liabilities to the Purchaser Parties relating to the fact that any such Property
Condition Reports will not be given to the Purchaser Parties and that this
Agreement does not include any such General Property Disclosures. Nothing in
this Section 5.13 is intended to modify in any way any of the representations
and warranties of the Seller Parties set forth in Article III or the related
covenants or indemnities of the Seller Parties contained herein.

5.14 Resignations. The Seller Parties shall obtain and deliver to the Purchaser
Parties at each applicable Closing evidence reasonably satisfactory to the
Purchaser Parties of the resignation or removal, effective as of the applicable
Closing Date, of those directors, officers or managers, as applicable, of the
Equity Entities and any Subsidiaries or Joint Ventures to be Transferred to the
Purchaser Parties at such Closing (with respect to any Subsidiary or Joint
Venture directors, officers or managers appointed by any Seller Party or
Affiliate thereof) thereof (the “Seller Resignations”).

 

-51-



--------------------------------------------------------------------------------

5.15 Compliance with ROFRs and Pre-Emptive Rights. Each Seller Party shall, in
material compliance with the ROFRs, deliver any and all required ROFR notices as
soon as reasonably practicable following the date hereof, after a good faith
consultation with the Purchaser Parties with respect to the form and content of
each ROFR notice. Each Seller Party shall as soon as reasonably practicable
following the date hereof seek a waiver of any Pre-Emptive Rights that are
triggered by the Transaction.

5.16 Employment Matters. Notwithstanding anything to the contrary contained
herein, with respect to employee matters, the Parties have made the agreements
and covenants set forth in Exhibit B to this Agreement, which is hereby
incorporated into this Agreement.

5.17 Transition Services Arrangements. The Purchaser Parties and the Seller
Parties shall reasonably cooperate and negotiate in good faith to reach
agreement on the terms and conditions of a transitional services agreement (the
“Transition Services Agreement”) pursuant to which services relating to the
operation and conduct of the Properties, the Purchased Entities, and the
Purchased Commercial Loans following the applicable Closing Date which are
currently provided by the Seller Parties (or an Affiliate of the Seller Parties)
will be provided (i) by the Purchaser Parties to the Seller Parties, or (ii) by
the Seller Parties to the Purchaser Parties, for a transitional period following
the applicable Closing Date. Subject to such good faith negotiations, the
Transition Services Agreement will include IT, collection and such other
services (including without limitation transition of the servicing and boarding
of the Purchased Commercial Loans) as may be mutually agreed upon by the
Parties. Each of the Purchaser Parties hereby acknowledges that the Seller
Parties’ ability to provide certain transition services may be limited by law,
third party Contracts, or internal company privacy and security issues (e.g., IT
firewall considerations). The period for such transitional services under the
Transition Services Agreement shall be agreed upon by the Parties in negotiating
the Transition Services Agreement.

5.18 Financing Arrangements.

(a) From the date hereof until the earlier of the Closing or the earlier
termination of this Agreement, subject to the limitations set forth below, and
unless otherwise agreed by the Purchaser Parties, the Seller Parties shall
cooperate and shall instruct their applicable management personnel to cooperate
with the Purchaser Parties as reasonably requested by the Purchaser Parties in
connection with the Purchaser Parties’ arrangement of any financing to be
consummated contemporaneous with any Closing in respect of the Transactions;
provided, however, that such cooperation does not (i) unreasonably interfere
with the ongoing operation of the Properties and the Equity Entities;
(ii) include any actions that the Seller Parties (A) reasonably believe
would result in a violation of any Contract or confidentiality agreement or the
loss of any legal privilege or (B) cause any representation or warranty in this
Agreement to be breached or any conditions to the consummation of the
Transactions set forth in Article IX to fail to be satisfied; (iii) other than
in connection with the Requested Estoppels, involve approaching landlords or any
other bailees or other third parties prior to Closing to discuss landlord
waivers, leasehold mortgages, bailee waivers, estoppels or other agreements
limiting the rights of such third parties; (iv) involve consenting to the
pre-filing of UCC-1s or any other grant of Liens or other encumbrances that
result in the Seller Parties or any Affiliate of any Seller Party being
responsible to any third parties for any representations or warranties prior to
the applicable Closing Date; (v) require the giving of representations or
warranties to any third parties or the indemnification thereof; (vi) require the
delivery of any projections or pro forma financial information; or (vii) require
the delivery of any financial statements that have not been previously prepared
by the Seller Entities (it being acknowledged and agreed that the Seller
Entities shall not be required to incur any liability in connection with the
delivery of any such financial statements). Such cooperation will include
Commercially Reasonable Efforts to (1) furnish the Purchaser Parties and their
financing sources with financial and other pertinent information regarding the
Equity Entities, the Properties and the Purchased Commercial Loans, (2) make
appropriate officers available for participation in meetings and due diligence
sessions, (3) reasonably cooperate in the marketing efforts of the Purchaser
Parties and their financing sources for any financing to be raised by the
Purchaser Parties to complete the Transactions, and (4) attempt to obtain
estoppels, comfort letters, subordination,

 

-52-



--------------------------------------------------------------------------------

attornment and non-disturbance agreements and certifications from ground
lessors, tenants, lenders, managers, franchisors, counterparties to reciprocal
easement agreements, condominium boards (or similar governing body) or any other
third parties to the extent requested by the Purchaser Parties and in form and
substance reasonably satisfactory to any potential lender (collectively, the
“Requested Estoppels”; provided, however, that notwithstanding anything herein
to the contrary, neither Seller nor any Seller Person shall be required to
deliver or cause the delivery of any legal opinions or accountants’ cold comfort
letters or reliance letters. Each of the Purchaser Parties agrees that the
effectiveness of any documents executed by or on behalf of Purchased Entity in
connection with the financing shall be subject to, and not effective until, the
consummation of the applicable Closing. As a condition to the Seller Parties’
obligations pursuant to this Section 5.18, the Purchaser Parties shall promptly,
upon request by the Seller Parties, reimburse the Seller Parties for all
reasonable out-of-pocket costs and expenses (excluding attorney’s fees and
expenses and disbursements) incurred by the Seller Parties, the Purchased
Entities or any Affiliate thereof in connection with the cooperation
contemplated by this Section 5.18. and shall reimburse, defend, indemnify and
hold harmless any Seller Indemnified Party from, against and in respect of any
and all Losses resulting from, or that exist or arise due to or in connection
with the arrangement of the Financing and any information used in connection
therewith.

(b) For the avoidance of doubt, the obligation of the Purchaser Parties to
consummate the Transactions, subject to the satisfaction of the applicable
conditions set forth in Article IX hereof, shall not be subject to any
(i) financing, or (ii) subject to the terms of this Agreement, any due diligence
or other contingency.

5.19 Purchaser Party Designee. If a Purchaser Party designates a Purchaser Party
Designee to acquire any Purchased Interests, Purchased Commercial Loan, or
Property, Purchaser Party Designee shall provide to the Seller Parties
(a) customary “know your client” diligence on such Purchaser Party Designee
information to enable the Seller Parties to successfully complete such diligence
excluding any name of any limited partner or equivalent investor in any
Purchaser Party Designee and relating thereto, and (b) prompt notice of any
inaccuracies in its representations and warranties set forth in Article IV of
this Agreement.

5.20 Existing Loans. At or prior to the applicable Closing, (i) the Purchaser
Parties shall cooperate with the Seller Parties in connection with the efforts
of the Seller Parties to cause each lender with respect to any Existing Loan
that will continue to encumber any Property or the equity interests in an Equity
Entity either (x) owned, directly or indirectly, Equity Entity being acquired,
directly or indirectly, by the Purchaser Parties at such Closing or (y) being
transferred to the Purchaser Parties at such Closing to release the Seller
Parties and each of their applicable Affiliates from any Liability in respect of
obligations first arising after the applicable Closing Date pursuant to any
recourse obligations, guarantees, indemnification agreements, letters of credit
posted by a Seller Party as security or other similar obligations (each, a
“Existing Loan Release”), or (ii) in the absence of such release described in
clause (i), from and after the applicable Closing and until such time as the
applicable Existing Loan encumbering any Property (or the directly or indirect
equity interests in the entity owning such Property) has been refinanced or
repaid in full, or the applicable lender with respect thereto has otherwise
agreed in writing to release the Seller Parties and each of their applicable
Affiliates from any further Liability arising under such Existing Loan in
respect of obligations first arising on or after the applicable Closing Date
pursuant to any recourse obligations, guarantees, indemnification agreements,
letters of credit by a Seller Party posted as security or other similar
obligations, an Affiliate of the Purchaser Parties reasonably acceptable to the
Seller Parties shall, if applicable, indemnify the Seller Parties and each of
their respective Affiliates in respect of any such further Liabilities that have
not been so released (collectively, the “Existing Loan Indemnification
Obligations”). In connection with obtaining any Required Third Party Consent
from a lender under an Existing Loan, in no event will the Purchaser Parties,
for themselves or any of their Affiliates, be required to repay any portion of
the outstanding principal balance of the Existing Loan, (ii) fund any additional
reserves except to the extent specifically required pursuant to the terms of the
Existing Loan Documents, (iii) provide any guaranty or indemnity with respect to
an Existing Loan other than the replacement of the most recent existing
guarantees and indemnities by the Seller Parties in substantially the same form
as the most recent existing guarantees and indemnities and only with respect of
obligations first arising on or after the

 

-53-



--------------------------------------------------------------------------------

applicable Closing Date, and (iv) otherwise amend the Existing Loans to increase
the obligations or reduce the rights of the borrower and the guarantors
thereunder. From the date hereof until the applicable Closing, without the
consent of the Purchaser Parties (which consent may be granted or withheld in
the Purchaser Parties sole discretion) make any voluntary prepayment of any
Existing Loan.

5.21 Seller Financing. At each Closing in which Purchased Commercial Loans
secured by properties in Mexico or Australia are closed, the Seller Parties
shall provide or cause an Affiliate to provide, first priority financing to the
Purchaser Parties acquiring such Purchased Commercial Loans on the terms set
forth on the term sheet attached as Schedule 4 to this Agreement, subject to the
negotiation and execution and delivery of definitive loan documents (the “Seller
Financing Agreements”). The Seller Parties and the Purchaser Parties agree to
use their good faith, commercially reasonable efforts to negotiate definitive
documents by the applicable Closing Date on the terms and conditions set forth
on Schedule 4.

5.22 Works Councils/Employee Representative Bodies. Each of the Purchaser
Parties hereby agrees to (a) cooperate with the Affiliates of the Seller Parties
in any applicable non-U.S. jurisdictions with respect to the information
consultation process that such Affiliates of the Seller Parties are required to
initiate and complete with their works councils, employee representative bodies
or directly with their employees in such jurisdictions, and (b) grant such
Affiliate of the Seller Parties all reasonable access and information as may be
requested by such Affiliates of the Seller Parties in order to carry out this
process and the related obligations of such Affiliates of the Seller Parties.

5.23 Commercial Loan Backlog. From and after the date hereof, from time to time,
the Seller Parties may deliver to the Purchasers a list of Commercial Loan
Backlog and such other information and documentation (including copies of the
applicable Loan Documents and loan files) as reasonably requested by the
Purchaser Parties in respect of the Commercial Loan Backlog. In the event the
Seller Parties elect to fund any Commercial Loan Backlog after March 31, 2015
but prior to an applicable Closing (a “Backlog Asset”), the Purchaser Parties
shall have the right, but not the obligation, to acquire such Backlog Asset in
accordance with the terms of this Agreement. To the extent the Purchaser Parties
elect to acquire such Backlog Assets (a “Designated Backlog Asset”), such
Designated Backlog Asset shall be Transferred at the next subsequent Closing in
accordance with and subject to the terms and conditions of this Agreement;
provided that the Purchase Price payable with respect to each such Designated
Backlog Asset shall be as mutually agreed upon by the Purchaser Parties and the
Seller Parties. Upon the consummation of any Closing subsequent to the Initial
Closing at which any such Designated Backlog Assets are Transferred, this
Agreement shall be deemed amended, without any further action on the part of any
Party, and each such transferred Designated Backlog Asset shall constitute a
Purchased Commercial Loan for all purposes hereunder.

5.24 Loan Transfers.

(a) Each of the Seller Parties and each of the Purchaser Parties hereby
acknowledge and agree, in furtherance and not in limitation of any other
provision of this Agreement (including Section 12.17 hereof) and at any time
(whether before or after any Closing Date), that such Parties shall cooperate
and use their Commercially Reasonable Efforts to take any and all actions that
are necessary and sufficient in accordance with applicable Laws to Transfer the
Purchased Commercial Loans and any related Commercial Loan Note, Commercial Loan
Mortgage, Commercial Loan Security Instruments or Commercial Loan-Related Asset
from Seller Parties to Purchaser at the Closing Date applicable to such
Purchased Commercial Loan, including, if the “security,” “administrative” and/or
“facility” agent (as any such term may be used or defined in a Purchased
Commercial Loan and/or any related Commercial Loan Note, Commercial Loan
Mortgage, Commercial Loan Security Instruments or Commercial Loan-Related Asset)
is a Seller Party or an Affiliate thereof, to replace such party with a Person
designated by the Purchaser Parties in its sole and absolute discretion (other
than Seller Parties or any of their Affiliates). Except as expressly provided in
this Agreement, the costs, fees and expenses (including any applicable Taxes)
related to the Transfers contemplated by this Section 5.24(a) shall be the sole
responsibility of the Seller Parties.

 

-54-



--------------------------------------------------------------------------------

(b) In the event a non-U.S. Purchased Commercial Loan is not capable of being
directly Transferred to the applicable Purchaser Party pursuant to the terms and
conditions of this Agreement as a result of the failure to obtain any Required
Third Party Consent with respect to such Purchased Commercial Loan or any other
condition to Transfer not having been satisfied either on or before the
Applicable Initial Closing Date or by the Outside Closing Date, then the
Transfer of such Purchased Commercial Loan to the Purchaser Parties shall (to
the extent not prohibited by the terms of the Commercial Loan Note and related
documents with respect to such Purchased Commercial Loan) be consummated by the
execution by in respect of any non-US Purchased Commercial Loan, the execution
by the applicable Parties of a sub-participation or similar arrangement;
provided that the proposed course of action will in all cases be subject to
(i) applicable Laws, (ii) the terms and conditions of this Agreement, and
(iii) the prior written approval of the Purchaser Parties, which may be granted
or withheld in the Purchaser Parties’ sole and absolute discretion; provided,
however, that notwithstanding Section 5.24(b)(iii), the prior written approval
of the Purchaser Parties shall not be required in connection with any Transfer
(A) to a Blackstone Affiliate Purchaser Party of any Deferred Commercial Loan
that is a UK Purchased Commercial Loan and (B) the Purchased Commercial Loans
set forth of Schedule 5.26(b) so long as the terms and condition and form of the
applicable documents are reasonably satisfactory to the Purchaser Parties and
the Seller Parties obligations thereunder are guaranteed by a creditworthy
entity as reasonably approved by the Purchaser Parties.

5.25 Excluded Asset Benefits. From and after any applicable Closing, in the
event that any Purchaser Party, Purchaser Party Designee, Purchased Entity or
Affiliate of the foregoing receives any Excluded Asset Benefit, then such Person
shall promptly pay or assign such Excluded Asset Benefits to the Seller Parties
or a designee thereof.

5.26 Certain Prohibited Transfers. If the Transfer of a Purchased Commercial
Loan pursuant to this Agreement would result in a violation by the Purchaser
Party of the Bank Secrecy Act, the USA Patriot Act or any similar anti-money
laundering Laws, then such Purchaser Party shall not be obligated under this
Agreement to purchase such Purchased Commercial Loan and such Purchased
Commercial Loan shall become an Excluded Asset hereunder.

5.27 Bulk Sales. No Seller Party shall be required to furnish evidence that all
or any part of the Transactions are in compliance with the provisions of the
Bulk Sales Act (Ontario) and/or another Canadian bulk sales Laws; provided
however that each Seller Party hereby covenants and agrees to indemnify and save
harmless the Purchaser Parties from and against any and all Losses suffered or
incurred by the Purchaser Parties as a result of or arising from the failure of
any Seller Party to comply with the requirements of Bulk Sales Act (Ontario)
and/or another Canadian bulk sales Laws in respect of all or any part of the
Transactions.

5.28 Certain Insurance Matters.

(a) From and after the applicable Closing Date, the Properties, the Purchased
Commercial Loans and the Purchased Entities shall cease to be insured by, have
access or availability to, be entitled to make claims on, be entitled to claim
benefits from or seek coverage under any of the Seller Parties’ or any of their
applicable Affiliates’ insurance policies or any of their self-insured programs,
other than (i) insurance policies or self-insurance programs procured directly
for the Properties, the Purchased Commercial Loans or by and in the name of the
Purchased Entities (“Available Insurance Policies”), and (ii) with respect to
any claim, act, omission, event, circumstance, occurrence or loss that occurred
or existed prior to the applicable Closing Date (“Triggering Event”).

 

-55-



--------------------------------------------------------------------------------

(b) At the time of a Triggering Event:

(i) the Purchaser Parties or the Purchased Entities shall notify the Seller
Parties’ Corporate Insurance departments of all such claims and/or efforts to
seek benefits or coverage and shall cooperate with the Seller Parties’ or any of
their applicable Affiliates’ in pursuing all such claims, provided that the
Purchaser Parties and the Purchased Entities shall be solely responsible for
notifying any and all insurance companies of such claims and complying with all
policy conditions for such claims. In addition, the Purchaser Parties and the
Purchased Entities shall pursue or cause to be pursued any rights of recovery
against third parties with respect to Triggering Events and shall cooperate with
the Seller Parties’ and their applicable Affiliates’ with respect to pursuit of
such rights. The order of priority of any such recoveries shall inure first to
the Seller Parties to reimburse any and all costs incurred by the Seller Parties
directly or indirectly as a result of such claims or losses and then to the
Available Insurance Policies;

(ii) the Seller Parties and their applicable Affiliates shall have the right but
not the duty to monitor and/or associate with coverage claims or requests for
benefits asserted by the Purchaser Parties or Purchased Entities under the
Available Insurance Policies, including the coverage positions and arguments
asserted therein, provided that the Purchaser Parties and the Purchased Entities
(w) shall notify the Seller Parties in advance of such coverage claims,
(y) shall not, without the written consent of the Seller Parties, erode, settle,
release, commute or otherwise resolve disputes with respect to Available
Insurance Policies nor amend, modify or waive any rights under any such
insurance policies and programs, and (z) shall not assign the Available
Insurance Policies or any rights or claims under the Available Insurance
Policies; and

(iii) For avoidance of doubt, Available Insurance Policies shall not include any
of the Seller Parties’ claims-made or occurrence-reported liability policies,
the Seller Parties’ data privacy & network security, transit, and construction
all risk insurance policies, and/or the Seller Parties’ nor any of their
Affiliates’ aviation liability policies.

(c) Notwithstanding anything contained herein, the Seller Parties and their
Affiliates shall retain exclusive right to control all of its insurance policies
and programs, including the Available Insurance Policies, and the benefits and
amounts payable thereunder, including the right to exhaust, settle, release,
commute, buy-back or otherwise resolve disputes with respect to any of its
insurance policies and programs and to waive any rights under any such insurance
policies and programs, notwithstanding whether any such policies or programs
apply to any Liabilities and/or claims any of the Purchaser Parties or any of
Purchased Entities has made or could make in the future, including coverage
claims with respect to Triggering Events, provided further that (i) the
Purchaser Parties and Purchased Entities shall cooperate with the Seller Parties
and their respective Affiliates and share such information as is reasonably
necessary in order to permit the Seller Parties and their respective Affiliates
to manage and conduct its insurance matters as the Seller Parties and their
respective Affiliates deem appropriate, and (ii) each of the Purchaser Parties
and Purchased Entities hereby gives consent for the Seller Parties and its
Affiliates to inform any affected insurer of the provisions of this Section 5.28
and to provide such insurer with a copy hereof.

(d) Nothing in the agreement is intended to waive or abrogate in any way the
Seller Parties or their Affiliates own rights to insurance coverage for any
liability, whether relating to the Properties, the Purchased Commercial Loans,
the Purchased Entities or otherwise.

5.29 Local Transfer Agreements.

(a) As soon as practicable after the date of this Agreement and to the extent
required by any applicable non-U.S. Law in order to properly effect the Transfer
of any Purchased Interests, Transferred Properties or Purchased Commercial
Loans, the Parties shall execute any applicable local transfer agreements with
respect to

 

-56-



--------------------------------------------------------------------------------

the applicable non-U.S. Purchased Interests, Transferred Properties or Purchased
Commercial Loans in front of an appropriate notary and shall cooperate to take
such other actions and file such agreements or other documents as may be
necessary or desirable under applicable Law in order to effect the Transfer of
all non-U.S. Purchased Interests, Transferred Properties or Purchased Commercial
Loans in accordance with the terms and conditions of this Agreement.

(b) In addition, the Purchaser Parties and the Seller Parties will use their
Commercially Reasonable Efforts to agree to customary transfer documentation to
convey title, as required, to the Properties and Purchased Interests, as
applicable, in each of the European jurisdictions in which a Transfer pursuant
to this Agreement shall take place (“European Transfer Documents”). The Parties
acknowledge that in each of the Czech Republic, France, Germany, Italy, Poland,
Slovakia and Spain, the Transfer of the Transferred Properties and Purchased
Interests is subject to the approval and/or involvement of a notary and in each
of Belgium, Bulgaria and Switzerland the Transfer of the Transferred Properties
is subject to the approval of a notary, and the Parties agree in each case
(i) to include in the European Transfer Documents any provisions required or
reasonably requested by such notary or is customary for such Transfer, and
(ii) to provide to each such notary the documentation in such Party’s possession
reasonably required by such notary to effect the relevant Transfer.

(c) The Purchaser Parties and the Seller Parties shall use their Commercially
Reasonable Efforts to agree to customary transfer documentation to convey title
to the Purchased Commercial Loans and all related Commercial Loan-Related Assets
in each of the European jurisdictions in which a Transfer of a Purchased
Commercial Loan pursuant to this Agreement (“European Loan Transfer Documents”).
The European Loan Transfer Documents shall be consistent with the terms and
conditions set forth in the applicable Purchased Commercial Loans, any
applicable notarial requirements and with applicable Laws, and shall include any
documentation required to replace any of the Seller Parties as agent under such
Purchased Commercial Loan. Where the term and conditions set forth in the
applicable Purchased Commercial Loans allows for different forms or means by
which the Transfer may be affected, the Purchaser Parties and the Seller Parties
shall reasonably cooperate to determine which form and mean shall apply,
consistent with applicable Laws.

5.30 Certain Credit Support Arrangements. At or prior to the applicable Closing,
(i) the Purchaser Parties and the Seller Parties shall cooperate to cause the
applicable Affiliate of Seller to be released (each, a “Credit Support Release”)
at or prior to such Closing from the applicable guaranty, credit support or
similar undertaking entered into by such Affiliates of Seller (each, a “Credit
Support Arrangement”) relating to the Purchased Interests or Properties
Transferred to the Purchaser Parties at such applicable Closing, or (ii) in the
absence of such release described in clause (i), from and after the applicable
Closing related to the applicable Purchased Interests or Property to which the
Credit Support Arrangement relating to Hotel Agreements, Franchise Agreements
and/or any ongoing construction arrangements for a Property described in
Schedule 5.1(h) relates and until such time as the beneficiary of the applicable
Credit Support Arrangement has agreed in writing to release the Seller Parties
and each of their applicable Affiliates from any further Liability arising under
such Credit Support Arrangements in respect of obligations first arising on or
after the applicable Closing Date, an Affiliate of the Purchaser Parties
reasonably acceptable to the Seller Parties shall, if applicable, indemnify the
Seller Parties and each of their respective Affiliates in respect of any such
further Liabilities that have not been so released (collectively, the “Credit
Support Indemnification Obligations”). For purposes of clarity, nothing set
forth in this Section 5.30 shall in any way limit the obligations of the
Purchaser Parties pursuant to Article XI hereof.

5.31 Certain Loan Documentation. The Seller Parties shall deliver to the
Purchaser Parties (a) payment histories for each Purchased Commercial Loan that
is serviced by GEMSA Loan Services, L.P. or CBRE Loans Servicing Limited and/or
affiliates of CBRE Loans Servicing Limited, as applicable, for a period from the
date that is the later of the closing of such Purchased Commercial Loan or two
(2) years prior to the date hereof, and (b) an organization chart as of June
2015 with headcount and job functions with respect the Seller Parties’
operations in Canada, the United Kingdom and France.

 

-57-



--------------------------------------------------------------------------------

ARTICLE VI

OPTION ASSETS

6.1 Option Assets. Subject to the terms and conditions of this Agreement, Seller
shall be entitled, at any time within one hundred twenty (120) days after the
date hereof (such period, the “Option Period”), to cause all (but not less than
all) of the Option Purchased Interests, Option Purchased Entities, Option
Underlying Properties and/or Option Properties (as set forth on Schedule 3
hereto) to constitute Purchased Interests, Purchased Entities, Underlying
Properties and/or Transferred Properties for all purposes of this Agreement,
including the right to cause the Purchaser Parties to acquire all of the
applicable Seller Party’s right, title and interest in such Option Purchased
Interests, Option Purchased Entities, Option Underlying Properties and/or Option
Properties, in accordance with the terms and conditions of this Agreement (the
“Option”). The Parties shall cooperate in good faith to allocate the applicable
purchase price with respect to the Option Assets located in Germany within
thirty (30) days after the date hereof.

6.2 Exercise of Option. The Option may be exercised at any time during the
Option Period by delivery of a written notice by the Seller Parties to the
Purchaser Representative (each, an “Exercise Notice”), stating that the Option
is exercised with respect to the Option Assets. If timely exercised, the Option
Asset shall be included in the first Closing to occur sixty (60) days or more
after receipt of the Exercise Notice, unless the Purchaser Parties elect to
include the Option Assets in an earlier Closing.

6.3 Option Unadjusted Asset Purchase Price Amounts. Upon the exercise of the
Option by the Seller Parties with respect to all Option Assets, and assuming all
conditions to the applicable Closing set forth in this Agreement have been
satisfied, the Purchaser Parties shall, in exchange for the applicable Option
Assets, pay to the applicable Seller Party on the applicable Closing Date an
amount equal to the Unadjusted Asset Purchase Price Amount with respect to the
Option Assets (as set forth on Schedule 3 hereto), in accordance with
Section 1.2, subject to the applicable adjustments thereto and applicable
Proration Items relating thereto in accordance with Sections 1.2, 1.3, and 1.4,
as applicable.

6.4 Effect of Option Exercise. Upon the exercise of the Option by Seller with
respect to the Option Assets, any Option Purchased Interests, Option Purchased
Entities, Option Underlying Properties and/or Option Properties shall constitute
Purchased Interests, Purchased Entities, Underlying Properties and Properties,
respectively, hereunder, and this Agreement will be deemed amended, without any
further action on the part of any Party, with respect to the Option Assets as
follows:

(i) the definitions of Transferred Properties, Underlying Properties, Purchased
Interests and Purchased Entities will include the Option Assets;

(ii) all applicable covenants, representations and warranties shall be deemed to
be made with respect to the applicable Option Assets with respect to which an
Exercise Notice has been delivered as of the date hereof and as of the Initial
Equity Closing Date (which covenants, representations and warranties shall, for
the avoidance of doubt, be deemed to have been made and effective as of such
dates as if the Option Assets were considered Transferred Properties, Underlying
Properties, Purchased Interests and Purchased Entities); and

(iii) the Unadjusted Asset Purchase Price Amount for purposes of this Agreement,
including Section 1.2(a) and Section 1.2(b), will be increased by the Option
Unadjusted Asset Purchase Price Amounts for the Option Assets.

6.5 Kick-Out Rights. The Seller Parties acknowledge that the Seller Parties
shall have the same obligations, and the Purchaser Parties shall have the same
rights, with respect to the Option Equity Assets pursuant

 

-58-



--------------------------------------------------------------------------------

to Section 2.4 as it does for the Equity Assets, and in the event the Purchaser
Parties exercise rights with respect to an Option Equity Asset under Section 2.4
which results in such Option Asset becoming an Excluded Asset, such removed
Option Asset shall not be included as an Option Equity Asset for purposes of
this Section 6.1.

ARTICLE VII

DEFERRED ASSETS AND ROFR AND PRE-EMPTIVE RIGHTS

7.1 Deferred Assets. For the purposes of this Agreement the term “Deferred
Assets” shall mean any Purchased Interest, Transferred Property or Purchased
Commercial Loan that is expressly deemed to be a “Deferred Asset” pursuant to
this Agreement, including Section 7.1 hereof.

(a)

(i) In the event that (A) any Required Third Party Consent and/or any applicable
consent or approval of any Governmental Entity, including any required waiver of
a Pre-Emptive Right or ROFR, has not been received or waived (including
satisfaction of the condition set forth in Section 9.2(a)(i)) prior to any
applicable Closing (with respect to each applicable Deferred Asset, the receipt
of such consent or waiver being referred to herein as the “Deferral Consent
Condition”), and (B) the Parties have not otherwise agreed to the Transfer of
any of such Purchased Interests, Transferred Properties, Underlying Properties,
Purchased Commercial Loans and/or Underlying Commercial Loans to the Purchaser
Parties at the Initial Closing or the applicable Deferred Closing, then, the
applicable Purchased Interests, Transferred Properties and/or Purchased
Commercial Loans shall be considered Deferred Assets.

(ii) The Purchaser Parties hereby covenant to order (or cause to be ordered) and
use diligent efforts to pursue the receipt of an institutional bank ordered
appraisal for each property that secures a Purchased Commercial Loan which shall
be FIRREA and USPAP compliant (each, a “FIRREA Appraisal”), provided that it
shall not be a condition to any of the obligations of the Purchaser Parties
under this Agreement that any of the foregoing appraisals indicate a minimum
value with respect to the Commercial Loan Properties. Receipt of a FIRREA
Appraisal for a Purchased Commercial Loan shall be a condition precedent to the
Purchaser Parties’ obligations to acquire such Purchased Commercial Loan on the
applicable Closing Date, other than the final Closing Date prior to the Outside
Debt Date. Each Purchased Commercial Loan with respect to which the Purchaser
Parties do not have a FIRREA Appraisal shall be deemed a “Deferred Asset” until
to the earlier to occur of (A) the date on which the Deferral Condition set
forth in this Section 7.2(a)(ii) is satisfied, and (B) the Outside Debt Date.

(b) (i) The Seller Parties shall notify the Purchaser Parties in writing on the
date that is five (5) Business Days prior to the Applicable Initial Closing Date
and any applicable Deferred Closing (each, a “Closing Notice Date”) of whether
such Seller Parties have received the applicable Required Third Party Consent or
consent of a Governmental Entity that is required to satisfy the Deferral
Consent Condition in order to Transfer any Purchased Interests, Transferred
Properties, and/or Purchased Commercial Loans hereunder. In the event the Seller
Parties have not received a Required Third Party Consent on or prior to the
Closing Notice Date, but such Required Third Party Consent is received prior to
the Closing Date to which the Closing Notice Date relates, Purchaser shall have
the option, but will not be required to, close the Transfer of the applicable
Purchased Interest, Transferred Properties or Purchased Commercial Loan on such
Closing Date. If the Purchaser Parties do not elect to close the Transfer on
such Closing Date, subject to the terms and conditions of this Agreement, the
Closing with respect to such Purchased Interest, Transferred Property or
Purchased Commercial Loan shall be deferred to the next occurring Closing Date.

 

-59-



--------------------------------------------------------------------------------

(ii) The Purchaser Parties shall notify the Seller Parties on the applicable
Closing Notice Date of whether the Purchaser Parties have received FIRREA
Appraisals for the Purchased Commercial Loans that have not yet been the subject
of a Closing. In the event the Purchaser Parties have not received the FIRREA
Appraisal for any Purchased Commercial Loans on or prior to the Closing Notice
Date, but such FIREEA Appraisal is received prior to the Closing Date to which
the Closing Notice Date relates, the Purchaser Parties (following receipt of
prior written consent of the Seller Representative, which may be withheld in the
Seller Representative’s sole and absolute discretion) shall have the option, but
will not be required, to close the Transfer of the applicable Purchased
Commercial Loans on such Closing Date. If the Purchaser Parties do not elect to
close the Transfer on such Closing Date, subject to the terms and conditions of
this Agreement including Section 7.1(a)(ii), the Closing with respect to such
Purchased Commercial Loan shall be deferred until the next Closing Date.

7.2 Effect of Deferring the Transfer of the Deferred Interests.

(a) If any Purchased Interest, Transferred Property or Commercial Loan is a
Deferred Asset under this Agreement and the Deferral Condition has not been
satisfied, then the following provisions shall apply:

(i) for purposes of the applicable Closing for which the Deferral Condition has
not been met, the Transferred Properties, Purchased Interests and Purchased
Commercial Loans that are to be Transferred at such Closing shall not include
the Deferred Assets and the obligations of Purchaser and Seller with respect to
such Closing shall not apply to the Deferred Assets;

(ii) the Seller Parties will not remake any representation or warranty with
respect to the Deferred Assets as of the applicable Closing Date for which the
Deferral Condition has not been met;

(iii) at the Initial Closing, the Unadjusted Purchase Price will be reduced by
the Unadjusted Asset Purchase Price Amount with respect to the affected Deferred
Assets;

(iv) at any applicable Deferred Closing, the aggregate Unadjusted Asset Purchase
Price Amount will not be payable at such Deferred Closing with respect to the
affected Deferred Assets; and

(v) the Seller Parties will not have any obligations to Transfer to the
Purchaser Parties, and the Purchaser shall have no obligation to acquire from
the Seller, any Purchased Interests, Transferred Properties, or Purchased
Commercial Loans that relate to a Deferred Asset.

(b) Once the Deferral Condition has been satisfied with respect to any Deferred
Asset, such Deferred Asset shall be Transferred to the Purchaser Parties in
accordance with the terms and conditions set forth in this Agreement at the
(i) the Initial Closing if the Deferral Condition is satisfied prior to the
Closing Notice Date relating to the Applicable Initial Closing Date or as
otherwise agreed by the Purchaser Parties, or (ii) a Deferred Closing if
Deferral Condition is satisfied prior to the Closing Notice Date occurring with
respect to the next applicable Deferred Closing Date or as otherwise agreed by
the Purchaser Parties pursuant to Section 9.5 hereof.

(c)

(i) In the event that a Deferral Consent Condition relating to an Operating
Partner has not been satisfied on or before May 31, 2015, the Parties shall have
a ten (10) day period to discuss the strategy for exercising Exit Rights that
may be available to the Seller Parties under the applicable Venture Agreement
(the “Buy-Sell Discussion Period”).

 

-60-



--------------------------------------------------------------------------------

(ii) If the Parties have not agreed to an alternate strategy prior to the end of
the Buy-Sell Discussion Period and the Venture Agreement permits the exercise of
a “buy-sell” right by the applicable Seller Party in such circumstances, then
the Seller Parties shall be entitled to exercise the “buy-sell” rights under the
applicable Venture Agreement for the Operating Partner’s equity interests in the
Joint Venture (the “Venture Buy-Sell”) at the BS/S Value. The “BS/S Value” shall
mean the aggregate amount of the Unadjusted Asset Purchase Price Amounts for the
Underlying Properties owned, directly or indirectly, by the Joint Venture and
included in the Transaction. Seller will exercise the Exit Right established
pursuant to this Section 7.2(c) (the “Buy-Sell”) pursuant to a written notice to
the Operating Partner in a form reasonably agreed by the Parties using a gross
value attributed to the applicable Underlying Properties then owned directly or
indirectly by the Joint Venture (a “Buy/Sell Sale Price”) equal to such BS/S
Value or such greater price designated in writing by Purchaser Parties and
reasonably approved by Seller Parties. Prior to the exercise by the Seller
Parties of the Buy-Sell, the Purchaser Parties shall confirm that all of the
conditions to the sale by Seller Parties to the Purchaser Parties of the
Underlying Property or Underlying Properties owned by the applicable Joint
Venture have been satisfied to the extent that they can be satisfied as of such
date, other than the delivery of documents to effect such sale at the applicable
Deferred Closing.

(iii) In the event the Buy-Sell is exercised and the Seller Parties acquire the
Underlying Property or 100% of the interests in the applicable Joint Venture,
such Underlying Property shall be deemed to be a “Transferred Property” and
there shall be no Transfer of the related Purchased Interest at the applicable
Closing Date. In the event the Buy-Sell is exercised and the Operating Partner
elects to acquire the Purchased Interests or interests in any Subsidiary of the
Joint Venture, the Purchased Interests and Purchased Vehicle shall be removed
from Schedule 1 and the Purchaser Parties shall be entitled to receive 100% of
the proceeds of such sale received by Seller Parties from a sale to the
Operating Partner or a third party of Seller Parties’ interests or Underlying
Property and resulting from the Buy/Sell Sale Price being used in lieu of the
BS/S Value.

7.3 ROFR and Pre-Emptive Right Assets.

(a) The Parties acknowledge that certain third parties have ROFRs, and certain
Governmental Entities have Pre-Emptive Rights. Additionally, the Parties
acknowledge that the Seller Parties and GE Partner have certain Exit Rights with
respect to certain Joint Ventures which may be triggered by third parties prior
to the applicable Closing Date for the certain Equity Assets. In the event a
third party is entitled to and does exercises an Exit Right, the Seller Parties
shall promptly provide the Purchaser Parties with a copy of such notice and any
related documentation provided by the applicable third party.

(b) In the event an Operating Partner triggers a Seller Exit Right, then the
Purchaser Parties shall have the right to elect, no later than three
(3) Business Days prior to the date upon which a response is due under that
Seller Exit Right to (i) instruct the Seller Parties to acquire the applicable
equity interests or Transferred Properties included in the notice, or (ii) to
sell or authorize the sale of such equity interests or Transferred Properties,
as applicable, and the Purchaser Parties shall have the right to approve of the
related response notice and any documentation to be provided to the applicable
third party with respect thereto. In the event the Purchaser Parties elect to
have the Seller Parties acquire the applicable equity interests or Properties,
Schedule 1 reflecting the Purchased Interests and Properties shall be adjusted
to reflect such acquired interests at the price to be paid by the Seller Parties
for such interests, the Underlying Property shall become a Transferred Property
and there shall be no Transfer of the Purchased Interests at the applicable
Closing. In the event the Purchaser Parties elect to have the Seller Parties
sell or authorize the sale of such equity interests or Properties, then (i) the
applicable Purchased Interests or Transferred Properties shall be removed from
Schedule 1, (ii) the Unadjusted Purchase Price shall be reduced by the
applicable Unadjusted Asset Purchase Price Amount, and (iii) the Purchaser
Parties shall be entitled to receive 100% of the proceeds of such sale received
by Seller in excess of the purchase price for such Purchased

 

-61-



--------------------------------------------------------------------------------

Interests or Properties (or any indirect interest of the applicable Seller Party
in the Equity Entity that is subject to the Exit Right) in excess of the
Unadjusted Asset Purchase Price Amount for such Purchased Interest, with such
proceeds credited to the applicable Purchaser Party at the next succeeding
Closing (provided that the Purchaser Parties shall not be entitled to elect to
have the Seller Parties sell any such equity interests or Properties if the
price offered by such third party upon exercise of the Exit Rights is less than
the purchase price that would be payable by a Purchaser Party with respect to
such Purchased Interests or Properties under this Agreement (as determined in
accordance with Section 1.2 of this Agreement and the applicable adjustments
under Section 1.4 hereof)), and (iii) at any time following such election by the
Purchaser Parties to have the Seller Parties sell or authorize the sale of such
equity interests or Properties, in no event shall any such Purchased Interests
or Properties with respect to which such election has been exercised constitute
Specified Equity Assets or be deemed to have Material Title Exceptions hereunder
(and the Purchaser Parties shall not be entitled to deliver an Objection Notice
or Exclusion Notice with respect to such Purchased Interests or Properties).

(c) In the event that (i) a third party is entitled to and actually exercises
any ROFR or Pre-Emptive right or the Seller Parties accept a Seller Exit Right
in accordance with the terms of this Section 7.3, and (ii) such third party
acquires the applicable Purchased Interests, Properties or Underlying Properties
(such assets, the “ROFR Assets”) in connection therewith, then this Agreement
will be deemed amended, without any further action on the part of any Party,
with respect to the such Purchased Interests, Properties or Underlying
Properties as follows:

(i) the definitions of Properties and Purchased Interests will not include any
such ROFR Assets, except to the extent that any provision that is stated to
survive the termination of this Agreement would be applicable to a Property or a
Purchased Interest, as applicable, and with respect to this Section 7.3 to the
extent necessary to implement this Section 7.3;

(ii) the definition of Purchased Entities will not include any Purchased
Entities that solely hold ROFR Assets, except to the extent that any provision
is stated to survive the termination of this Agreement would be applicable to a
Purchased Entity, and with respect to this Section 7.3 to the extent necessary
to implement this Section 7.3;

(iii) the Seller Parties will not have any obligations with respect to the ROFR
Assets, nor will any covenant, representation or warranty be deemed made with
respect to the ROFR Assets except to the extent that any such covenant,
representation or warranty was made as of the date of this Agreement, is
contained in this Section 7.3 or is stated to survive the termination of this
Agreement, and the Purchaser Parties will not have any rights or obligations
under this Agreement with respect to the ROFR Assets;

(iv) at the Initial Closing, the Unadjusted Asset Purchase Price Amount with
respect to the affected ROFR Assets will not be payable at the Initial Closing;

(v) at any applicable Deferred Closing, the Unadjusted Asset Purchase Price
Amount will not be payable at such Deferred Closing with respect to the affected
ROFR Assets; and

(vi) the Seller Parties will not have any obligations to Transfer to the
Purchaser Parties any ROFR Assets.

 

-62-



--------------------------------------------------------------------------------

ARTICLE VIII

CASUALTY AND CONDEMNATION

8.1 In General. If, prior to the Closing Date, a Property suffers damage by fire
or other casualty (a “Casualty”) or if a Seller Entity receives notice or a
Seller Entity obtains Knowledge of a condemnation or threatened condemnation of
a Property (a “Condemnation”), the Seller Parties shall promptly notify the
Purchaser Parties of that event and provide the Purchaser Parties with details
of the extent of the Casualty or Condemnation. The Purchaser Parties shall be
bound to purchase the Transferred Property or the Purchased Interests relating
to the Underlying Property, in each case, for the Unadjusted Purchase Price
(after taking into account the price adjustments set forth in Section 8.2 or
Section 1.2(b)) as required by the terms hereof without regard to the occurrence
or effect of any such Casualty or Condemnation.

8.2 Insurance and Condemnation Proceeds. With respect to any Casualty or
Condemnation affecting a Property after the date of this Agreement, the Seller
Parties will allow the Purchaser Parties to participate in the negotiations
regarding the settlement of any such claim for insurance and condemnation
proceeds in excess of an amount equal to five percent (5%) of the Unadjusted
Asset Purchase Price Amount for the applicable Property and will not settle or
compromise any such claims related to the damage, destruction or condemnation
under the relevant insurance policies or against a Governmental Entity effecting
the Condemnation without the Purchaser Parties’ consent, which consent may be
granted or withheld in the Purchaser Parties’ sole discretion. The Seller
Parties will provide to the Purchaser Parties copies of any material
correspondence relating to any such claims and will advise the Purchaser Parties
of all material developments concerning such claims. The applicable Seller Party
will give the applicable Purchaser Party an assignment of such Seller Party’s
right to receive insurance or condemnation proceeds if any portion of the
insurance or condemnation proceeds are not collected before the Closing and
shall provide a credit to the Purchaser Parties at the applicable Closing in an
amount equal to the sum of (i) any insurance or condemnation proceeds received
by the Seller Parties or their Affiliates prior to the Closing less any
reasonable costs actually incurred by the Seller Parties or their Affiliates to
repair or restore the Property, and (ii) the amount of any deductible payable by
the Seller Entities in connection with casualty insurance. The Seller Parties
will cooperate with the Purchaser Parties to effect the assignment of the right
to receive insurance or condemnation proceeds to the Purchaser Parties and will
execute and deliver all such instruments as are reasonably necessary to complete
such assignment. This obligation will survive the Closing. The proceeds of any
rent interruption insurance received by the landlord under the applicable lease
in respect of any Casualty will be apportioned between the applicable Seller
Party and the Purchaser Parties as if same were Fixed Rent in accordance with
Section 1.4(b)(i).

8.3 Restoration Plans. The Seller Parties will obtain the Purchaser Parties’
approval, which will not be unreasonably withheld, delayed or conditioned,
concerning any restoration, repair or re-construction plans for any Property
affected by a Casualty or Condemnation, the cost of which (as reasonably
estimated by the applicable Seller Party) will exceed $2,500,000. The applicable
Seller Party shall conduct all such restoration, repair and reconstruction
substantially in accordance with such restoration, repair and reconstruction
plans approved by the Purchaser Parties and in accordance with applicable Law.
Notwithstanding the foregoing, the Seller Parties will be permitted to incur or
enter into an agreement to incur any amount reasonably necessary to effect
emergency or necessary repairs related to preservation of the Properties or
health and safety matters or which are required by the terms of any Lease or
other agreement to which any Seller Party or Purchased Entity is a party.

ARTICLE IX

CLOSING

9.1 Initial Closing. Unless this Agreement shall have been terminated pursuant
to Article X and subject to the satisfaction or waiver of all of the applicable
conditions contained in Sections 9.2, 9.3, and 9.4 (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
fulfillment or waiver of

 

-63-



--------------------------------------------------------------------------------

those conditions) and subject to the provisions set forth in Section 9.5, the
initial closing of the Transactions with respect to the Purchased Commercial
Loans (the “Initial Debt Closing”) and the initial closing of the Transactions
with respect to the Equity Assets (the “Initial Equity Closing”, and together
with the Initial Debt Closing, the “Initial Closings” and, as the context may
require, each an “Applicable Initial Closing” and the Transactions that close at
the Initial Closings, the “Initial Transactions”) will each take place at the
New York City office of Hogan Lovells US LLP, unless another time, date or place
is agreed by the Seller Parties and the Purchaser Parties, as follows:

(a) The Initial Debt Closing shall occur on May 20, 2015 (the “Initial Debt
Closing Date”); so long as the Purchaser Parties shall have the notified the
Seller Parties of applicable Purchased Commercial Loans to be Transferred at
such Initial Debt Closing no later than ten (10) Business Days prior to such
Initial Debt Closing Date; provided that the Wells Designee shall have the
right, by written notice to the Seller Parties delivered no later than May 10,
2015, to elect to defer the Initial Debt Closing with respect to Purchased
Commercial Loans to be purchased by the Wells Designees to June 18, 2015 (the
“Wells Initial Closing Date”). If the Wells Designee elects to defer to the
Initial Debt Closing Date with respect to the Purchased Commercial Loans to be
purchased by it, then (a) the Initial Debt Closing for the purchase by the Wells
Designees of such Purchased Commercial Loans shall be June 18, 2015 and all
references in this Agreement to Initial Closing, Initial Debt Closing, Initial
Debt Closing Date and Applicable Initial Closing Date, including, without
limitation, all references in Article X, shall be deemed to include the Initial
Debt Closing, the Initial Debt Closing Date and the Applicable Initial Closing
Date of both the Purchaser Parties and the Wells Designee, and (b) the Outside
Debt Date for the purchase of Commercial Property Loans by the Wells Designees
shall be October 1, 2015 (the “Wells Designee Outside Date”) and all references
in this Agreement to the Outside Debt Date shall be deemed to include both the
Outside Debt Date for the Purchaser Parties and the Wells Designee Outside Date.

(b) The Initial Equity Closing shall occur on July 15, 2015 (the “Initial Equity
Closing Date”). For purposes of this Agreement the “Applicable Initial Closing
Date” shall mean the Initial Equity Closing Date, the Wells Initial Closing Date
or the Initial Debt Closing Date as the context requires.

In the event that the Applicable Initial Closing shall not have occurred as of
the Applicable Initial Closing Date and the only conditions to the obligations
of the Parties to effect the Transactions that have not been satisfied as of
such date are the conditions set forth in Section 9.2(b), then the Seller
Parties, on the one hand, or the Purchaser Parties, on the other hand, shall be
entitled, by notice to the other no later than 11:59 p.m. (Eastern Time) on the
Applicable Initial Closing Date, to extend the Applicable Initial Closing Date
by an additional number of days not to exceed thirty (30) days, in each
instance. The Applicable Initial Closing Date may be extended pursuant to the
immediately preceding sentence up to the Outside Debt Date or the Outside Equity
Date, as applicable.

9.2 Conditions to each Party’s Obligation to effect the Transactions. The
respective obligations of each Party to effect the Transactions will be subject
to the satisfaction or waiver by the Purchaser Parties and the Seller Parties on
or prior to the applicable Closing Date, as applicable, of the following
conditions:

(a) Governmental and Regulatory Approvals.

(i) With respect to any applicable Antitrust Laws, either (a) (x) with respect
to the HSR Act, any applicable waiting period under the HSR Act with respect to
Transactions shall have expired or been terminated, and (y) with respect to any
other Antitrust Laws, any clearance shall have been granted or any applicable
waiting period shall have expired or been terminated under other Antitrust Laws
in jurisdictions where filings are made or to be made with respect to the
Transactions as a whole pursuant to Sections 5.2(a) and 5.2(b) without action by
any Governmental Entity to prevent consummation of the Transactions, or (b) any
action commenced by any Governmental Entity under Antitrust Laws in relation to
the Transactions as a whole shall have been resolved in a manner that permits
the consummation of the applicable Closing; provided, however, that if the
condition specified in

 

-64-



--------------------------------------------------------------------------------

this Section 9.2(a)(i) is not satisfied with respect to any specific Purchased
Commercial Loan or Equity Asset as of the applicable Closing, such Equity Asset
or Purchased Commercial Loan shall be designated a Deferred Asset, as provided
in Article VII hereof and the applicable Closing shall proceed; and

(ii) With respect to any other required consents, approvals and actions of,
filings with, and notices to, any Governmental Entity that are required to be
made with respect to any Purchased Commercial Loan or Equity Assets to be
Transferred at the applicable Closing shall have been obtained or made and
remain in full force and effect; provided, however, that if the condition
specified in this Section 9.2(a)(ii) is not satisfied with respect to any
specific Purchased Commercial Loans or Equity Assets as of the applicable
Closing, such Equity Assets or Purchased Commercial Loans shall be designated as
Deferred Assets as provided in Article VII hereof and the applicable Closing
shall proceed.

(b) No Injunction or Restraint. No Law or preliminary or permanent injunction,
order or decree issued by any court or other Governmental Entity of competent
jurisdiction shall be in effect, or any proceeding brought by any Governmental
Entity before a court of competent jurisdiction seeking any such injunction,
order or decree be pending (collectively, “Restraints”), in each case with the
effect of, prohibiting or materially restricting the consummation of all of the
Transactions taken as a whole; provided, however, that if the conditions
specified in this Section 9.2(b) are not satisfied with respect to any specific
Purchased Commercial Loan or Equity Asset as of the applicable Closing, such
Equity Asset or Purchased Commercial Loan shall be designated as a Deferred
Asset as provided in Article VII hereof and the applicable Closing shall
proceed.

(c) Closing Deliverables. Each Party shall have delivered to the other Party the
applicable deliverables set forth on Schedule 9.2(c).

9.3 Conditions to Obligations of the Seller Parties to the Initial Closing. The
obligations of the Seller Parties to effect the Initial Transactions will be
further subject to satisfaction on or prior to the Applicable Initial Closing
Date of each of the following conditions precedent, any of which may be waived
exclusively by the Seller Parties:

(a) Representations and Warranties of the Purchaser Parties. The representations
and warranties of the Purchaser Parties set forth in this Agreement shall be
true and correct in all respects as of the date of this Agreement and as of the
applicable Closing Dates as though made on and as of such dates (except to the
extent that such representations and warranties are expressly limited by their
terms to another date, in which case such representations and warranties shall
be true and correct in all respects as of such other date), except where the
failure of such representations and warranties to be true and correct would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect, determined for purposes of this Section 9.3(a) without
regard to any qualifications and exceptions contained in such representations
and warranties relating to materiality or Purchaser Material Adverse Effect. As
used in this Agreement, a “Purchaser Material Adverse Effect” means any fact,
circumstance, event, occurrence, change or effect that has materially adversely
affected, or that would reasonably be expected to materially adversely affect,
the ability of the Purchaser Parties to timely perform their obligations under
this Agreement or to consummate the Transactions.

(b) Performance of Covenants of Purchaser Parties. The Purchaser Parties shall
have performed in all material respects the material covenants required to be
performed by them under this Agreement on or prior to such applicable Closing
Date.

(c) Intentionally Omitted.

(d) Seller Financing. Solely with respect to the Closing of the purchase of any
Purchased Commercial Loans originated in Mexico and Australia (the “Seller
Financed Assets”), the Purchaser Parties shall

 

-65-



--------------------------------------------------------------------------------

have (i) delivered to the Seller Parties an executed counterpart of the Seller
Financing Agreements applicable to the Seller Financed Assets; and (ii) shall
have performed in all material respects all obligations required to be performed
under the Seller Financing Arrangements on or prior to the applicable Closing
Date.

9.4 Conditions to Obligations of Purchaser Parties to the Initial Closing. The
obligations of the Purchaser Parties to effect the Transactions will be further
subject to satisfaction on or prior to the Applicable Initial Closing Date of
each of the following conditions precedent, any of which may be waived
exclusively by the Purchaser Parties:

(a) Representations and Warranties of the Seller Parties. The representations
and warranties of the Seller Parties set forth in this Agreement shall be true
and correct in all respects (i) as of the date of this Agreement, and
(ii) (x) with respect to any representations or warranties relating to the
Transfer of any Purchased Commercial Loans or with respect to the
representations and warranties under Section 3.18, Section 3.20 or Section 3.22,
as of the applicable Closing Date, (y) with respect to any representations and
warranties relating to the Equity Assets, as of the applicable Closing Date
(except to the extent that the failure of any such representations and
warranties to be true and correct results from any actions, inactions,
circumstances or events outside the control of the Seller Parties), and (z) with
respect to all other representations and warranties, as of the applicable
Closing Date, in each case as though made on and as of such dates (except to the
extent that such representations and warranties are expressly limited by their
terms to another date, in which case such representations and warranties shall
be true and correct in all respects as of the such other date), except where the
failure of such representations and warranties of the Seller Parties to be true
and correct would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, determined for purposes of this
Section 9.4(a) without regard to any qualifications and exceptions contained in
such representations and warranties relating to materiality or a Material
Adverse Effect (other than the representations in Section 3.4(e) and clause
(ii) of Section 3.6).

(b) Performance of Covenants of the Seller Parties. The Seller Parties, as
applicable, shall have performed in all material respects the material covenants
required to be performed by them under this Agreement on or prior to applicable
Closing Date.

(c) Absence of Material Adverse Effect. Since the date of this Agreement, no
event, circumstance or change shall have occurred that, individually or in the
aggregate with one or more other events, circumstances or changes, has had or
would be reasonably expected to have, a Material Adverse Effect. As used in this
Agreement, a “Material Adverse Effect” means any fact, circumstance, event,
occurrence, change or effect that is materially adverse to (x) the ability of
the Seller Parties to timely perform their obligations under this Agreement or
to consummate the Transactions, taken as a whole, or (y) the Purchased Entities,
the Purchased Interests, the Properties, the Purchased Commercial Loans, the
Commercial Loan Properties, taken as a whole, provided, however, that no facts,
circumstances, events, occurrences, changes or effects proximately caused by any
of the following shall be deemed in itself to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (i) the negotiation, execution,
announcement, performance, pendency or consummation of this Agreement or the
Transactions; (ii) any adverse change that results from general legal, tax,
regulatory, political or business conditions which affect the real estate
industry in the geographic regions where the Properties or the Commercial Loan
Properties are located (except to the extent such adverse fact, circumstance,
event, occurrence, change or effect affects the Properties, the Commercial Loan
Properties, the Purchased Interests or the Purchased Commercial Loans, taken as
a whole, in a disproportionate manner as compared to other Persons in such
industry); (iii) compliance with the terms of, or the taking of any action
required by, this Agreement; (iv) changes in the United States of America, any
country in which the Properties or Commercial Loan Properties are located or
global economies (except to the extent such adverse fact, circumstance, event,
occurrence, change or effect affects the Purchased Entities, the Properties, the
Commercial Loan Properties, the Purchased Interests or the Purchased Commercial
Loans, taken as a whole, in a disproportionate manner as compared to similar
assets); or (v) acts of God or other calamities, national or

 

-66-



--------------------------------------------------------------------------------

international political or social conditions, including the commencement,
continuation or escalation of a war, armed hostilities or acts of terrorism
directly or indirectly involving or affecting the United States of America or
any other country in which the Properties or Purchased Commercial Properties are
located.

(d) Seller Financing. Solely with respect to the Closing of the purchase of any
Seller Financed Assets, so long as the Purchaser Parties shall have and
delivered the Seller Financing Agreements related to the applicable Seller
Financed Assets and shall have performed in all material respects all of their
obligations required to be performed at or prior to the Closing Date with
respect thereto, the Seller Parties shall have (i) delivered to the Purchaser
Parties an executed counterpart of the Seller Financing Agreements applicable to
the Seller Financed Assets, and (ii) shall have funded the applicable funding
amounts for each of such Seller Financed Assets pursuant to the terms and
conditions of the Seller Financing Agreements.

(e) Intercreditor Agreement. To the extent any Seller Party or any Affiliate
thereof (other than an Equity Entity) holds any portion of a Commercial Loan or
any other loan secured directly or indirectly by a Commercial Loan Property
(including through any participating vehicle sponsored by a Seller Party or its
Affiliates) and such portion held by the Seller Parties and/or its Affiliates
that is not being conveyed to a Purchaser Party as a Purchased Commercial Loan
at such Closing, such Seller Party and/or Affiliate thereof shall have entered
into an intercreditor or co-lender agreement with respect to any such Purchased
Commercial Loan on capital market standards and otherwise reasonably
satisfactory to the Purchaser Parties.

9.5 Deferred Closing. In the event that any Equity Assets and/or Purchased
Commercial Loans are deemed Deferred Assets pursuant to the terms of this
Agreement, including Section 7.1 hereof, as of the Applicable Initial Closing
Date, then the applicable closing (each, a “Deferred Closing”) of the purchase
(each, a “Deferred Transaction”) of each of the Deferred Assets, shall be
postponed until a date following the Applicable Initial Closing Date that is the
later of (a) the date that is the last Thursday of the applicable calendar month
(or in the case of a Deferred Closing occurring in November 2015, the last
Tuesday of such calendar month) in which the Purchaser Parties are notified in
writing by the Seller Parties that the Deferral Consent Condition with respect
to the applicable Deferred Asset has been satisfied or waived, and (b) the date
mutually agreed upon by the Parties with respect to the applicable Deferred
Closing (each such date on which a Deferred Closing actually occurs, the
“Deferred Closing Date”), at the New York City office of Hogan Lovells US LLP,
unless another time, date or place is mutually agreed by the Seller Parties and
the Purchaser Parties.

9.6 Conditions to Obligations of the Seller Parties to the Deferred Closing. The
obligations of the Seller Parties to effect each Deferred Transaction, if any,
will be further subject to the satisfaction on or prior to the Deferred Closing
Date of the satisfaction or waiver of the applicable Deferral Consent Condition
referred to in Section 7.1(a) with respect to the applicable Deferred Asset to
be Transferred (in addition to the conditions set forth in Sections 9.2,
Section 9.3(a) (to the extent applicable to such Deferred Closing),
Section 9.3(b) and, if applicable, Section 9.3(d), to the extent relating to any
Deferred Assets to be Transferred as such Deferred Closing), any of which may be
waived exclusively by the Seller Parties.

9.7 Conditions to Obligations of the Purchaser Parties to the Deferred Closing.
The obligations of the Purchaser Parties to effect each Deferred Transaction, if
any, will be further subject to the satisfaction on or prior to the Deferred
Closing Date of the satisfaction or waiver of the applicable Deferral Consent
Condition referred to in Section 7.1(a) with respect to the applicable Deferred
Asset to be Transferred (in addition to the conditions set forth in Sections
9.2, Section 9.4(a) (to the extent applicable to such Deferred Closing) and
Section 9.4(b) and, if applicable, Section 9.4(d) and Section 9.4(e), to the
extent relating to any Deferred Assets to be Transferred at such Deferred
Closing) any of which may be waived exclusively by the Purchaser Parties. If, in
connection with any Deferred Closing, the Seller Parties shall provide written
notice to the Purchaser Parties specifying that a representation or warranty of
the Seller Parties with respect to an applicable Equity Asset or an applicable
Purchased Commercial Loan is inaccurate, the Seller Parties may elect not to
Transfer such Equity Asset or such

 

-67-



--------------------------------------------------------------------------------

Purchased Commercial Loan and such Purchased Commercial Loan shall constitute an
Excluded Asset hereunder, unless the Purchaser Parties irrevocably waive their
rights to seek indemnification with respect such inaccuracy and any Losses
related thereto.

9.8 Non-United States Properties and Purchased Interests. The Initial Closing
and any Deferred Closing to the extent relating to Properties or Underlying
Properties located outside of the United States, shall include such other
deliveries to effect such Closing as may be required by the Laws of the
jurisdiction in which such Property is located; it being understood that in some
jurisdictions an instrument of transfer may not be recorded immediately
following the applicable Closing.

ARTICLE X

TERMINATION; DEFAULT AND REMEDIES

10.1 Termination. This Agreement may be terminated at any time prior to the
occurrence of both the Initial Debt Closing and the Initial Equity Closing
(provided that, the Parties acknowledge and agree that if only the Initial Debt
Closing or the Initial Equity Closing has previously been consummated at the
time of any termination pursuant to this Section 10.1, then this Agreement shall
only be terminated with respect to the remaining Purchased Interests,
Transferred Properties and/or Purchased Commercial Loans that have not yet been
Transferred to the Purchaser Parties as of the applicable date of termination):

(a) by mutual written consent signed by or on behalf of a duly authorized
officer of each of the Purchaser Representative (on behalf of the Purchaser
Parties) and the Seller Representative (on behalf of the Seller Parties) at any
time prior to the consummation of both Initial Closings;

(b) by the Purchaser Representative (on behalf of the Purchaser Parties), on the
one hand, or the Seller Representative (on behalf of the Seller Parties), one
the other hand, if any Restraint having the effects set forth in Section 9.2(b)
shall be in effect and shall have become final and non-appealable; provided that
neither the Purchaser Representative nor the Seller Representative shall be
entitled to terminate this Agreement pursuant to this Section 10.1(b) unless
such Party and its Affiliates shall have used its Commercially Reasonable
Efforts to prevent entry of and to remove such Restraint; and provided further
that the right to terminate this Agreement under this Section 10.1(b) shall not
be available to (i) the Purchaser Representative, if the material failure by any
Purchaser Party to fulfill its obligations under this Agreement shall have been
a principal cause of, or resulted in, the imposition of such Restraint, or
(ii) the Seller Representative, if the material failure by any Seller Party to
fulfill its obligations under this Agreement shall have been a principal cause
of, or resulted in, the imposition of such Restraint;

(c) by either the Purchaser Representative (on behalf of the Purchaser Parties),
on the one hand, or the Seller Representative (on behalf of the Seller Parties),
on the other hand, (x) with respect to the Purchased Commercial Loans if the
Initial Debt Closing shall not have occurred on or prior to September 1, 2015
(the “Outside Debt Date”), and (y) with respect to the Equity Assets if the
Initial Equity Closing shall not have occurred on or prior to December 31, 2015
(the “Outside Equity Date”); provided, however, that the right to terminate this
Agreement under this Section 10.1(c) shall not be available to (i) the Purchaser
Representative, if the material failure of the Purchaser Parties to fulfill any
of their obligations under this Agreement has been the cause of, or resulted in,
the failure of such Initial Closing to occur on or prior to such date, or
(ii) the Seller Representative, if the material failure of the Seller Parties to
fulfill any of their obligations under this Agreement has been the cause of, or
resulted in, the failure of such Initial Closing to occur on or prior to such
date;

(d) by the Seller Representative (on behalf of the Seller Parties), if, upon
satisfaction of the conditions set forth in Sections 9.2 and 9.4 (other than
those conditions that by their nature are to be satisfied at the applicable
Initial Closing), the Purchaser Parties fail to pay the applicable portion of
the Estimated Initial Purchase

 

-68-



--------------------------------------------------------------------------------

Price, or (ii) the Purchaser Parties failure to perform any of their other
obligations required to be performed on the Applicable Initial Closing Date in
any material respect and (A) such failure to perform is not reasonably capable
of being cured, or (B) such failure to perform is reasonably capable of being
cured, but shall not have been cured within twenty (20) days after the Seller
Parties’ written notice to the Purchaser Parties; provided that the right to
terminate pursuant to this Section 10.1(d) shall not be available if the Seller
Parties shall have breached in any material respect their respective obligations
under this Agreement so as to cause the conditions set forth in Sections 9.2,
9.4(a), 9.4(b), 9.4(d) or 9.4(e) not to be satisfied; or

(e) by the Purchaser Representative (on behalf of the Purchaser Parties), if,
upon satisfaction of the conditions set forth in Sections 9.2 and 9.3 (other
than those conditions that by their nature are to be satisfied at the applicable
Initial Closing), a breach of any representation or a failure to perform any
material covenant or agreement on the part of the Seller Parties set forth in
this Agreement shall have occurred that would cause the conditions set forth in
Sections 9.2, 9.4(a), 9.4(b), 9.4(d) or 9.4(e) to be unable to be satisfied by
the applicable Closing Date and (i) such breach or failure to perform is not
reasonably capable of being cured, or (ii) such breach or failure to perform is
reasonably capable of being cured, but shall not have been cured within twenty
(20) days after the Purchaser Parties’ written notice to Seller; provided,
however, that the right to terminate this Agreement pursuant to this
Section 10.1(e) shall not be available if the Purchaser Parties shall have
breached in any material respect their respective obligations under this
Agreement so as to cause any of the conditions set forth in Sections 9.2,
9.3(a), 9.3(b), or 9.3(d) not to be satisfied.

The Party desiring to terminate this Agreement pursuant to this Section 10.1
shall give written notice of such termination to the other Parties.

10.2 Effect of Termination. Except as set forth in Section 10.3, in the event of
termination of this Agreement by either the Seller Parties or the Purchaser
Parties as provided in Section 10.1, and subject to the first sentence of
Section 10.1, this Agreement will forthwith become void and have no further
effect, without any liability or obligation on the part of the Purchaser Parties
or the Seller Parties, neither party shall have any further rights or
obligations hereunder (other than Sections 2.2, 5.4 and 10.3, this Section 10.2
and Article XII, which provisions shall survive such termination along with any
other provisions of this Agreement which by their terms expressly survive such
termination).

10.3 Defaults and Remedies.

(a) Notwithstanding anything to the contrary contained in this Agreement, if
this Agreement is terminated by the Purchaser Representative in accordance with
Section 10.1(e) or Section 10.4(e) following the delivery by the Purchaser
Parties of notice to the Seller Parties, on or after the date that the
applicable Closing should have occurred pursuant to Article IX, to the effect
that all conditions set forth in Section 9.2 and Section 9.3 (in the case of an
Initial Closing) or Section 9.2 and Section 9.6 (in the case of a Deferred
Closing) have been satisfied (or waived by the Seller Parties), other than those
conditions that by their nature are to be satisfied at Closing, and that the
Purchaser Parties are prepared to consummate the applicable Closing and the
Seller Parties fail to consummate the applicable Closing on or before the third
(3rd) Business Day after the delivery of such notice, then the Seller Parties
shall be fully liable for any and all Losses incurred or suffered by the
Purchaser Parties as a result of the Seller Parties’ default. In lieu of
terminating this Agreement in accordance with Section 10.1(e) or
Section 10.4(e), the Purchaser Parties may sue for specific performance of the
Seller Parties’ obligations under this Agreement.

(b) Notwithstanding anything to the contrary contained in this Agreement, if
this Agreement is terminated by the Seller Representative in accordance with
Section 10.1(d) or Section 10.4(d), following the delivery by the Seller Parties
of notice to the Purchaser Parties, on or after the date that the applicable
Closing should have occurred pursuant to Article IX, to the effect that all
conditions set forth in Section 9.2 and Section 9.4

 

-69-



--------------------------------------------------------------------------------

(in the case of an Initial Closing) or Section 9.2 and Section 9.7 (in the case
of a Deferred Closing) have been satisfied (or waived by the Purchaser Parties),
other than those conditions that by their nature are to be satisfied at Closing,
and that the Seller Parties are prepared to consummate the applicable Closing
and the Purchaser Parties fail to consummate the applicable Closing on or before
the third (3rd) Business Day after the delivery of such notice, then in such
event, upon written demand from the Seller Parties, the Purchaser Parties shall
pay or cause to be paid to the Seller Parties as promptly as reasonably
practicable (and, in any event, within three Business Days following such
demand), the Termination Fee.

10.4 Termination with respect to Deferred Closings. The obligations of the
Seller Parties and the Purchaser Parties with respect to any Deferred Closing
that has not yet occurred may be terminated:

(a) by mutual written consent signed by or on behalf of a duly authorized
officer of each the Purchaser Representative (on behalf of the Purchaser
Parties) and the Seller Representative (on behalf of the Seller Parties) at any
time prior to the applicable Deferred Closing;

(b) by the Purchaser Representative (on behalf of the Purchaser Parties), on the
one hand, or the Seller Representative (on behalf of the Seller Parties), on the
other hand, if any Restraint having the effects set forth in Section 9.2(b)
shall be in effect and shall have become final and non-appealable; provided that
neither the Purchaser Representative nor the Seller Representative shall be
entitled to terminate this Agreement pursuant to this Section 10.4(b) unless
such Party and its Affiliates shall have used its Commercially Reasonable
Efforts to prevent entry of and to remove such Restraint; and provided further
that the right to terminate this Agreement under this Section 10.4(b) shall not
be available to (i) the Purchaser Representative, if the material failure by any
Purchaser Party to fulfill its obligations under this Agreement shall have been
a principal cause of, or resulted in, the imposition of such Restraint, or
(ii) the Seller Representative, if the material failure by any Seller Party to
fulfill its obligations under this Agreement shall have been a principal cause
of, or resulted in, the imposition of such Restraint;

(c) by the Purchaser Representative (on behalf of the Purchaser Parties), on the
one hand, or the Seller Representative (on behalf of the Seller Parties), on the
other hand, if (x) with respect to any Purchased Commercial Loan, the applicable
Deferred Closing shall not have occurred on or prior to the Outside Debt Date,
and (y) with respect to any Equity Asset, the applicable Deferred Closing shall
not have occurred on or prior to December 31, 2015 (or, in the case of Equity
Assets in France, if the Seller Parties believe in good faith that the
consultation with the Works Councils or Employee Representative Bodies in France
may not be concluded until after December 31, 2015, then the date that is thirty
(30) days following the conclusion of such consultations, but in no event later
than March 31, 2016); provided, however, that the right to terminate this
Agreement under this Section 10.4(c) shall not be available to (i) the Purchaser
Representative, if the material failure of the Purchaser Parties to fulfill any
of their obligations under this Agreement has been the cause of, or resulted in,
the failure of any Deferred Closing to occur on or prior to such date, or
(ii) the Seller Representative, if the material failure of the Seller Parties to
fulfill any of their obligations under this Agreement has been the cause of, or
resulted in, the failure of any Deferred Closing to occur on or prior to such
date;

(d) by the Seller Representative (on behalf of the Seller Parties), if, upon
satisfaction of the conditions set forth in Sections 9.6 (other than those
conditions that by their nature are to be satisfied at the applicable Deferred
Closing), the Purchaser Parties fail to pay the applicable portion of the
Estimated Initial Purchase Price or the Purchaser Parties fail to perform the
other obligations required to be performed on the applicable Deferred Closing
Date in any material respect and (A) such failure to perform is not reasonably
capable of being cured, or (B) such failure to perform is reasonably capable of
being cured, but shall not have been cured within twenty (20) days after the
Seller Parties’ written notice to the Purchaser Parties; provided that the right
to terminate pursuant to this Section 10.4(d) shall not be available if the
Seller Parties shall have breached in any material respect their respective
obligations under this Agreement so as to cause the conditions set forth in
Sections 9.2, 9.4(a), 9.4(b), 9.4(d) or 9.4(e) not to be satisfied; or

(e) by the Purchaser Representative (on behalf of the Purchaser Parties), if,
upon satisfaction of the conditions set forth in Sections 9.7 (other than those
conditions that by their nature are to be satisfied at the applicable Deferred
Closing), a breach of any representation or a failure to perform any covenant or
agreement on the part of the Seller Parties set forth in this Agreement shall
have occurred that would cause the conditions set forth in Sections 9.2, 9.4(a),
9.4(b), 9.4(d) or 9.4(e) to be unable to be satisfied by the applicable Deferred
Closing Date and (i) such breach or failure to perform is not reasonably capable
of being cured, or (ii) such breach or failure to perform is reasonably capable
of being cured, but shall not have been cured within twenty (20) days after the
Purchaser Parties’ written notice to Seller; provided, however, that the right
to terminate this Agreement pursuant to this Section 10.4(e) shall not be
available if the Purchaser Parties shall have breached in any material respect
their respective obligations under this Agreement so as to cause any of the
conditions set forth in Sections 9.2, 9.3(a), 9.3(b), or 9.3(d) not to be
satisfied.

 

-70-



--------------------------------------------------------------------------------

The Party desiring to terminate this Agreement with respect to the applicable
Deferred Asset pursuant to this Section 10.4 shall give written notice of such
termination to the other Parties. Notwithstanding anything to the contrary
contained in this Section 10.4, the Parties acknowledge and agree that at the
time of any termination pursuant to this Section 10.4, then this Agreement shall
only be terminated with respect to the remaining Deferred Assets that have not
yet been Transferred to the Purchaser Parties as of the applicable date of
termination.

10.5 Termination Fee.

(a) The payment of the Termination Fee due in accordance with Section 10.3 shall
be made by wire transfer of immediately available funds to an account designated
by the Seller Parties. In the event the Purchaser Parties fail to pay the
Termination Fee when due in accordance with Section 10.3, if the Seller Parties
commence an action to enforce its rights under Section 10.3 and prevail in such
action, then the Purchaser Parties shall pay on demand all reasonable and
documented third-party costs and out-of-pocket expenses (including reasonable
fees and expenses of counsel) actually incurred by the Seller Parties in respect
of such action (collectively, “Enforcement Costs”) and interest at a rate equal
to five and one-quarter percent (5.25%) per annum on the amount of the unpaid
Termination Fee from the date that such Termination Fee was due through the
actual date of payment in full of the Termination Fee to the Seller Parties (the
“Termination Fee Interest”). The Parties recognize that it would be extremely
difficult to ascertain the extent of actual damages caused by the Purchaser
Parties’ breach or default, and that receipt of the payment of such liquidated
damages amount by the Seller Parties represents a fair an approximation of such
actual damages as the Parties can now determine.

(b) Notwithstanding anything to the contrary in this Agreement, the maximum
aggregate liability of the Purchaser Parties in respect of any losses, damages,
costs or expenses of the Seller Parties relating to the failure of a Closing to
occur as a result of a breach of this Agreement by the Purchaser Parties shall
be limited to an amount equal to (i) the amount of the Termination Fee, plus
(ii) all Enforcement Costs plus (iii) all Termination Fee Interest
(collectively, the “Liability Limitation”), and in no event shall the Seller
Parties or any of its Affiliates seek any amount in excess of the Liability
Limitation in connection with any such breach in respect of any other document
or theory of law or equity or in respect of any oral representations made or
alleged to be made in connection herewith or therewith, whether at law or in
equity, in contract, tort or otherwise. Recourse against the Guarantor under the
Guarantee shall be the sole and exclusive remedy of the Seller Parties and their
Affiliates against the Guarantor and any of the other Affiliates of the
Purchaser Parties in connection with any termination of this Agreement pursuant
to this Article X or in respect of any other document or theory of law or equity
or in respect of any oral representations made or alleged to be made in
connection herewith or therewith, whether at law or in equity, in contract, in
tort or otherwise.

 

-71-



--------------------------------------------------------------------------------

ARTICLE XI

SURVIVAL; INDEMNIFICATION

11.1 Survival of Representations and Warranties. The rights of the Parties to
indemnification under this Agreement with respect to the representations and
warranties made hereunder shall survive each Closing for a period of twelve
(12) months; provided, however that the rights of the Parties to indemnification
under this Agreement with respect to the representations and warranties in
Sections 3.1, 3.2, 3.4, 3.8(a), 3.9, 3.10, 3.14(b)(i), 3.14(d)(i), 3.14(d)(ii),
3.14(h), 3.16 and 3.22 (collectively, the “Fundamental Seller Representations”)
and Sections 4.1, 4.3, 4.6, 4.7 and 4.8 (collectively, the “Fundamental
Purchaser Representations”), shall survive each Closing for a period of five
(5) years.

11.2 Indemnification by the Seller Parties. From and after, and subject to the
occurrence of, an Applicable Initial Closing, the Seller Parties, jointly and
severally, shall, subject to the provisions of this Article XI, indemnify and
hold harmless each of the Purchaser Parties and their respective Affiliates
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
Losses that are suffered or incurred by any Purchaser Indemnified Party arising
out of, resulting from or relating to any of the following matters:

(a) the inaccuracy of any representation or warranty made by the Seller Parties
in Article III (in each case, other than the Fundamental Seller
Representations), (i) as of the date of this Agreement, or (ii) (x) with respect
to any representations or warranties relating to the Transfer of any Purchased
Commercial Loan or the representations and warranties under Section 3.18,
Section 3.20 or Section 3.22, as of the applicable Closing Date, (y) with
respect to any representations and warranties relating to the Equity Assets, as
of the applicable Closing Date (except to the extent that the failure of any
such representations and warranties to be true and correct results from any
actions, inactions, circumstances or events outside the control of the Seller
Parties), or (z) with respect to all other representations and warranties, as of
the applicable Closing Date (or, in the case of any such representation or
warranty that is expressly limited by its terms to the date hereof or another
date, the inaccuracy as of such date), provided that each such representation or
warranty shall be read disregarding any Material Adverse Effect, materiality or
similar qualification (other than in the case of Section 3.4(e) and clause
(ii) of Section 3.6);

(b) the inaccuracy of any of the Fundamental Representations (i) as of the date
of this Agreement, or (ii) (x) with respect to any Fundamental Representations
relating to the Transfer of any Purchased Commercial Loans, as of the applicable
Closing Date, (y) with respect to any Fundamental Representations relating to
the Equity Assets, as of the applicable Closing Date (except to the extent that
the failure of any such representations and warranties to be true and correct
results from any actions, inactions, circumstances or events outside the control
of the Seller Parties), and (z) with respect to any representations and
warranties relating to the Equity Assets, as of the applicable Closing Date;

(c) the failure by the Seller Parties to perform any material covenant or
material agreement made by the Seller Parties in this Agreement;

(d) any Pre-Closing Refunds;

(e) any Pre-Closing Taxes; and

(f) any Excluded Liabilities.

11.3 Indemnification by the Purchaser Parties. From and after, and subject to
the occurrence of, an Applicable Initial Closing, the Purchaser Parties, jointly
and severally, shall, subject to the provisions of this Article XI, indemnify
and hold harmless the Seller Parties and their respective Affiliates
(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses that are suffered or incurred by any Seller Indemnified Party arising out
of, resulting from or relating to any of the following matters:

(a) the inaccuracy of any representation or warranty made by the Purchaser
Parties in Article IV (other than the Fundamental Purchaser Representations), as
of the date of this Agreement or as of the applicable Closing Date (or, in the
case of any such representation or warranty that is expressly limited by its
terms to the date hereof or another date, the inaccuracy as of such date),
provided that each such representation or warranty shall be read disregarding
any Purchaser Material Adverse Effect, materiality or similar qualification;

 

-72-



--------------------------------------------------------------------------------

(b) the inaccuracy, as of the date of this Agreement or as of the applicable
Closing Date, of any of the Fundamental Purchaser Representations;

(c) the failure by the Purchaser Parties to perform any material covenant or
material agreement made by the Purchaser Parties in this Agreement;

(d) any Assumed Liabilities;

(e) any Existing Loan Indemnification Obligations; and

(f) any Credit Support Indemnification Obligations.

11.4 Character of Indemnity Payments. The Parties agree that any indemnification
payments made with respect to this Agreement shall be treated for all Tax
purposes as an adjustment to the Unadjusted Purchase Price, unless otherwise
required by law (including by a determination of a Tax Authority that, under
applicable law, is not subject to further review or appeal).

11.5 Notice and Resolution of Claims.

(a) Notice. Each Person entitled to indemnification pursuant to Section 11.2 or
11.3 (an “Indemnified Party”) shall give written notice to the indemnifying
party or parties from whom indemnity is sought (the “Indemnifying Party”)
promptly after obtaining knowledge of any claim that it may have under
Section 11.2 or 11.3, as applicable. The notice shall set forth in reasonable
detail the claim and the basis for indemnification. Failure to give notice shall
not release the Indemnifying Party from its obligations under Section 11.2 or
11.3, as applicable, except to the extent that the failure prejudices the
ability of the Indemnifying Party to contest that claim.

(b) Defense of Third Party Claims. If a claim for indemnification pursuant to
Section 11.2 or 11.3 shall arise from any Action made or brought by a third
party that would reasonably be expected to result in indemnifiable Losses (a
“Third Party Claim”), the Indemnifying Party may assume the defense of the Third
Party Claim. If the Indemnifying Party assumes the defense of the Third Party
Claim, the defense shall be conducted by counsel chosen by the Indemnifying
Party, who shall be reasonably acceptable to the Indemnified Party, provided
that the Indemnified Party shall retain the right to employ its own counsel and
participate in the defense of the Third Party Claim at its own expense (which
shall not be recoverable from the Indemnifying Party under this Article XI
unless (i) the Indemnified Party is advised by counsel that (x) there may be one
or more legal defenses available to the Indemnified Party which are not
available to the Indemnifying Party, or available to the Indemnifying Party the
assertion of which would be adverse to or in conflict with the interests of the
Indemnified Party, or (y) that representation of both parties by the same
counsel would be otherwise inappropriate under applicable standards of
professional conduct, (ii) the Indemnifying Party shall not have employed
counsel to represent the Indemnified Party within thirty (30) Business Days
after notice of the assertion of any such claim or institution of any such Third
Party Claim, or (iii) the Indemnifying Party shall authorize the Indemnified
Party in writing to employ separate counsel at the expense of the Indemnifying
Party, in each of which cases the reasonable expenses of counsel to the

 

-73-



--------------------------------------------------------------------------------

Indemnified Party shall be reimbursed by the Indemnifying Party).
Notwithstanding the foregoing provisions of this Section 11.5(b), (A) no
Indemnifying Party shall be entitled to settle any Third Party Claim for which
indemnification is sought under Section 11.2 or 11.3 without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, unless it has assumed the defense of such Third Party
Claim and as a part of the settlement the Indemnified Party is released from all
liability with respect to the Third Party Claim and the settlement does not
impose any equitable remedy on the Indemnified Party or any Property, as
applicable, or require the Indemnified Party to admit any fault, culpability or
failure to act by or on behalf of the Indemnified Party, and (B) no Indemnified
Party shall be entitled to settle any Third Party Claim for which
indemnification is sought under Section 11.2 or 11.3 without the Indemnifying
Party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing provisions of this
Section 11.5(b), if the Indemnifying Party does not notify the Indemnified Party
within thirty (30) Business Days after receipt of the Indemnified Party’s notice
of a Third Party Claim of indemnity hereunder that it elects to assume the
control of the defense of any Third Party Claim, the Indemnified Party shall
have the right to contest the Third Party Claim but shall not thereby waive any
right to indemnity therefor pursuant to this Agreement and the costs of such
Actions by the Indemnified Party shall be paid by the Indemnifying Party.

(c) Intentionally Omitted.

(d) The provisions of this Section 11.5(d) shall apply, to the extent
applicable, to any Claim relating to or arising from Seller Parties’ obligation
to indemnify Purchaser Indemnified Parties under Section 11.2(a) as to any
breaches of the representations and warranties contained in Section 3.12,
including any associated investigative, remedial or corrective action or
monitoring (“Environmental Response”) (collectively, “Environmental Claims”).

(i) The Seller Parties shall have the right, which right must be exercised
within twenty (20) Business Days after receipt of notice of any Environmental
Claim of indemnity hereunder or deemed waived, but not the obligation, to assume
the defense or control of or settle any Environmental Claim, or undertake any
Environmental Response, with counsel, consultants or contractors selected by any
Seller Party (to be reasonably acceptable to the Purchaser Parties), provided
that the Seller Parties shall, to the extent relevant to the Properties or the
Equity Entities, (A) keep the Purchaser Parties reasonably informed as to the
status of the foregoing, (B) promptly provide the Purchaser Parties with any
material information, documentation and correspondence relating to the
Environmental Claim or Environmental Response, and (C) consult with the
Purchaser Parties prior to exchanges of material documentation, material
information or material negotiations with any Person (the Purchaser Parties to
make themselves and their Representatives reasonably available and without delay
as to same). The provisions of Section 11.5(d)(ii) shall apply to the defense,
control or settlement by any Seller of an Environmental Claim.

(ii) To the extent that any Seller Party has timely chosen, at its discretion,
to undertake any Environmental Response, the Purchaser Parties shall, and shall
cause each of its Affiliates and Representatives to, provide any Seller Party
and its Representatives with reasonable access to such asset or property
(subject to the rights of tenants) to permit any Seller Party or its
Representatives to undertake such Environmental Response at reasonable times, on
reasonable advance written notice and without unreasonable interference with the
Purchaser Parties’ business operations. The Purchaser Parties agree that they
will not, to the extent practicable, unreasonably interfere with or disturb any
Seller Party’s performance of such Environmental Response and, as is reasonably
necessary, shall provide access to site utilities.

(iii) To the extent that costs or liabilities relating to an environmental
condition which is the subject of an Environmental Claim for which the Purchaser
Parties seek indemnification from any Seller Party are exacerbated or increased
after the Applicable Initial Closing Date due to an act or omission

 

-74-



--------------------------------------------------------------------------------

of the Purchaser Parties, their respective Affiliates, their respective
contractors and subcontractors or third parties acting on their own or under the
supervision or direction of the Purchaser Parties or any Governmental Entity,
the Seller Parties shall not be responsible to the extent of any such increase
in costs.

(iv) The Seller Parties shall have no obligation for any Environmental Claim to
the extent that the Loss for which the Purchaser Parties are seeking
indemnification relates to, arises out of or results from (A) the closure,
transfer, sale or termination of a Lease after the Closing Date, (B) any change
in the use of all or part of any of the Properties after the Closing Date, or
(C) any investigation, cleanup, remedial or similar activity other than as
required to comply with the minimum applicable standards acceptable to the
relevant Governmental Entity under applicable Environmental Law not in effect
and enforceable as of the Closing Date.

(v) The Seller Parties’ indemnification obligation for any Environmental Claim
shall be extinguished and of no further force or effect to the extent that any
Purchaser Indemnified Party conducts or grants any third party permission to
conduct any environmental sampling or testing of soil, subsurface strata,
surface water, groundwater, sediments or ambient air at, on, under or within any
portion of the Properties unless (A) in response to an immediate, imminent and
substantial threat to human health or the environment as required under
applicable Environmental Law, (B) in connection with the proposed closure of all
or a portion of any Property were required by a Governmental Entity or Third
Party Claim under Environmental Law or (C) if Seller Parties elects (or is
deemed to have elected) not to assume the defense or control of or settle any
Environmental Claim pursuant to Section 11.5(d)(i).

(e) The representations, warranties and covenants of the Indemnifying Party, and
the Indemnified Party’s right to indemnification with respect thereto, shall not
be affected or deemed waived by reason of any investigation made by or on behalf
of the Indemnified Party (including by any of its Representatives) or by reason
of the fact that the Indemnified Party or any of its Representatives knew or
should have known that any such representation or warranty is, was or might be
inaccurate or by reason of the Indemnified Party’s waiver of any condition set
forth in Article IX.

11.6 Limitations on Liability.

(a) Exclusion of Certain De Minimis Matters. No Indemnifying Party shall have
any obligation or liability to any Indemnified Party pursuant to
Section 11.2(a), or Section 11.3(a) with respect to any single event or
condition, or series of related events, conditions or items arising out of
substantially the same facts, with respect to which the Losses incurred or
suffered by the Indemnified Party (i) with respect to any Purchased Commercial
Loan, shall not have exceeded Twenty-Five Thousand U.S. Dollars ($25,000) (any
such event or condition or series of related events, conditions or items being
hereinafter referred to as a “De Minimis Debt Matter”), and (ii) with respect to
any Transferred Properties or Purchased Interests, shall not have exceeded One
Hundred Thousand U.S. Dollars ($100,000) (any such event or condition or series
of related events, conditions or items being hereinafter referred to as a “De
Minimis Equity Matter”).

(b) Deductibles.

(i) The Seller Parties shall not have any obligation or liability to any
Purchaser Indemnified Party under Section 11.2(a), unless and until the
aggregate amount of Losses incurred or suffered by the Purchaser Indemnified
Parties arising out of the matters referred to in Section 11.2(a) (and exclusive
of any Losses arising out of De Minimis Matters), shall have exceeded (A) with
respect to Transferred Properties and the Purchased Interests, Twenty Million
U.S. Dollars ($20,000,000), in which case, the Seller Parties shall only be
obligated and liable with respect to the applicable excess amount over Twenty
Million U.S. Dollars ($20,000,000), and (B) with respect to Purchased Commercial
Loans, Twenty Million U.S. Dollars ($20,000,000), in which case, the Seller
Parties shall only be obligated and liable with respect to the applicable excess
amount over Twenty Million U.S. Dollars ($20,000,000).

 

-75-



--------------------------------------------------------------------------------

(ii) The Purchaser Parties shall not have any obligation or liability to any
Seller Indemnified Party under Section 11.3(a) unless and until the aggregate
amount of Losses incurred or suffered by the Seller Indemnified Parties arising
out of the matters referred to in Section 11.3(a) (and exclusive of any Losses
arising out of De Minimis Matters), shall have exceeded Forty Million U.S.
Dollars ($40,000,000), in which case the Purchaser Parties shall only be
obligated and liable under Section 11.3(a) with respect to the applicable excess
amount over Forty Million U.S. Dollars ($40,000,000).

(c) Limit of Liability.

(i) The liability of the Seller Parties pursuant to Section 11.2(a) shall not
exceed (A) Two Hundred Fifty Million U.S. Dollars ($250,000,000) in the
aggregate with respect to any Losses attributable to any Purchased Interests and
Transferred Properties, and (B) Two Hundred Fifty Million U.S. Dollars
($250,000,000) with respect to any Losses attributable to any Purchased
Commercial Loans.

(ii) The liability of the Purchaser Parties for the Losses pursuant to
Section 11.3(a) shall not exceed Five Hundred Million U.S. Dollars
($500,000,000) in the aggregate.

(iii) Under no circumstances shall the aggregate liabilities of the Seller
Parties or the aggregate liabilities of the Purchaser Parties, as the case may
be, pursuant to this Article XI exceed Six Billion U.S. Dollars
($6,000,000,000); provided that under no circumstances, except with respect to
liability under Section 11.2(e), shall the aggregate liability of the Seller
Parties or the aggregate liabilities of the Purchaser Parties, as the case may
be, with respect to any Losses attributable to any Purchased Interests,
Transferred Property or Purchased Commercial Loan exceed an amount equal to the
Unadjusted Asset Purchase Price Amount or Unadjusted Loan Purchase Price, as
applicable, for such Purchased Interests, Transferred Property or Purchased
Commercial Loan on an asset-by-asset basis.

(d) Limit on Time for Assertion of Claims.

(i) None of the Seller Parties or the Purchaser Parties shall have any
obligation or liability pursuant to Section 11.2(a) or Section 11.3(a),
respectively, for any breach of any representation or warranty unless notice of
a claim asserting such breach shall have been given in accordance with
Section 11.5 prior to the termination of the survival period applicable to such
representation or warranty as set forth in Section 11.1.

(ii) None of the Seller Parties or the Purchaser Parties shall have any
obligation or liability pursuant to Section 11.2(c) or Section 11.3(c),
respectively, for any breach of any covenant contained in this Agreement that
occurred prior to the applicable Closing unless notice of a claim asserting such
breach shall have been given in accordance with Section 11.5 on or before the
date that is six (6) months following the applicable Closing Date.

(iii) None of the Seller Parties or the Purchaser Parties shall have any
obligation or liability pursuant to Sections 11.2(b), 11.2(d), 11.2(e), 11.2(f),
11.3(b), 11.3(d), 11.3(e) or 11.3(f), respectively, unless notice of a claim
asserting such breach shall have been given in accordance with Section 11.5 on
or before the date that is the five (5) years following the applicable Closing
Date.

(iv) It is the express intent of the Parties that, if the applicable period for
an item as contemplated by this Section 11.6(d) is shorter than the statute of
limitations that would otherwise have been applicable to such item, then, by
contract, the applicable statute of limitations with respect to such item shall
be reduced to the shortened survival period contemplated hereby. The Parties
further acknowledge that the time periods set forth in this Section 11.6(d) for
the assertion of claims, under this Agreement are the result of arms’ length
negotiation among the Parties and that they intend for the time periods to be
enforced as agreed by the Parties.

 

-76-



--------------------------------------------------------------------------------

(e) Other Limitations.

(i) None of the Seller Parties or the Purchaser Parties shall have any
obligation or liability under Section 11.2 or Section 11.3, as applicable, with
respect to any Losses that are (A) caused by the actions of any Indemnified
Party, (B) exacerbated by any Indemnified Party to the extent of the
exacerbation, or (C) recovered by any Indemnified Party from any third party
(including insurers). The Indemnified Party shall seek full recovery under all
insurance policies covering any Losses to the same extent as it would if such
Losses were not subject to indemnification hereunder. If the amount of any
Losses suffered by any Indemnified Party is reduced, at any time subsequent to
any payment in respect thereof by an Indemnifying Party pursuant to Section 11.2
or Section 11.3, as applicable, by recovery from any other third party
(including any insurer), an amount equal to the amount of such reduction (not to
exceed, in any event, the amount so previously paid in respect thereof by the
Indemnifying Party) shall promptly be repaid by the Indemnified Party to the
Indemnifying Party.

(ii) An Indemnifying Party shall not be required to indemnify any Indemnified
Party to the extent of any Losses that a court of competent jurisdiction shall
have determined by final judgment to have resulted from the fraud, gross
negligence or willful misconduct of the Party seeking indemnification.

(iii) Notwithstanding anything to the contrary in this Agreement, no Party
shall, in any event, be liable under this Article XI to any other Person for any
consequential, incidental, indirect, special or punitive damages of such other
Person, including loss of revenue, loss of income or profits, diminution of
value or loss of business reputation or opportunity relating to the breach or
alleged breach hereof and, in particular, no “multiple of profits”, “multiple of
operating income” or “multiple of cash flow” or similar valuation methodology
shall be used in calculating the amount of any Losses; provided that the
foregoing does not limit such Party’s liability under this Article XI with
respect to actual loss of revenue, actual loss of income or profits or actual
realized diminution in value.

(iv) In connection with any claim for indemnification pursuant to
Section 11.2(a), an indemnifiable Loss will arise only to the extent that the
Loss is caused by the facts which constitute a breach of such representation and
warranty and not by a deterioration (i) in the creditworthiness of an Obligor in
respect of a Purchased Commercial Loan, or (ii) the value of the underlying real
estate collateral based on general economic or market conditions in respect of
such Purchased Commercial Loan.

(v) In the event of any breach giving rise to an indemnification obligation
under this Article XI, an Indemnified Party shall take and cause its Affiliates
to take, or cooperate with an Indemnifying Party if so requested by the
Indemnifying Party in order to take, all commercially reasonable measures to
mitigate the consequences of the related breach.

(vi) Notwithstanding anything in this Agreement, any amounts payable pursuant to
the indemnification obligations under this Article XI shall be paid without
duplication and in no event

 

-77-



--------------------------------------------------------------------------------

shall any Party hereto be indemnified under different provisions of this
Agreement for the same Losses. Without limiting the generality of the foregoing,
the Purchaser Parties (A) shall make no claim for, and shall not be entitled to
any indemnification under this Article XI in respect of, any matter that is
taken into account in the calculation of the Estimated Initial Purchase Price or
Estimated Deferred Purchase Price, as applicable, pursuant to Section 1.2 and
(B) shall be limited to a single price adjustment without duplication to the
extent any price adjustment arises from or out of any facts, circumstances,
conditions or events that overlap.

11.7 Exclusive Remedy; Nature of Representations and Warranties. Following the
applicable Closing, the sole and exclusive remedy for any inaccuracy or breach
of any representation, warranty, covenant, obligation or other agreement
contained in this Agreement or otherwise relating to the Purchased Interests,
Purchased Entities, the Properties, the Underlying Properties, or the Purchased
Commercial Loans or the subject matter of this Agreement shall be
indemnification in accordance with this Article XI, except with respect to any
claim based on intentional fraud, knowingly committed, and no Person will have
any other entitlement, remedy or recourse, whether in contract, tort, by statute
or otherwise. In furtherance of the foregoing, each Party hereby waives, to the
fullest extent permitted by Law, any and all rights, claims and causes of action
for any breach of any representation, warranty, covenant, obligation or other
agreement set forth herein (or otherwise relating to the Purchased Entities or
the subject matter of this Agreement) it may have against the other Parties
hereto and its Affiliates following the applicable Closing arising under or
based upon any Law, except pursuant to the indemnification provisions set forth
in this Article XI. Notwithstanding the foregoing, this Section 11.7 shall not
operate to limit the rights of the Parties to seek equitable remedies (including
specific performance or injunctive relief). Nothing contained in this
Section 11.7 or otherwise in this Agreement shall affect or limit the rights of
the Seller Parties under the Guarantee.

ARTICLE XII

GENERAL PROVISIONS

12.1 Amendment. This Agreement may not be amended except by an instrument in
writing signed by the Purchaser Representative (on behalf of the Purchaser
Parties) and the Seller Representative (on behalf of the Seller Parties).

12.2 Extension; Waiver. At any time prior to the Closing Date, the Parties may
(a) extend the time for the performance of any of the obligations or other acts
of the other Party if requested by the other Party, (b) waive any inaccuracies
in the representations and warranties of any Party contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements, covenants or conditions of any Party contained in
this Agreement. Any agreement on the part of a Party to any such extension or
waiver will be valid only if set forth in an instrument in writing signed on
behalf of such Party. The failure of any Party to this Agreement to assert any
of its rights under this Agreement or otherwise will not constitute a waiver of
those rights.

12.3 Representatives.

(a) Seller (or its successors or assigns) is hereby authorized and appointed to
act for and on behalf of any or all of the Seller Parties (together with their
permitted successors or assigns, the “Seller Representative”) in connection with
the Transactions or this Agreement, including any assertion of any and all
Claims for satisfaction of a loss by a Seller Indemnified Party pursuant to the
terms of this Agreement and all actions and determinations in connection
therewith. The Seller Parties hereby agree that the Purchaser Parties shall be
entitled to deliver notices solely to the Seller Representative and that the
Purchaser Parties shall only be required to respond to notices received from,
elections made by or Claims asserted by the Seller Representative on behalf of
the various Seller Parties and the Seller Indemnified Parties. The Purchaser
Parties may rely upon the authority of the Seller Representative to act on
behalf of the Seller Parties and Seller Indemnified Parties without any inquiry.

(b) BRE Imagination Holdco LLC (or its respective successors or assigns) is
hereby authorized and appointed to act for and on behalf of any or all of the
Purchaser Parties (together with such successors or assigns, the “Purchaser
Representative”) in connection with the Transactions or this Agreement,
including any assertion of any and all Claims for satisfaction of a loss by a
Purchaser Indemnified Party pursuant to the terms of this Agreement and all
actions and determinations in connection therewith. The Purchaser Parties hereby
agree that the Seller Parties shall be entitled to deliver notices solely to the
Purchaser Representative and that the Seller Parties shall only be required to
respond to notices received from, elections made by or Claims asserted by the
Purchaser Representative on behalf of the various Purchaser Parties and the
Purchaser Indemnified Parties except that any Purchaser Party Designee shall be
permitted to exercise rights under Article XI of this Agreement independently of
the Purchaser Representative with respect to any Purchased Interests,
Transferred Properties or Purchased Commercial Loans acquired by such Purchaser
Party Designee. Each of the Seller Parties may rely upon the authority of the
Purchaser Representative to act on behalf of the Purchaser Parties and Purchaser
Indemnified Parties without any inquiry.

 

-78-



--------------------------------------------------------------------------------

12.4 Notices. All notices, requests, claims, demands and other communications
under this Agreement will be in writing (including a writing delivered by
facsimile transmission) and shall be deemed given (a) when delivered, if sent by
registered or certified mail (return receipt requested); (b) when delivered, if
delivered personally or sent by facsimile (with proof of transmission); or
(c) on the Business Day after deposit (with proof of deposit), if sent by
overnight mail or overnight courier; in each case, unless otherwise specified or
provided in this Agreement, to the Parties at the following addresses (or at
such other address or fax number for a Party as will be specified by like
notice):

 

if to the Seller Parties and/or Seller Representative, to: General Electric
Capital Corporation 901 Main Avenue Norwalk, Connecticut 06851 Attention: Mark
Landis, Executive Counsel – Mergers & Acquisitions Telecopy: (203) 286-2181 with
a copy (which shall not constitute notice) to: Hogan Lovells US LLP 555
Thirteenth Street, NW Washington, DC 20004 Attention: J. Warren Gorrell, Jr.
Telecopy: (202) 637-5910 if to the Purchaser Parties to: c/o The Blackstone
Group 345 Park Avenue, 42nd Floor New York, New York 10154 Attention: William
Stein and Judy Turchin with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York, New York 10154
Attention: Krista Miniutti

 

-79-



--------------------------------------------------------------------------------

12.5 Interpretation. As used in this Agreement, any reference to the masculine,
feminine or neuter gender shall include all genders, the plural shall include
the singular, and the singular shall include the plural. Unless the context
otherwise requires, the term “party” when used in this Agreement means a Party
to this Agreement. References in this Agreement to a Party or other Person
include their respective successors and assigns. When a reference is made in
this Agreement to a Section, Exhibit or Schedule such reference will be to a
Section, Exhibit or Schedule of or to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires, the words “hereof,” “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section or
provision hereof. Except when used together with the word “either” or otherwise
for the purpose of identifying mutually exclusive alternatives, the term “or”
has the inclusive meaning represented by the phrase “and/or”. No provision of
this Agreement will be interpreted in favor of, or against, any of the Parties
to this Agreement by reason of the extent to which such Party or its counsel
participated in the drafting thereof or by any reason of the extent to which
such provision is consistent with any prior draft hereof. All references in this
Agreement to “dollars” or “$” shall mean United States Dollars. Any period of
time hereunder ending on a day that is not a Business Day shall be extended to
the next Business Day.

12.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties. This Agreement may be executed by facsimile
signature or in portable document format (PDF).

12.7 Entire Agreement; No Third-Party Beneficiaries. This Agreement and the
Schedules and Exhibits attached hereto and the documents and instruments
delivered and to be delivered hereunder, including the Guarantee, constitute the
entire agreement of the Parties and their respective Affiliates and supersede
all prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter of this Agreement. Notwithstanding
the foregoing, the Confidentiality Agreement will remain in full force and
effect in all respects, except to the extent modified by the provisions of
Section 5.4. This Agreement shall not confer any rights or remedies upon any
Person other than the Parties hereto, the Persons entitled to indemnification
hereunder, and in each case their respective successors, heirs, legal
representatives and permitted assigns. No past, present or future director,
officer, employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney or representative of the Purchased Entities shall have any liability
for any obligations or liabilities of the Seller Parties under this Agreement or
agreements contemplated hereby or for any claim based on, in respect of, or by
reason of, the Transactions.

12.8 Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the Laws of the State of New York, regardless of
the Laws that might otherwise govern under applicable conflicts of law
principles thereof.

12.9 Assignment; Binding Agreement. This Agreement will be binding upon, inure
to the benefit of, and be enforceable by, the Parties and their respective
permitted successors and permitted assigns. Neither this Agreement, nor any of
the rights, interests or obligations under this Agreement, may be assigned or
delegated, in whole or in part, by operation of law or otherwise by any of the
Parties without the prior written consent of the other Parties. Any attempted or
purported assignment in violation of this Section 12.9 shall be null and void
and of no force or effect. Notwithstanding the foregoing, (a) the Seller Parties
shall have the right to assign or delegate, in whole or in part, by operation of
law or otherwise, any of its rights, interests or obligations under this
Agreement to

 

-80-



--------------------------------------------------------------------------------

any Affiliate of the Seller Parties, provided that no such assignment shall
release any Seller Party from its obligations hereunder; (b) the Purchaser
Parties shall have the right to designate one or more Purchaser Party Designees
on or at any time following the date hereof, and such Purchaser Party Designees
shall take title to any or all of the Purchased Interests, Transferred
Properties or Purchased Commercial Loans by notice to the Seller Parties given
at least ten (10) Business Days prior to the Closing, provided that there is no
increase in the costs borne by the Seller Parties under Section 12.13 (unless
paid by the Purchaser Parties); and provided further that no such assignment
shall release any Purchaser Party from its obligations hereunder; and (c) the
Purchaser Parties shall have the right to collaterally assign their rights in
this Agreement to any lender.

12.10 Enforcement.

(a) Injunctive Relief and Specific Performance. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by the Parties in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the Parties will
be entitled to seek an injunction or injunctions to prevent breaches of this
Agreement by the Parties and to seek to enforce specifically the terms and
provisions of this Agreement in any court of the United States of America
located in the State of New York or in any New York state court, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each of the Seller Parties further agrees not to assert that a remedy of
specific performance is unenforceable, invalid, contrary to law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy. Each of the Parties hereby waives any requirement under any law
to post a bond or other security as a prerequisite to obtaining equitable
relief. Notwithstanding the foregoing, the Parties agree that the Seller Parties
shall not be entitled to an injunction or injunctions to enforce specifically
the closing of any of the Transactions in accordance with Article IX hereof and
that the sole and exclusive remedy of the Seller Parties relating to the failure
of the Purchaser Parties to consummate any of the Transactions shall be the
remedies set forth in Sections 10.3 and 10.5.

(b) Jurisdiction. Each Party (i) irrevocably consents to submit itself to the
exclusive jurisdiction of any federal or state court sitting in Manhattan, New
York in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement, and (ii) waives any objection that
it may now or hereafter have to the venue or jurisdiction of any such dispute in
any such court or that such dispute was brought in an inconvenient forum, and
agrees not to plead or claim the same.

(c) Right to Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ITS RIGHTS TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) Notwithstanding anything to the contrary set forth in this Agreement, other
than with respect to the right of the Parties to seek equitable remedies as
described in Section 12.10(a)), the Seller Parties and the Purchaser Parties
shall comply with the provisions of this Section 12.10(d) prior to filing or
commencing any Action against the other Parties arising out of, or relating to,
this Agreement, any related agreement or the transactions contemplated hereby or
thereby. The Seller Parties or the Purchaser Parties, as the case may be, shall
deliver a written notice (a “Litigation Notice”) to the other Parties stating
its intention to commence such Action and setting forth in reasonable detail the
material disputed issues that would be the subject matter of such proposed
Action. For a period of ninety (90) calendar days after receipt by the Seller
Parties or Purchaser, as the case may be, of a Litigation Notice, (i) none of
the Seller Parties or the Purchaser Parties shall file or commence (of cause any
other Person to file or commence) any Action against the other Parties with
respect to the disputed issues that are the subject of the Litigation Notice,
except that any Party may file or commence any Action against any other Party
with respect to such disputed issue if the relevant statute of limitations would
otherwise expire during such ninety (90) day period if such Action was not filed
or commenced; (ii) the Seller Parties and the Purchaser Parties shall each

 

-81-



--------------------------------------------------------------------------------

make reasonably available from time to time to discuss the subject matter of the
Litigation Notice (A) one or more of its officers, (B) at least one member of
its in-house or outside legal counsel and (C) such other employees or
representatives as the other Parties may reasonably request; and (iii) the
Seller Parties and the Purchaser Parties shall cooperate in good faith to
resolve the disputed issues that are the subject-matter of the Litigation Notice
prior to the expiration of such ninety (90) day period.

12.11 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the Transactions are
not affected in any manner materially adverse to any Party. Any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision will be interpreted to be only so broad as is
enforceable.

12.12 Time is of the Essence. The Parties hereto acknowledge and agree that TIME
IS OF THE ESSENCE for the performance of all actions required or permitted to be
taken under this Agreement and the consummation of the Transactions. Whenever an
action must be taken under this Agreement, prior to the expiration of, by no
later than or on a particular date, unless otherwise expressly provided in this
Agreement, such action must be completed by 5:00 p.m. (Eastern Time) on such
date, provided, that such action must be completed by 3:00 p.m. (Eastern Time)
with respect to the payment of any portion of the Unadjusted Purchase Price and
other payments by the Purchaser Parties on the applicable Closing Date.

12.13 Expenses. Except as provided in this Section 12.13 and as expressly
provided in the other provisions of this Agreement, each Party will bear its own
costs and expenses related to the negotiation and execution of this Agreement,
and obtaining third party consents to the performance of such Party’s
obligations under this Agreement (it being acknowledged that the costs incurred
in obtaining third party consents shall be borne by the Seller Parties). The
Purchaser Parties will be responsible for all fees and costs of any financial
advisor to the Purchaser Parties or any Affiliate thereof with respect to the
Transactions. The Seller Parties will be responsible for the fees and costs of
any financial advisor to Seller, the Seller Parties or any Affiliates thereof
with respect to the Transactions. The Purchaser Parties will be responsible for
all of its own diligence costs and inspection fees, including the costs of
environmental and engineering reviews and audits, appraisals, accounting and
other financial reviews. The Purchaser Parties will be responsible for any
premiums and other charges and fees including, to the extent applicable, any
cancellation fees, for the Title Commitments, any title policies, any UCC or
other searches, any surveys and for any lender’s policy of title insurance.
Except as otherwise provided in Section 5.5 with respect to the Transfer Taxes,
the Purchaser Parties will be responsible for all Property Transfer Costs and
the Seller Parties will have no responsibility for obtaining or paying for any
Surveys, Title Commitments or Property Transfer Costs.

12.14 Schedule References and Sections. Any item disclosed in one Section or
Schedule shall be deemed to be disclosed in any other Section or Schedule where
such disclosure is relevant to the extent the relevance of such disclosure in
such Section or Schedule where the item has not been disclosed is reasonably
apparent. Any disclosure with respect to a Section of this Agreement shall be
deemed to be disclosed for other Sections of this Agreement, to the extent that
such disclosure is reasonably sufficient so that the relevance of such
disclosure would be reasonably apparent to a reader of such disclosure. Matters
reflected in any Section of this Agreement are not necessarily limited to
matters required by this Agreement to be so reflected. Such additional matters
are set forth for informational purposes and do not necessarily include other
matters of a similar nature. No reference to or disclosure of any item or other
matter in any Section of this Agreement shall be construed as an admission or
indication that such item or other matter is material for purposes of this
Agreement or that such item or other matter is required to be referred to or
disclosed in this Agreement. Without limiting the foregoing, no such reference
to or

 

-82-



--------------------------------------------------------------------------------

disclosure of a possible breach or violation of, or default under, any Contract,
Law or judgment or order of a Governmental Entity shall be construed as an
admission or indication that any breach, violation or default exists or actually
occurred.

12.15 Joint and Several Liability; Post-Closing Rights; Joint Action. Each
Seller Party shall be jointly and severally liable for the obligations of the
Seller Parties under this Agreement. Any termination of this Agreement pursuant
to Article X shall be effective only if it is signed by the Seller
Representative (on behalf of all Seller Parties). Each Purchaser Party shall be
jointly and severally liable for the obligations of the Purchaser Parties under
this Agreement. Any termination of this Agreement pursuant to Article X shall be
effective only if it is signed by the Purchaser Representative (on behalf of all
Purchaser Parties). Notwithstanding anything to the contrary contained in this
Agreement, the Seller Parties agree that (i) the Purchaser Party Designees that
are Wells Fargo Bank, N.A. or are Affiliates of Wells Fargo Bank, N.A. (the
“Wells Designees”) shall have no liability to the Seller Parties prior to
Closing (including on account of the Termination Fee), and (ii) from and after
any Closing under which the Wells Designees acquire any Purchased Commercial
Loans, Purchased Interests or Transferred Properties, such Wells Designees shall
have joint and several liability under this Agreement among such entities that
are Affiliates of Wells Designees for their respective obligations but not joint
and several liability with respect to the obligations of any other Purchaser
Parties.

12.16 Effect of Pre-Closing Actions. If any representation or warranty of the
Seller Parties shall fail to be true and correct in any respect on the Closing
Date and such failure is the result of the Seller Parties taking any action
after the date of this Agreement that is consented to in writing by the
Purchaser Parties, such representation or warranty shall be deemed true and
correct on the Closing Date to the extent of such failure for all purposes of
this Agreement, including for purposes of Article IX, Article X and Article XI.

12.17 Further Assurances. The Parties agree that, from time to time, whether
before, at or after the Closing Date, each of them will execute and deliver such
further instruments of assignment, conveyance and other Transfers and take such
other actions as may be necessary to carry out the purposes and intents of this
Agreement

12.18 Schedule 5.5(b). The provisions of Schedule 5.5(b) shall have effect in
relation to the matters with which they deal notwithstanding any other provision
of this Agreement, which other provisions shall accordingly be read subject to
and in conformity with the provisions of Schedule 5.5(b).

[SIGNATURE PAGE FOLLOWS]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Purchase Agreement to be signed
and delivered by their respective officers thereunto duly authorized all as of
the date first written above.

 

SELLER:

  GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation   By:  

/s/ Aris Kekedjian

  Name:   Aris Kekedjian   Title:   Vice President

[Signatures continue on the following page]

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

THE PURCHASER PARTIES:

BRE IMAGINATION HOLDCO LLC, a Delaware limited liability company By:

/s/ Kenneth A. Caplan

Name: Kenneth A. Caplan Title: Senior Managing Director and Vice President BRE
IMAGINATION GERMANY I LLC, a Delaware limited liability company By:

/s/ Kenneth A. Caplan

Name: Kenneth A. Caplan Title: Senior Managing Director and Vice President BRE
IMAGINATION GERMANY II LLC, a Delaware limited liability company By:

/s/ Kenneth A. Caplan

Name: Kenneth A. Caplan Title: Senior Managing Director and Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

Certain Definitions. As used in this Agreement, the following terms have the
following meanings when used herein:

“Action” means any action, suit, claim, complaint, demand, administrative or
other proceeding, charge, grievance, dispute, assertion, arbitration or
investigation by any Person.

“Accountants” shall have the meaning set forth in Section 1.4(i)(iii).

“Additional Rent” shall have the meaning set forth in Section 1.4(b)(iii)(A).

“Adjusted Closing Date Portfolio Tape” means a Portfolio Tape, in Microsoft
Excel format, delivered to Purchaser and labeled “Project Kensington – CL
Portfolio Tape” setting forth as of the applicable Closing Date, the Loan
Portfolio Information for each Purchased Commercial Loan to be Transferred to
Purchaser on such Closing Date.

“Adjusted Closing Statement” shall have the meaning set forth in
Section 1.4(i)(iii).

“Adjusted Deferred Closing Statement” shall have the meaning set forth in
Section 1.4(i)(ii).

“Adjusted Initial Closing Statement” shall have the meaning set forth in
Section 1.4(i)(ii).

“Adjusted Unpaid Principal Balance Statement” means an accounting statement
setting forth the Unpaid Principal Balances of all Purchased Commercial Loans to
be Transferred to Purchaser through the applicable Closing Date, determined
based on the Adjusted Closing Date Portfolio Tape for such Closing and giving
effect to the adjustments set forth in Section 1.2(c) (together with all
relevant supporting documentation).

“Adjustment Time” shall have the meaning set forth in Section 1.4(a)(ii).

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided that, for the purposes
of this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise and
provided, further, that an Affiliate of any Person shall also include (i) any
Person that, directly or indirectly, owns more than ten percent (10%) of any
class of capital stock or other equity interest of such Person, and (ii) any
officer, director, trustee or beneficiary of such Person.

“Affiliate Contract” shall have the meaning set forth in Section 3.20(a).

“Alternative Transactions” shall have the meaning set forth in Section 1.5.

“Agency Fees” means all fees collected by or on behalf of the Seller Parties and
any of their Affiliates with respect to Agented Loans.

“Agented Loans” means, collectively, all Purchased Commercial Loans with respect
to which a Seller Party or any Affiliate thereof is the servicer, administrative
agent, collateral agent, security agent or similar role.

 

A-1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the Preamble.

“Anti-Corruption Law” means each of the U.S. Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act of 2010, the Corruption of Foreign Public Officials
Act (Canada) and any other applicable Law of similar effect, in each case as
such law may be amended from time to time.

“Antitrust Laws” means the HSR Act, the Competition Act (Canada) and any other
Laws applicable to the Purchaser Parties, the Seller Entities under any
applicable jurisdiction that are designed to prohibit, restrict or regulate
actions having the purpose or effect of lessening or preventing competition, or
enabling or promoting monopolization or restraint of trade.

“Applicable Initial Closing” shall have the meaning set forth in Section 9.1.

“Applicable Initial Closing Date” shall have the meaning set forth in
Section 9.1(b).

“Applicable Prepayment Reduction Amount” means, (a) with respect to a Fully
Prepaid Commercial Loan, an amount equal to the difference, if positive, between
(i) the sum of the Unpaid Principal Balance of the Fully Prepaid Commercial Loan
as of the date such Purchased Commercial Loan becomes a Fully Prepaid Commercial
Loan and all Commercial Loan Prepayment Fees paid with respect to the applicable
Fully Prepaid Commercial Loan and (ii) the Unadjusted Loan Purchase Price, less
the credits provided for in Section 1.4(h)(iii) as of the date such Purchased
Commercial Loan becomes a Fully Prepaid Commercial Loan and (b) with respect to
a Purchased Commercial Loan that is partially prepaid, an amount equal to the
Commercial Loan Prepayment Fees.

“Assumed Contracts” means (i) all of the Material Contracts set forth on
Schedule 5.1(h) hereto; (ii) all Hotel Agreements; (iv) all Contracts that are
terminable without penalty or fee on 60 days’ notice; (v) Contracts with respect
to the provision of any services for or to any applicable Property that require
payments of less than $250,000 per annum and which extend no longer than one
(1) year following the applicable Closing Date (other than Contracts that are
required to be terminated pursuant to Section 5.1(h)); (vi) any other customary
agreements related to multiple Properties (such as rooftop antenna leases) and
no other properties and that require payments of less than $500,000 per annum;
and (vii) any other Contracts assigned to a Purchaser Party at the applicable
Closing at such Purchaser Party’s request.

“Assumed Liabilities” shall have the meaning set forth in Section 1.1(c).

“Available Insurance Policies” shall have the meaning set forth in
Section 5.28(a)(i).

“Backlog Asset” shall have the meaning set forth in Section 5.23.

“Bankruptcy” means the commencement of any proceeding under any applicable
bankruptcy, reorganization, liquidation, insolvency, creditor’s rights, or
similar law now or hereafter in effect or commencement of a proceeding in which
a receiver, liquidator or trustee is sought to be appointed.

“Blackstone Affiliate Purchaser Party” each Purchaser Party pursuant to the
terms of this Agreement that is an Affiliate of The Blackstone Group L.P. or
Blackstone Real Estate Advisors L.P. Such Blackstone Affiliate Purchaser Parties
are referred to on certain Schedules to this Agreement as “BXMT” and “BREDs”.

“BS/S Sale Value” shall have the meaning set forth in Section 7.2(c)(ii).

 

A-2



--------------------------------------------------------------------------------

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or obligated to close.

“Business Employees” means all employees, officers, or directors of (x) the
Seller Parties, any of their Affiliates, in each case, who are employed by or
performing services for or with respect to the Equity Entities, the Properties,
the Underlying Properties, the Purchased Commercial Loans or the Underlying
Commercial Loans or (y) the Equity Entities.

“Buy-Sell” shall have the meaning set forth in Section 7.2(c)(ii).

“Buy-Sell Discussion Period” shall have the meaning set forth in
Section 7.2(c)(i).

“Buy/Sell Sale Price” shall have the meaning set forth in Section 7.2(c)(ii).

“Cash” means, as of the applicable Adjustment Time, an amount equal to an
applicable Purchased Entity’s cash and cash equivalent balances in the
applicable currency required to be used hereunder.

“Casualty” shall have the meaning set forth in Section 8.1.

“CL Arbitrator” shall mean JPMorgan Bank, DB and BAML.

“Claims” shall have the meaning set forth in Section 5.12(a).

“Closing” means an Applicable Initial Closing or an applicable Deferred Closing
(if any), as applicable.

“Closing Date” means an Applicable Initial Closing Date or the applicable
Deferred Closing Date (if any), as applicable.

“Closing Date CL Portfolio Tape” means a Portfolio Tape, in Microsoft Excel
format, delivered to the Purchaser Parties and labeled “Project Kensington – CL
Portfolio Tape” setting forth (a) as of three (3) Business Days prior to the
applicable Closing Date, the same Loan Portfolio Information as contained in the
Signing Portfolio Tape for each Purchased Commercial Loan to be Transferred to
the Purchaser Parties on such Closing Date, and (b) as of the Adjustment Time,
with respect to any Fully Prepaid Commercial Loan or partially prepaid Purchased
Commercial Loan, the adjustments set forth in Article I, in each case,
reflecting solely factual changes to the Loan Portfolio Information for each
such Purchased Commercial Loan for the period commencing on the date of the
Signing Portfolio Tape and terminating on the applicable Closing Date.

“Closing Notice Date” shall have the meaning set forth in Section 7.1(b).

“Closing Unpaid Principal Balance Statement” means an accounting statement
setting forth the Unpaid Principal Balances of all Purchased Commercial Loans
Transferred to the Purchaser Parties on the applicable Closing Date, determined
based on the Closing Date CL Portfolio Tape for such Closing, and giving effect
to the adjustments set forth in Section 1.2(c) as of the date of such Portfolio
Tape, together with all relevant supporting documentation.

“Closing Statement” means an Initial Closing Statement or Deferred Closing
Statement, as applicable.

“Closing Year Additional and Percentage Rent” shall have the meaning set forth
in Section 1.4(b)(iv)(A).

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

A-3



--------------------------------------------------------------------------------

“Commercial Loan” means any contract in existence on the date hereof or the
applicable Closing (including, in each case, any amendment or modification
thereto or extension, renewal, novation, assignment or assumption thereof), and
any ancillary agreements relating thereto, that evidences a payment obligation
and is in the form of a secured or unsecured financing and with respect to which
any of the Purchased Entities or Seller Parties is, as of the date hereof or
will be as of Closing, the lender, secured party or obligee, including, without
limitation, any Agented Loans.

“Commercial Loan Backlog” means any financing transaction similar in type to a
Purchased Commercial Loan originated by Seller Parties but not included on the
Signing Portfolio Tape.

“Commercial Loan Mortgage” means, with respect to each Purchased Commercial
Loan, the mortgage, deed of trust, security deed (deed to secure debt), or other
instrument creating a lien, mortgage or charge over or on a fee simple, freehold
or leasehold estate in real property and securing a Purchased Commercial Loan.

“Commercial Loan Note” means, with respect to a Purchased Commercial Loan, the
original executed promissory note or credit or facility agreement evidencing the
indebtedness of an Obligor, together with the original of any allonge, rider,
addendum or amendment thereto and any assignments thereof and any amendments or
modifications thereto.

“Commercial Loan Property” means, with respect to any Commercial Loan, any real
property (excluding any personal property covered by a security instrument other
than a Commercial Loan Mortgage) securing such Commercial Loan.

“Commercial Loan-Related Asset” means with respect to a Purchased Commercial
Loan, all of the right, title, and interest of the applicable Seller Party or
Purchased Entity in, to and under (i) the Loan Files, the books, ledgers, files,
reports, plans, records, manuals and other materials (in whatever form or
medium) relating to such Purchased Commercial Loan, including, as applicable,
the Commercial Loan Note, and any Commercial Loan Security Instruments related
thereto; and (ii) all derivatives, swaps, hedging instruments and related
instruments related to such Purchased Commercial Loan (if any), to the extent
transferable; provided however that Commercial Loan-Related Assets shall not
include Seller Parties’ obligations under any derivatives, swaps, or hedging
instruments in respect of a Purchased Commercial Loan.

“Commercial Loan Prepayment Fees” means all exit fees, equity kickers, default
interest, late fees, prepayment fees, defeasance payments, yield maintenance,
breakage and similar charges, as well as default interest and late fees, paid by
an Obligor and received by a Seller Party with respect to the Seller Parties’
interest in the applicable Purchased Commercial Loan.

“Commercial Loan Security Instruments” means, with respect to each Purchased
Commercial Loan, any loan agreement, subordination or intercreditor agreement,
mortgage, deed of trust, assignment of leases and rents, security agreement,
promissory note, guaranty, pledges, assignment of receivables, assignment of
hedging arrangements and other assignments, debentures, duty of care agreements,
letters of credit, bonds, assignment of life insurance policies, assignment of
deposit accounts, title insurance policy and casualty insurance policy, in each
case, whether printed or in electronic format.

“Commercially Reasonable Efforts” means the commercially reasonable efforts that
a reasonably prudent Person desirous of achieving the contemplated result would
use in similar circumstances to ensure that such result is achieved as
expeditiously as possible; provided that a Party’s commercially reasonable
efforts shall not be deemed to include causing any action to be taken that is
beyond such Party’s authority under the Organizational Documents of any
applicable entity.

 

A-4



--------------------------------------------------------------------------------

“Condemnation” shall have the meaning set forth in Section 8.1.

“Confidential Documentation” means (i) any document or correspondence which
would be subject to the attorney-client privilege; (ii) the Seller Parties’
income Tax Returns and associated workpapers; (iii) any document or item which
any Seller Party is contractually or otherwise bound to keep confidential and
would be in breach of if disclosed to the Purchaser Parties; (iv) any internal
memoranda, reports or assessments of any Seller Party or any of its Affiliates,
including with respect to the Seller Parties’ valuation of the Properties or
Underlying Properties; and (v) appraisals of the Transferred Properties whether
prepared internally by a Seller Party or any of its Affiliates or externally.

“Confidentiality Agreement” shall have the meaning set forth in Section 5.4(a).

“Contract” means any written agreement, contract, instrument, lease or sublease
(including any lease or sublease of real property), license, franchise, trust,
note, bond, deed, mortgage, indenture, sale or purchase order, delivery order,
change order, understanding, arrangement, commitment, obligation, promise or
undertaking of any kind that is legally binding (but excluding any Licenses and
Permits).

“Credit Support Arrangement” shall have the meaning set forth in Section 5.30.

“Credit Support Indemnification Obligations” shall have the meaning set forth in
Section 5.30.

“Credit Support Release” shall have the meaning set forth in Section 5.30.

“Debt Ground Leases” shall have the meaning set forth in Section 3.14(i).

“Debt Removal Exceptions” shall have the meaning set forth in
Section 2.4(g)(ii).

“Defeased Loans” shall have the meaning set forth in Section 3.14(g).

“Deferral Condition” shall mean with respect to any Deferred Asset, the
specified condition to Closing relating to such Deferred Asset set forth in this
Agreement, including those specifically set forth in Section 7.1(a) hereof,
that, unless satisfied or waived, results in the Closing with respect to such
Deferred Asset being delayed.

“Deferral Consent Condition” shall have the meaning set forth in Section 7.1(a).

“Deferred Assets” shall have the meaning given to such term in Section 7.1(a).

“Deferred Closing” shall have the meaning set forth in Section 9.5.

“Deferred Closing Date” shall have the meaning set forth in Section 9.5.

“Deferred Closing Statement” shall have the meaning set forth in
Section 1.4(i)(ii).

 

A-5



--------------------------------------------------------------------------------

“Deferred Commercial Loan” means any Commercial Loan that is determined to be a
Deferred Asset pursuant to, and in accordance with the provisions of this
Agreement, together with any related Commercial Loan-Related Assets.

“Deferred Commercial Loan Property” means any Commercial Loan Property that is
security for a Deferred Commercial Loan.

“Deferred Interests” means any Purchased Interests that are determined to
constitute Deferred Assets pursuant to, and in accordance with, Section 7.1(a).

“Deferred Property” means any Transferred Property that is determined to be a
Deferred Asset pursuant to, and in accordance with, Section 7.1(a).

“Deferred Underlying Property” means any Underlying Property (or the applicable
Purchased Interests relating thereto) that is determined to be a Deferred Asset
pursuant to, and in accordance with, Section 7.1(a).

“Deferred Transactions” shall have the meaning set forth in Section 9.5.

“Delinquent Rent” shall have the meaning set forth in Section 1.4(b)(v).

“Designated Backlog Asset” shall have the meaning set forth in Section 5.23.

“Designated Commercial Loan” shall mean each of the Purchased Commercial Loans
as set forth on Schedule 2.5(b).

“Designated Equity Asset” means such Purchased Interest, Purchased Entity,
Option Asset or Property designated by the Purchaser Parties as having a defect
or adverse condition which the Purchaser Parties have reasonably determined in
good faith has a negative impact on the value in excess of ten percent (10%) of
the Unadjusted Asset Purchase Price Amount with respect to such Purchased
Interest or Property.

“De Minimis Debt Matter” shall have the meaning set forth in Section 11.6(a).

“De Minimis Equity Matter” shall have the meaning set forth in Section 11.6(a).

“De Minimis Matter” shall mean either a De Minimis Debt Matter or a De Minimis
Equity Matter.

“Diligence Materials” shall mean the following items:

(a) copies of all Existing Title Policies, Existing Surveys and European Title
Documentation in the Sellers Parties’ possession and control;

(b) copies of all Material Contracts.

(c) copies of all the Material Leases, together with any addenda, amendments and
letters of credit relating thereto;

(d) copies of all Ground Leases; and

(e) the Loan Files for each Purchased Commercial Loan and copies of all Material
Loan Documents.

 

A-6



--------------------------------------------------------------------------------

“Disclosure Schedules” means the disclosure schedules that the applicable Party
delivered to the other Parties as of the date of this Agreement.

“Divestiture or Burden” shall have the meaning set forth in Section 5.2(e).

“Due Diligence” shall have the meaning set forth in Section 2.1(a).

“Employee Plan” means (a) any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), any “single-employer plan,” within the meaning of
Section 4001(a)(15) of ERISA or any “multiemployer plan,” within the meaning of
Section 3(37) of ERISA, (b) any retirement, welfare benefit, bonus, stock
option, equity purchase, restricted stock, equity-based, incentive, supplemental
retirement, retention, transaction bonus, change of control, deferred
compensation, retiree health, life insurance, severance, Code Section 125
flexible benefit, vacation and all other employee benefit plans, programs,
policies, arrangements or agreements, or (c) any employment, consulting,
termination, severance, collective bargaining or similar agreement, in each
case, (x) which are contributed to (or for which there is an obligation to
contribute to), sponsored by or maintained by any of the Seller Parties or any
Equity Entities or any of their respective Affiliates for the benefit of any
current or former Business Employee, or (y) pursuant to which any of the Equity
Entities has, or could reasonably be expected to have, any Liabilities.

“Environmental Claims” shall have the meaning set forth in Section 11.5(d).

“Environmental Condition” means the presence of any Hazardous Materials in, on,
under, or migrating to or from a Property in violation of Environmental law; or
noncompliance with any Environmental Law at a Property, in either case, which
presence or noncompliance would be reasonably likely to materially and adversely
affect the Property.

“Environmental Law” means all applicable federal, state, provincial and local
statutes, Laws, regulations, directives, ordinances, rules, guidelines, court
orders, judicial or administrative decrees, arbitration awards and the common
law, in existence on or before the date hereof, which pertain to the
environment, soil, water, air, or flora and fauna, as such have been amended,
modified or supplemented as of the date hereof (including all amendments thereto
and reauthorizations thereof). Environmental Laws include, without limitation,
those Laws in existence on or before the date hereof relating to: (a) the
manufacture, processing, use, distribution, treatment, storage, disposal,
discharge, release, threatened release, generation or transportation of
Hazardous Materials; (b) air, soil, surface, subsurface, groundwater or noise
pollution; (c) protection of endangered species, wetlands or natural resources;
(d) the operation and closure of underground storage tanks; (e) health and
safety of employees and other persons; and (f) notification and reporting
requirements relating to the foregoing. Without limiting the above,
Environmental Laws also include the following as they existed on or before the
date hereof: (i) the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.), as amended (“CERCLA”); (ii) the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act (42
U.S.C. §§ 6901 et seq.), as amended (“RCRA”); (iii) the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. §§ 11001 et seq.), as amended;
(iv) the Clean Air Act (42 U.S.C. §§ 7401 et seq.), as amended; (v) the Clean
Water Act (33 U.S.C. §§ 1251 et seq.), as amended; (vi) the Occupational Safety
and Health Act (29 U.S.C. §§ 651 et seq.), as amended, to the

 

A-7



--------------------------------------------------------------------------------

extent it governs exposure to Hazardous Materials; (vii) any state, county,
municipal or local statutes, laws or ordinances similar or analogous to
(including counterparts of) any of the statutes listed above; and (viii) any
rules, regulations, guidelines, directives, orders or the like adopted pursuant
to or implementing any of the above.

“Environmental Response” shall have the meaning set forth in Section 11.5(d).

“Equity Arbitrator” shall mean CBRE, JLL, Eastdil Secured (other than in Europe)
and Savills (in Europe).

“Equity Arbitration Notice” shall have the meaning set forth in
Section 2.4(b)(i).

“Equity Assets” shall have the meaning set forth in Recital A.

“Equity FMV Estimate” shall have the meaning set forth in Section 2.4(b)(ii).

“Equity Response Notice” shall have the meaning set forth in Section 2.4(b)(i).

“Equity Response Period” shall have the meaning set forth in Section 2.4(b)(i).

“Equity Entity” means a Purchased Entity, Joint Venture or a Subsidiary of
either of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” shall have the meaning set forth in Section 1.3.

“Estimated Deferred Closing Statement” shall have the meaning set forth in
Section 1.4(i)(ii).

“Estimated Deferred Debt Purchase Price” shall have the meaning set forth in
Section 1.2(c).

“Estimated Deferred Equity Purchase Price” shall have the meaning set forth in
Section 1.2(b)(ii).

“Estimated Deferred Purchase Price” means the sum of the Estimated Deferred
Equity Purchase Price and the Estimated Deferred Debt Purchase Price.

“Estimated Initial Closing Statement” shall have the meaning set forth in
Section 1.4(i)(ii).

“Estimated Initial Debt Purchase Price” shall have the meaning set forth in
Section 1.2(c).

“Estimated Initial Equity Purchase Price” shall have the meaning set forth in
Section 1.2(b).

“Estimated Initial Purchase Price” means the sum of the Estimated Initial Equity
Purchase Price and the Estimated Initial Debt Purchase Price.

“European Title Documentation” means, in respect of the Properties and Purchased
Entities located in Europe, such documentation as is customarily provided by a
seller in a transaction between professional investors for the Transfer of
similar properties or entities in the applicable jurisdiction, including any
documentation reasonably required by a notary to effect the Transfer of a
Property (or which, in connection with

 

A-8



--------------------------------------------------------------------------------

the Transfer of a Purchased Entity, would have reasonably been required by a
notary had the Underlying Properties been Transferred instead of such Purchased
Entity) and including those documents specifically identified as “European Title
Documentation” on Annexes 1 through 14.

“European Loan Transfer Documents” shall have the meaning set forth in
Section 5.29(c).

“European Transfer Documents” shall have the meaning set forth in
Section 5.29(b).

“Excluded Asset” has the meaning set forth in Section 1.1(d).

“Excluded Asset Benefit” means (i) any payments or other property received by a
Purchased Entity or Subsidiary thereof that was wholly owned by the Seller
Parties prior to the Closing with respect to assets previously held by such
Purchased Entity or Subsidiary that are not related, directly or indirectly, to
the Properties, the Underlying Properties or the Purchased Commercial Loans
(including, without limitation, any deferred sale proceeds related to real
properties or other assets owned by such Purchased Entities or Subsidiaries
prior to the applicable Closing Date and that have not yet been paid to the
applicable Purchased Entity or Subsidiary as of such applicable Closing Date),
and (ii) any payments or proceeds received by an Equity Entity following the
applicable Closing Date with respect to the recovery of amounts paid by the
applicable Equity Entity on behalf of, or in satisfaction of obligations of,
Tenants.

“Excluded Liabilities” means any Liabilities (a) of the Purchased Entities or
Equity Entities not related, directly or indirectly, to the Properties or the
Purchased Commercial Loans (Liabilities related to properties previously owned
by a Purchased Entity or an Equity Entity but not a Property shall not for
purposes of this clause (a) be deemed related to the Properties); (b) relating
to the Purchased Commercial Loans relating to the period prior to the applicable
Closing Date; (c) of the Seller Parties, or any of their respective directors,
officers, employees, stockholders or agents, arising out of the terms and
conditions of this Agreement or the Transactions, including any and all fees and
expenses of any attorneys of the Seller Parties; (d) for which the Seller
Parties have agreed to indemnify the Purchaser Parties or which the Seller
Parties have agreed to retain or bear, in each case, as set forth in Exhibit B;
and (e) Pre-Closing Taxes.

“Exclusion Notice” has the meaning set forth in Section 2.4(a).

“Exercise Notice” has the meaning set forth in Section 6.2.

“Existing Environmental Reports” shall have the meaning set forth in
Section 3.12(a).

“Existing Loan” means (i) the existing loans as of the date hereof encumbering
the Properties set forth on Schedule 3.21, and (ii) as of the applicable Closing
Date, the Existing Loans, as modified by any refinancings in accordance with
this Agreement.

“Existing Loan Documents” means all loan agreements, notes, mortgages,
guarantees, indemnities and other loan documents evidencing the Existing Loans
(together with any amendments, modifications or supplements thereto).

“Existing Loan Indemnification Obligations” shall have the meaning set forth in
Section 5.20.

“Existing Loan Release” shall have the meaning set forth in Section 5.20.

 

A-9



--------------------------------------------------------------------------------

“Existing Policy” or “Existing Policies” shall have the meaning set forth in
Section 2.3(a).

“Existing Survey” or “Existing Surveys” shall have the meaning set forth in
Section 2.3(a).

“Exit Rights” means the “buy/sell”, “right of sale”, “right of first refusal”,
“right of First offer” or similar mechanism contained in any Venture Agreement,
by the terms of which any partner, member or manager may offer to purchase the
interest of the other or require the sale of the Underlying Property or
Underlying Properties owned by the Joint Venture.

“FATCA” shall have the meaning set forth in Section 3.9(e).

“FIRPTA Certificate” shall have the meaning set forth in Schedule 9.2(c).

“Fixed Rent” shall have the meaning set forth in Section 1.4(b)(i).

“Franchise Agreement” has the meaning set forth in Section 3.15(a)(ix).

“French Accession and Amendment Agreement” shall have the meaning set forth in
Recital C.

“Fundamental Seller Representations” shall have the meaning set forth in
Section 11.1.

“Fundamental Purchaser Representations” shall have the meaning set forth in
Section 11.1.

“GAAP” means the United States of America generally accepted accounting
principles as in effect from time to time, consistently applied.

“GE Names and GE Marks” means the names or marks of General Electric Company or
any of its Affiliates, including “GE” (in block letters or otherwise), the GE
monogram, “General Electric Company” and “General Electric” either alone or in
combination with other words and all marks, trade dress, logos, monograms,
domain names and other source identifiers confusingly similar to or embodying
any of the foregoing either alone or in combination with other words.

“GE Partner” means a Seller Entity that has an ownership interest in a Joint
Venture.

“General Property Disclosures” shall have the meaning set forth in
Section 5.13(b)

“Governmental Entity” shall have the meaning set forth in Section 3.3(b).

“Ground Leased Properties” shall have the meaning set forth in Section 3.5(b).

“Ground Leases” shall have the meaning set forth in Section 3.5(b).

“Guarantor” means Blackstone Real Estate Partners VIII L.P., a Delaware limited
partnership.

“Guarantee” means that certain guarantee to the Seller Parties pursuant to which
the Guarantor is guaranteeing payment of the Termination Fee, if and when due
and payable hereunder, and certain other amounts as provided therein.

 

A-10



--------------------------------------------------------------------------------

“Hazardous Materials” means substances, wastes, radiation or materials (whether
solids, liquids or gases) (i) which are hazardous, toxic, infectious, explosive,
radioactive, carcinogenic, or mutagenic, (ii) which are listed, regulated or
defined under any Environmental Law, and shall include “hazardous wastes,”
“hazardous substances,” “hazardous materials,” “pollutants,” “contaminants,”
“toxic substances,” “radioactive materials” or “solid wastes,” (iii) the
presence of which on property cause or threaten to cause a nuisance pursuant to
applicable statutory or common law upon the property or to adjacent properties,
or (iv) which contain without limitation polychlorinated biphenyls (PCBs),
asbestos or asbestos-containing materials, lead-based paints, urea-formaldehyde
foam insulation, or petroleum or petroleum products (including, crude oil or any
fraction thereof).

“HMRC” means Her Majesty’s Revenue and Customs.

“Hotel” has the meaning set forth in Section 3.15(a)(ix).

“Hotel Agreements” has the meaning set forth in Section 3.15(a)(ix).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Hypothetical Sale” shall have meaning given to such term in
Section 1.4(a)(iv)(A).

“Improvements” means all of the buildings, structures, fixtures, facilities,
installations and other improvements, of every kind and description now or
hereafter located on the applicable land parcel, including any and all plumbing,
air conditioning, heating, ventilating, mechanical, electrical and other utility
systems, parking lots and facilities, landscaping, roadways, sidewalks, security
devices, signs and light fixtures.

“Indebtedness” means, as to any Person, (a) all obligations of such Person for
borrowed money (including reimbursement and all other obligations with respect
to surety bonds, letters of credit and bankers’ acceptances, whether or not
matured) but not including trade payables incurred in the ordinary course of
business, (b) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, (c) all obligations of such Person to pay the
Unadjusted Asset Purchase Price Amount of property or services, except trade
accounts payable and accrued commercial or trade liabilities arising in the
ordinary course of business, (d) all interest rate and currency swaps, caps,
collars and similar agreements or hedging devices under which payments are
obligated to be made by such Person, whether periodically or upon the happening
of a contingency, (e) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (f) all obligations of such Person under leases which have been or
should be, in accordance with GAAP, recorded as capital leases, (g) all
indebtedness secured by any Lien on any property or asset owned or held by such
Person, and (h) all guarantees by such Person of the Indebtedness of any other
Person; provided that Indebtedness shall not include any amounts set forth on
the Closing Statement and taken into account for the purposes of calculating any
Unadjusted Asset Purchase Price Amount.

“Indemnified Party” shall have the meaning set forth in Section 11.5(a).

“Indemnifying Party” shall have the meaning set forth in Section 11.5(a).

“Initial Closing” shall have the meaning set forth in Section 9.1.

 

A-11



--------------------------------------------------------------------------------

“Initial Closing Statement” shall have the meaning set forth in
Section 1.4(i)(ii).

“Initial Debt Closing” shall have the meaning set forth in Section 9.1.

“Initial Debt Closing Date” shall have the meaning set forth in Section 9.1(a),

“Initial Equity Closing” shall have the meaning set forth in Section 9.1.

“Initial Equity Closing Date” shall have the meaning set forth in
Section 9.1(b),

“Initial Transactions” shall have the meaning set forth in Section 9.1.

“Interest” means the stock, equity interest, partnership interest, limited
liability company membership interest, interests in French OPCI (Organisme de
Placement Collectif en Immobilier), units in an Italian closed-end real estate
fund (fondo commune di investimento immobiliare chiuso), and/or units in an
open-ended fund under German capital investment law, in each case, held by any
Seller Party in a Purchased Entity.

“Inspections” shall have the meaning set forth in Section 2.1(b).

“Investment Lien” means any Lien pertaining to the sale, assignment, disposition
or transfer of the Purchased Interests (including any consents or approvals of
transfers, ROFRs, Exit Rights and similar rights) set forth in any Venture
Agreement. For purposes of clarification, Investment Lien does not include any
third-party Lien on Purchased Interests with respect to indebtedness incurred by
a Seller Party, a GE Partner, an Operating Partner, a Joint Venture or a
Subsidiary, regardless of whether or not such Lien arises out of or is based on
any Venture Agreement.

“Irrevocable Offer” shall have the meaning set forth in Recital C.

“Joint Venture” means (i) each Purchased Entity that is not one hundred percent
(100%) owned, directly or indirectly, by the Seller Parties, and (ii) each
Person in which a Purchased Entity owns an interest, directly or indirectly,
which is not one hundred percent (100%) directly or indirectly owned by such
Purchased Entity.

“JV Reserve Items” has the meaning given to such term in Section 1.4(a)(iv)(B).

“Knowledge of the Seller Parties” (or words of similar import) means the
current, actual, conscious (and not constructive, imputed or implied) knowledge
of the persons named on Schedule A-1. No such person shall have any personal
liability or obligation whatsoever with respect to any of the matters set forth
in this Agreement and any other documents, agreements or instruments related
thereto or any of the representations made by the Seller Parties being or
becoming untrue, inaccurate or incomplete in any respect.

“Laws” shall have the meaning set forth in Section 3.3(a).

“Leases” means all leases, subleases, tenancy and occupancy agreements with
respect to any of the Properties, Underlying Properties or any portion thereof
(other than a Ground Lease).

 

A-12



--------------------------------------------------------------------------------

“Leasing and Brokerage Agreements” means agreement in effect on the date of this
Agreement pursuant to which any brokerage commissions, tenant inducement costs,
finder’s fees or similar payments are or will be owed with respect to any
Properties.

“Leasing Costs” means, with respect to any Lease, all capital costs, expenses
for capital improvements, equipment, painting, decorating, portioning and other
items to satisfy the initial construction obligations of the landlord under such
lease (including expenses for any architectural or engineering services with
respect to the foregoing), “tenant allowances” in lieu of or as a reimbursement
for the foregoing items, payments made for the purposes of satisfying or
terminating the obligations of the tenant under such lease to the landlord under
another lease (buyout costs), relocation costs, temporary leasing costs, leasing
commissions, brokerage commissions, legal, design and other professional fees
and costs, free rent obligations, in each case to the extent the landlord under
the Lease or other relevant agreement is responsible for such costs or expenses.

“Lender Title Policy” shall have the meaning set forth in Section 3.14(a).

“Liabilities” means all debts, liabilities or obligations including all costs
and expenses relating thereto.

“Licensed Marks” shall have the meaning set forth in Section 5.9(b).

“Licenses and Permits” means, collectively, all licenses, registrations,
franchises, permits, concessions, orders, approvals, certificates of occupancy,
dedications, subdivision maps and entitlements now or hereafter issued, approved
or granted by any Governmental Entity in connection with the Purchased Entities,
the Properties or the Underlying Properties, together with all renewals and
modifications thereof.

“Liens” means all liens, charges, claims, security interests, pledges, rights of
first refusal, restrictions and other encumbrances.

“Litigation Notice” shall have the meaning set forth in Section 12.10(d).

“Loan Files” means, with respect to a Purchased Commercial Loan, the Commercial
Loan-Related Assets, loan payment history, and third party reports, title
reports, surveys, ground leases, operating statements, borrower and guarantor
financial statements, advance certificates, correspondence from or with
borrowers, co-lenders, servicers, and agents under a Purchased Commercial Loan
to the extent received from the agent with respect to such Purchased Commercial
Loan and other documents of each Seller Party contained in the credit and
transaction files.

“Loan Portfolio Information” means each of the following columns on the
applicable Portfolio Tape with respect to each Purchased Commercial Loan:
(a) the outstanding principal amount; (b) the current interest rate; (c) the
name of the Obligor; (d) the initial maturity date; (e) the accrued and unpaid
interest due; (f) the last payment amount received by the applicable Seller
Party and the date of such payment; (g) any unfunded loan commitments; and
(h) the balance under escrow, letters of credit, security deposits or such other
reserves held by a Seller Party or its Affiliates on behalf of the Obligor.

“Loan Portfolio Percentage Premium” means, as of the applicable date of
determination, (a) with respect to any Purchased Commercial Loan reflected on
the Signing Portfolio Tape and designated as a Purchased Commercial Loan to be
Transferred to a Blackstone Affiliate Purchaser Party as reflected on Schedule
A-3, the applicable percentage as of such date as reflected on Schedule A-3(a)
to this Agreement; provided, however, that, notwithstanding the foregoing, if
any Purchased Commercial Loan is Transferred to a Blackstone Affiliate

 

A-13



--------------------------------------------------------------------------------

Purchaser Party after June 30th, 2015 due to any Transfer delay (other than the
Purchaser Parties’ election to defer pursuant to Section 7.1(b)), then, only
with respect to Purchased Commercial Loans for which the Loan Portfolio
Percentage Premium is greater than 100%, no Loan Portfolio Percentage Premium
shall be payable, and (b) with respect to any Purchased Commercial Loan
reflected on the Signing Portfolio Tape, and designated as a Purchased
Commercial Loan to be Transferred to a Non-Blackstone Purchaser Party as
reflected on Schedule A-3, the applicable percentage as of such date as
reflected on Schedule A-3(a) to this Agreement.

“Losses” means all losses, damages, costs, expenses, Taxes, and liabilities
actually suffered or incurred and paid (including reasonable attorneys’ fees),
but expressly (i) excluding any consequential, incidental, indirect, special or
punitive damages of any Person (including loss of revenue, loss of income or
profits, diminution of value or loss of business reputation or opportunity
relating to a breach or an alleged breach and, in particular, no “multiple of
profits”, “multiple of operating income” or “multiple of cash flow” or similar
valuation methodology shall be used in calculating the amount of any Losses),
and (ii) including actual loss of revenue, actual loss of income or profits and
actual realized diminution in value.

“Mandatory Removal Exceptions” shall have the meaning set forth in
Section 2.3(g)(ii).

“Material Action” means any action which is (a) brought by an Operating Partner
or any borrower, co-lender, administrative agent, counterparty to a Purchased
Commercial Loan, or (b) affects any Property, excluding, with respect to this
clause (b), any Action that is (i) covered by insurance or (ii) is not
reasonably expected to result in Liabilities in excess of $1,000,000
individually or $15,000,000 when aggregated with all other Actions relating to
the Properties, or (c) affects the Seller Parties’ ability to consummate the
Transactions

“Major Property Contract” shall have the meaning set forth in
Section 3.15(a)(ii).

“Material Adverse Effect” shall have the meaning set forth in Section 9.4(c).

“Material Contracts” shall have the meaning set forth in Section 3.15(a).

“Material Lease” means any Lease that is both (i) ten percent (10%) of all base
rents collected with respect to the applicable Property during the most recently
ended calendar year, and (ii) a Lease demising more than 10,000 square feet of
the rentable square footage of such Property.

“Material Loan Documents” means all material loan documents, including the loan
agreements, notes, co-lender agreements, intercreditor agreements,
mortgages/deeds of trust, participation agreements, guaranties, indemnities and
swap/hedge agreements relating to the Purchased Commercial Loans, including any
modifications, amendments, supplements or replacement thereto.

“Material Third Party Option” means a “buy/sell”, “option to purchase”, “right
of first refusal”, “right of First offer” or similar mechanism by the terms of
which any Person may acquire Equity Assets representing more than twenty-five
percent (25%) of the Unadjusted Asset Purchase Price Amounts of the Equity
Assets or Purchased Commercial Loans representing more than twenty-five percent
(25%) of Unadjusted Loan Purchase Prices of the Purchased Commercial Loans.

“Material Title Exceptions” shall have the meaning set forth in
Section 2.3(c)(iii).

“New Survey” shall have the meaning set forth in Section 2.3(b).

 

A-14



--------------------------------------------------------------------------------

“Non-Submitting Party” shall have the meaning set forth in Section 2.4(b)(ii).

“Non-Transferable LOC” shall have the meaning set forth in Section 1.4(f).

“Objection Date” shall have the meaning set forth in Section 2.3(c)(i).

“Obligor” means, with respect to any Purchased Commercial Loan, the applicable
borrower, mortgagor, grantor under a deed of trust, guarantor or indemnitor or
other person who owes payments or provides security under such Purchased
Commercial Loan.

“OFAC” shall have the meaning set forth in Section 3.22.

“Operating Partner” means with respect to each Joint Venture, any Person other
than an Affiliate of a Seller Entity that owns an ownership interest in such
Joint Venture.

“Option” shall have the meaning set forth in Section 6.1(a).

“Option Asset” means each of the Option Purchased Entities, Option Interests and
Option Properties set forth on Schedule 3 hereto.

“Option Period” has the meaning set forth in Section 6.1(a).

“Option Property” means a real property (other than an Option Underlying
Property) described on Schedule 3 hereto.

“Option Purchased Entities” means each of the entities set forth on Schedule 3
hereto.

“Option Purchased Interests” means each of the Interests in each of the Option
Purchased Entities described on Schedule 3 hereto.

“Option Underlying Property” means a real property owned by an Option Purchased
Entity or any applicable Subsidiary or Joint Venture thereof.

“Order” means any order, writ, judgment, injunction, temporary restraining
order, decree, stipulation, determination or award entered by or with any
Governmental Entity.

“Organizational Documents” means, as to any Person, its (i) certificate or
articles of incorporation, or similar corporate charter or other instruments of
organization; (ii) articles of association, by-laws or other similar
instruments; and (iii) shareholder agreements, limited partnership agreements,
limited liability company agreements or operating agreements and other similar
governing corporate documents.

“Origination Fees” all origination, commitment, underwriting or similar fees
collected by or on behalf of a Seller Party or an Affiliate thereof.

“Outside Debt Date” shall have the meaning set forth in Section 10.1(c).

“Outside Equity Date” shall have the meaning set forth in Section 10.1(c).

 

A-15



--------------------------------------------------------------------------------

“Party” or “Parties” shall have the meaning set forth in the Preamble.

“Percentage Rent” shall have the meaning set forth in Section 1.4(b)(ii).

“Percentage Rent Period” shall have the meaning set forth in Section 1.4(b)(ii).

“Permitted Encumbrances” shall have the meaning set forth in Section 2.3(e).

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

“Portfolio Tape” means, as applicable, any Adjusted Closing Date Portfolio Tape,
any Closing Date CL Portfolio Tape or the Signing Portfolio Tape.

“Pre-Closing Refunds” shall have the meaning set forth in Section 1.4(b)(iv)(B).

“Pre-Closing Tax Periods” shall have the meaning set forth in Section 5.6(c).

“Pre-Closing Taxes” means: (i) any and all liability for Taxes that are
allocated to the Seller Parties pursuant to this Agreement, including pursuant
to Section 5.5, (ii) any and all liability for Taxes of the Equity Entities or
with respect to the Properties for any Pre-Closing Tax Periods and the portion
of any Straddle Tax Period ending on the Closing Date, (iii) any and all
liability for Taxes of any Person (other than Equity Entities) (A) as a result
of Treasury Regulation Section 1.1502-6 or any analogous or similar state, local
or foreign law or regulation or as a result of filing any consolidated,
combined, unitary or aggregate Tax Return with such Person prior to the Closing
Date, (B) as a transferee or successor by law, pursuant to contract entered into
prior to the Closing Date, or any other relationship in existence as of the
Closing, or (C) for which any Equity Entity has any secondary liability
resulting from a breakup or exit from a tax group or tax consolidation or any
other group relief and / or loss surrender arrangement of which it was a member
prior to Closing, and (iv) all liability for reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by the
Purchaser Parties or any of their Affiliates in connection with any action,
suit, proceeding, demand, assessment or judgment incident to any of the matters
as set forth in (i) – (iii). Notwithstanding any of the foregoing, any Taxes
otherwise described in (i) through (iv) above shall not be “Pre-Closing Taxes”
to the extent accounted or adjusted for in a proration, calculation or other
adjustment under Section 1.4.

“Pre-Emptive Right” means, in the case of any Property located in Europe,
including France, Italy, Spain and Germany, any right of any Governmental Entity
to receive an offer to purchase such Property.

“Present Fair Salable Value” shall have the meaning set forth in Section 4.7.

“Properties” shall have the meaning set forth in Recital A.

“Property Condition Reports” shall have the meaning set forth in
Section 5.13(a).

“Property-Related Interests” means fee or freehold title to, or a leasehold
interest in and to, a particular land parcel, together with all rights and
privileges appurtenant thereto and all Improvements located thereon, and
including, to the extent binding on, affecting or otherwise pertaining to such
land parcel, all of the right, title, and interest in, to and under the
following:

(a) all fixtures, furniture, equipment and other tangible personal property
located on or used exclusively in connection with the applicable land parcel and
not owned by the respective Tenants under Leases; the Leases (other than the
Ground Leases related to such land parcel) and, subject to the terms of the
Leases, the guarantees and other documents and agreements executed by a Tenant
or guarantor related thereto;

 

A-16



--------------------------------------------------------------------------------

(b) the Ground Leases related to the applicable land parcel;

(c) to the extent assignable or transferrable, all warranties, guaranties, other
intangible rights, titles, interests, privileges and appurtenances of any Seller
Party solely related to or used in connection with the ownership, use or
operation of the applicable land parcel and the Improvements thereon;

(d) the Records and Plans related to the applicable land parcel and the
Improvements thereon, provided that the Seller Parties at their sole cost and
expense will have the right at any reasonable time upon reasonable prior notice
to the Purchaser Parties to make copies of the Records and Plans that relate to
the period prior to the Closing for a particular Property, to be used for
reasonable purposes;

(e) to the extent transferable, the benefit of and right to enforce the
covenants, warranties and indemnities, if any, that any Seller Party is entitled
to enforce with respect to any item otherwise included within the definition of
“Property”;

(f) any transferable governmental licenses, permits, approvals and certificates
that are in effect on the applicable Closing Date and are used in connection
with the ownership, use or operation of the applicable land parcel and/or
Improvements, and any renewals thereof, substitutions therefor or additions
thereto;

(g) all alleys and easements appurtenant to the applicable land parcel, rights
of ingress and egress thereto, and any strips and gores within or bounding the
applicable land parcel;

(h) all development rights appurtenant to the applicable land parcel;

(i) the land lying in the bed of any street or highway in front of or adjoining
the applicable land parcel to the center line thereof and to any unpaid award
for any taking by condemnation or any damage to the applicable land parcel by
reason of a change of grade of any street or highway; and

(j) to the extent transferable, all right, title and interest of any Seller
Party in, to and under any performance bonds or other bonds and security
provided to it by any contractor pursuant to any construction or other contracts
relating to the applicable land parcel or the Improvements thereon.

“Property Removal Exception” shall have the meaning set forth in
Section 2.3(g)(i).

“Property Transfer Costs” means all title, transfer and closing costs and
expenses associated with the Transactions including (i) costs related to the
preparation of title commitments on all Properties, Underlying Properties and
Commercial Loan Properties, (ii) premiums for extended owners title policies and
customary endorsements, (iii) recording and/or registration fees, if any; and
(iv) escrow fees; provided, that Property Transfer Costs shall not include the
Seller Parties’ attorney fees incurred in connection with the Transfer of the
Purchased Interests, the Properties, and the Purchased Commercial Loans or any
Transfer Taxes.

 

A-17



--------------------------------------------------------------------------------

“Property Transfer Documents” means, as applicable:

(a) For each Property, a special warranty deed, transfer deed, grant deed, or
equivalent deed under the law of the jurisdiction where the applicable Property
is located warranting against the acts of the applicable Seller Party and no
others, conveying the applicable Property to a Purchaser Party (and Transferring
title thereto), subject only to Permitted Encumbrances, properly notarized if
required by applicable Law;

(b) For each Property, if necessary to effect and an assignment of the Leases,
two counterpart originals of an assignment and assumption of the applicable
Leases in substantially the form attached hereto as Exhibit D executed by the
applicable Seller Party and the applicable Purchaser Party, together with any
security or other deposits being held by the applicable Seller Party under the
Leases, provided to the extent that any security deposit is in the form of
letter of credit, bond or other non-cash security, the Seller Parties shall use
commercially reasonable efforts to cause the transfer of such security deposit
(or have it re-issued in the name of the applicable Purchaser Party) as soon as
reasonably practicable after Closing;

(c) A counterpart original of a memorandum of assignment and assumption for each
Property for which a memorandum of lease is already recorded in the county
records, in form mutually acceptable to the Parties;

(d) For each Property that is ground leased to a Seller Party, two counterpart
originals of an assignment and assumption of the corresponding Ground Lease, in
a form mutually acceptable to the Parties;

(e) A counterpart original of a memorandum of assignment and assumption for each
Ground Lease for which a memorandum of lease is already recorded in the county
records, in form acceptable to the Parties;

(f) For each Property, two counterpart originals of an assignment and assumption
of the applicable Contracts (including all Material Contracts) related to such
Property executed by the applicable Seller Party and the applicable Purchaser
Party; and

(g) For each Property that is encumbered by an Existing Loan, an Existing Loan
Release to the extent required by Section 5.20.

“Proprietary Information” shall have the meaning set forth in Section 5.2(c).

“Proration Items” shall have the meaning set forth in Section 1.4(a)(ii).

“Prudent Financial Industry Standards” mean any of the practices, methods,
standards, procedures and acts engaged in or approved by a significant portion
of the financial services industry related to the Purchased Commercial Loans in
the applicable jurisdiction during the relevant time period, or any of the
practices, methods and acts which, in the exercise of reasonable judgment in
light of the general accepted financial services practices in such jurisdiction
and the facts known at the time the decision is made, would reasonably have been
expected to accomplish the desired result in such jurisdiction in a manner
consistent with sound financial practices, applicable Law and the relevant
financial environment. “Prudent Financial Industry Standards” is not intended to
be limited to the optimum practice, method or act in such jurisdiction to the
exclusion of all others, but rather is intended to include practices, methods or
acts that meet the foregoing qualifications in such jurisdiction.

 

A-18



--------------------------------------------------------------------------------

“Purchased Commercial Loan” shall have the meaning set forth in Recital A.

“Purchased Commercial Loan Assignment and Assumption Agreement” shall have the
meaning set forth in Schedule 9.2(c).

“Purchased Entity” shall have the meaning set forth in Recital A.

“Purchased Interest Assignment and Assumption Agreement” shall have the meaning
set forth in Schedule 9.2(c).

“Purchased Interests” shall have the meaning set forth in Recital A.

“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 11.2.

“Purchaser Material Adverse Effect” shall have the meaning set forth in
Section 9.3(a).

“Purchaser Party Designee” shall mean (i) any Affiliate of Blackstone Real
Estate Advisors L.P. or The Blackstone Group L.P., (ii) Wells Fargo Bank, N.A.,
or (iii) any Affiliate of Wells Fargo Bank, N.A., including any of Wells Fargo
Bank N.A.’s or its Affiliates’ branches.

“Purchaser Parties” shall have the meaning set forth in the Preamble.

“Purchaser Parties’ Knowledge” (or words of similar import) means the current,
actual, conscious (and not constructive, imputed or implied) knowledge of the
persons named on Schedule A-2, after reasonable inquiry by such persons named on
Schedule A-2 of other individuals that directly report to such persons named on
Schedule A-2 (but solely to the extent that such persons named on Schedule A-2
reasonably believe in good faith that such other individuals that directly
report to them have knowledge of the matter in question). No such person shall
have any personal liability or obligation whatsoever with respect to any of the
matters set forth in this Agreement and any other documents, agreements or
instruments related thereto.

“Purchaser Related Parties” shall have the meaning set forth in Section 2.1(b).

“Purchaser Representative” shall have the meaning set forth in Section 12.3(b).

“Records and Plans” means, collectively: (a) all books and records, including,
but not limited to, property operating statements, specifically relating to the
Properties or Underlying Properties, and Tax Returns (other than Seller Parties’
income Tax Returns); (b) all structural reviews, architectural drawings and
environmental, engineering, soils, seismic, geologic and architectural reports,
studies and certificates pertaining to the Properties, Underlying Properties or
the Improvements; (c) all preliminary, final and proposed plans, specifications
and drawings of the Improvements or the Properties or any portion thereof; and
(d) with respect to the Properties and Underlying Properties, the blueprints,
specifications, warranties, plats, maps, surveys, building and machinery
diagrams, maintenance and production records, and environmental records and
reports. The terms “Records and Plans” shall not include (i) any document or
correspondence which would be subject to the attorney-client privilege; (ii) all
books and records that comprise the Seller Parties’ permanent accounting records
or income Tax Returns and associated workpapers; (iii) any document or item
which any Seller Party is contractually or otherwise bound to keep confidential;
(iv) any documents pertaining to the marketing of an individual Property for
sale to prospective

 

A-19



--------------------------------------------------------------------------------

purchasers of such individual Property; (v) any internal memoranda, reports or
assessments of any Seller Party or any of its Affiliates relating to Seller
Parties’ valuation of the Properties or Underlying Properties; and
(vi) appraisals of the Properties or Underlying Properties whether prepared
internally by a Seller Party or any of its Affiliates or externally.

“Reference Balance Sheet” shall have the meaning set forth in Section 3.4(e).

“Reference Financial Statements” shall have the meaning set forth in
Section 3.4(e).

“Rent” shall have the meaning set forth in Section 1.4(b)(v).

“Rent Roll” shall have the meaning set forth in Section 3.13.

“Representatives” means the officers, directors, employees, accountants,
consultants, legal counsel, financing sources, agents and other representatives
of a Person.

“Requested Estoppels” shall have the meaning set forth in Section 5.18(a).

“Required Filings” shall have the meaning set forth in Section 5.3.

“Required Third Party Consents” shall have the meaning set forth in
Section 5.2(g).

“Resolution Period” shall have the meaning set forth in Section 1.4(i)(iii).

“Restraints” shall have the meaning set forth in Section 9.2(b).

“ROFR” means any right of any Person other than a Seller Party to purchase or be
offered the opportunity to purchase any Property or any Purchased Interest as a
condition to the sale, Transfer or other disposition of such Property or
Purchased Interest by a Seller Party.

“ROFR Assets” shall have the meaning set forth in Section 7.3(c).

“Security Deposits” shall have the meaning set forth in Section 1.4(f).

“Security Liens” shall have the meaning set forth in Section 2.3(g)(i).

“Seller” shall have the meaning set forth in the Preamble.

“Seller Designee” means any Affiliate of Seller designated by Seller as a
“Seller Party” hereunder.

“Seller Entity” means a Seller Party or an Equity Entity.

“Seller Exit Right” means an Exit Right triggered by an Operating Partner
pursuant to which a Seller Party or any GE Partner has the right to purchase or
be offered the opportunity to purchase any Property, any Underlying Property or
any Purchased Interest by a third party pursuant to any agreement, including
“Venture Agreements, in effect as of the date hereof.

 

A-20



--------------------------------------------------------------------------------

“Seller Financed Assets” shall have the meaning set forth in Section 9.3(d).

“Seller Financing Agreements” shall have the meaning set forth in Section 5.21.

“Seller Indemnified Parties” shall have the meaning set forth in Section 11.3.

“Seller Parties” shall have the meaning set forth in the Preamble.

“Seller Persons” means the Seller Parties, their respective subsidiaries and
Affiliates, and each direct or indirect principal, partner, member, manager,
trustee, director, shareholder, controlling person, Affiliate, officer,
attorney, employee, agent or broker of any of them, and any of their respective
heirs, successors, personal representatives and assignees.

“Seller Representative” shall have the meaning set forth in Section 12.3(a).

“Seller Resignations” shall have the meaning set forth in Section 5.14.

“Seller VAT Group” means any group for the purposes of section 43 of the UK VAT
Act which includes one or more UK Companies and one or more Seller Persons that
are not UK Companies.

“Signing Portfolio Tape” shall have the meaning set forth in Section 3.8(a).

“Solvent” shall have the meaning set forth in Section 4.7.

“Specified Equity Asset” shall have the meaning set forth in Section 2.4(b)(i).

“Straddle Tax Periods” shall have the meaning set forth in Section 5.6(d).

“Subsidiary” means, with respect to any Person, any other Person of which the
specified Person, directly or through one or more other Subsidiaries (a) owns a
majority of the outstanding equity securities or securities carrying a majority
of the voting power in the election of the board of directors or other governing
body of such Person, (b) with respect to which entity such first Person is not
otherwise prohibited contractually or by other legally binding authority from
exercising control, and (c) holds the power to direct or cause the direction of
the management and policies of such Person.

“Tax” or “Taxes” means any and all forms of taxation imposed by a Governmental
Entity including all federal, state, local or foreign taxes whether levied by
reference to or in connection with income, gross receipts, license, excise,
severance, stamp duty, occupation, premium, windfall profits, environmental,
customs duties, capital stock, franchise, margins, profits, withholding, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or any other tax, custom duty or
governmental fee, or other like assessment charge of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

“Tax Authority” means any Governmental Entity having jurisdiction over the
assessment, determination, collection or other imposition of Taxes.

“Tax Impound Account” shall have the meaning set forth in Section 1.4(d)(iii).

 

A-21



--------------------------------------------------------------------------------

“Tax Return” or “Tax Returns” means any return, declaration, report, claim for
refund or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof, required to
be filed with a Tax Authority.

“Tenant Lien” shall have the meaning set forth in Section 2.3(e)(x).

“Tenants” means all Persons occupying or entitled to possession or use of any
portion of any Property pursuant to a Lease.

“Termination Fee” shall mean (i) during the period from the date hereof through
the date on which both the Initial Debt Closing and the Initial Equity Closing
have both occurred, an amount in cash equal to $1,500,000,000, and (ii) during
the period from and after the occurrence of the last to occur of the Initial
Debt Closing and the Initial Equity Closing, an amount in cash equal to the
lesser of (x) 15% of the then aggregate Unadjusted Asset Purchase Price Amounts
and Unadjusted Loan Purchase Prices for all remaining Deferred Assets that have
not been Transferred to the Purchaser Parties at a prior Closing, and
(y) $1,500,000,000.

“Texas Franchise Taxes” shall have the meaning set forth in
Section 1.4(a)(iv)(C).

“Third Party Claim” shall have the meaning set forth in Section 11.5(b).

“Title Commitments” shall have the meaning set forth in Section 2.3(b).

“Title Company” shall have the meaning set forth in Section 2.3(b).

“Title Objection” shall have the meaning set forth in Section 2.3(c).

“Title Policies” shall have the meaning set forth in Section 2.3(d).

“Transactions” means the sale and purchase of the Purchased Interests, the
Properties, the Underlying Properties, the Purchased Commercial Loans, the
assumption of the Assumed Liabilities and the performance of the related
covenants and agreements contemplated by this Agreement.

“Transfer” means to sell, transfer, convey and assign and deliver or cause to be
sold, transferred, conveyed assigned and delivered.

“Transfer Taxes” shall not include UK VAT, Polish VAT, Italian VAT, and Spanish
VAT, but shall otherwise mean any real property or other transfer, sales, use,
goods and services, harmonized sales, value added, or stamp Taxes, fees, or
duties, or any recording, registration or similar Taxes, fees or duties
(together with any interest, penalty, or addition thereto).

“Transferred Properties” shall have the meaning set forth in Recital A.

“Transition Services Agreement” shall have the meaning set forth in
Section 5.17.

“Triggering Event” shall have the meaning set forth in Section 5.28(a).

 

A-22



--------------------------------------------------------------------------------

“UK Company” means any company incorporated in the United Kingdom which will as
a result of the performance of this Agreement become an Affiliate of Purchaser.

“UK Purchased Commercial Loan” means a Purchased Commercial Loan in respect of
which the related Commercial Loan Property is located in the United Kingdom of
Great Britain and Northern Ireland.

“UK VAT” means value added tax as charged in accordance with the UK VAT Act.

“UK VAT Act” means the UK’s Value Added Tax Act 1994.

“Unadjusted Asset Purchase Price Amount” means, with respect to any Purchased
Interest, Underlying Property, Transferred Property, the portion of the
Unadjusted Purchase Price set forth on Schedule 1 or Schedule 2 hereto, as
applicable, opposite the name of such Purchased Interests, Underlying Property
or Transferred Property.

“Unadjusted Loan Purchase Price” means (i) with respect to the applicable
Purchased Commercial Loans, other than Designated Backlog Assets, the product of
(a) the Unpaid Principal Balance as reflected on the Signing Portfolio Tape, and
(b) the Loan Portfolio Percentage Premium, and (ii) with respect to Designated
Backlog Assets, the Unadjusted Loan Purchase Price agreed to in writing by the
Seller Parties and the Purchaser Parties for each such Designated Backlog Asset.

“Unadjusted Purchase Price” shall have the meaning set forth in Section 1.2(a).

“Underlying Commercial Loan” means each of the Commercial Loans owned by an
Equity Entity.

“Underlying Property” means a real property owned by an Equity Entity.

“Unpaid Principal Balance” means, with respect to any Purchased Commercial Loan,
the unpaid principal balance of such Purchased Commercial Loan, as reflected on
the Signing Portfolio Tape or the applicable Closing Date CL Portfolio Tape.

“US Purchased Commercial Loan” means a Purchased Commercial Loan in respect of
which the related Obligor or Commercial Loan Property is domiciled or located in
the United States.

“Venture Agreement” means the Organizational Documents for a Joint Venture.

“Venture Buy-Sell” shall have the meaning set forth in Section 7.2(c)(ii).

“Wells Designee Outside Date” shall have the meaning set forth in
Section 9.1(a).

“Wells Initial Closing Date” shall have the meaning set forth in Section 9.1(a).

“Wells Designees” shall have the meaning set forth in Section 12.15.

“Wholly-Owned Purchased Entity” means any Purchased Entity that is not a Joint
Venture.

 

A-23



--------------------------------------------------------------------------------

ANNEXES



--------------------------------------------------------------------------------

Schedule II

BXMT Allocated Loans

(See attached)